The next item is the report (A6-0210/2006) by Mrs Carlotti, on behalf of the Committee on Development, on development and migration (2005/2244(INI)).
. Mr President, ladies and gentlemen, there are 175 million migrants in the world and that figure has almost tripled over the last 40 years. This is not a new phenomenon, but it has become particularly widespread within the context of globalisation and above all it is bringing us face to face with human dramas. Each day poverty and despair bring dozens and dozens of Africans to the northern shores of the Mediterranean or to the Canary Islands, and the European States’ only response is to increase the controls and patrols that force the people trying to come here to take even more risks.
This migration policy on the part of the Union is based on an illusion, however! The illusion that we can make our borders impregnable, which stems from an essentially defensive and securitarian approach and which means that all the responsibility is placed on the States of the South. Even the Euro-African conference in Rabat, which will take place on 10 July, will also deal with the issue from the point of view of enforcement and border control, and we will still not hear Africa's voice. This unilateral and self-centred approach is reflected today in the arguments put forward and in the policies of ‘selective immigration’ which are all the rage in Europe. ‘Selective’ immigration for the North, but rather ‘suffered’ by the South, and from now on, therefore, a different approach must prevail in Europe. It is entirely in that spirit that I have drawn up my report. It is along those lines that I wish to propose a new approach, new instruments and to turn migration into a lever for development.
First of all we must make better use of the existing tools, but above all we must maintain our commitments in the field of development aid, and, as we know, the initial phase of development will involve an intensification of migration rather than a slow-down. Of course, increasing aid is not a solution in itself. It is a necessary condition, but in itself it is not enough.
I would like us next to turn attention properly to the AENEAS programme with a view to reorienting it purely towards the development aspect, and also the programme that will succeed it in 2007, but that is far away! At the moment, that programme is above all used for actions aimed at protecting the borders of the North. In 2005, for example, just seven of the thirty-nine projects funded related to countries of the South. Furthermore, if we are to establish one new financial instrument, I believe that we should create a fund to guarantee the continuity of microprojects in the poor countries.
The European Union must also act in the places where migrants are located, in the places where migration begins. It is easy to target the main regions of immigration – they are often the poorest regions – and to fund the establishment of infrastructures there through targeted budgetary support: drinking water, electricity, roads, health centres and schools, in order to dissuade resourceless populations from leaving.
It is also easy to identify the migration poles. We know them: they are the States or large cities with modern means of transport and communication and which are both points of reception and points of departure towards the great migration routes, from the Sahel towards the North for example. Once they are identified, we will be able to implement more actions there than we do today aimed at supporting the populations – particularly the most vulnerable, who are women and children – and help them to achieve autonomy, by means other than by mobility. An information programme on these areas aimed at migrants could also be established.
I believe that Europe must also look to the potential of migrant communities in the rich countries, in terms of what they can do for the development of their countries of origin. I believe that this is a promising route which has the potential to turn migrants into agents of development, in the name of solidarity and mutual aid. This is what is known as co-development. Within this context, we must promote the transfer of funds towards countries of origin, make them more transparent, less expensive, and consider a new financial product that could take the form of a ‘development savings plan’.
The Union, but in particular its Member States, must adopt innovative polices such as assuming responsibility for salary differentials for certain migrants who wish to return to their countries of origin, or systems of dual bases for researchers or doctors, within the framework of institutional partnerships amongst research institutes, universities and hospitals.
We must also encourage circular migration to allow migrants to come and go, in cooperation with countries of origin, of course, and ensuring the transfer of social provision. I believe that this kind of measure will make it possible to replace the current brain drain with a circulation of brains. We are very well aware that, for many Southern countries, migration means the departure of the most skilled and enterprising citizens. This has dramatic effects for the poor countries, since this phenomenon often has an impact on essential sectors such as health and education. From this point of view, I am delighted that the Commission is putting forward proposals aimed at dealing with these challenges.
What I want to see more generally, however, is for Europe to entirely change its thinking and for that thinking to be defended. We have an opportunity, since in September the UN will deal with the issue of migration and development for the first time.
I would like to thank the honourable Members who have supported me in the drawing up of this report.
. Mr President, rapporteur, ladies and gentlemen, I would like to congratulate the Committee on Development, and in particular Mrs Carlotti, on its work.
I can assure you that the Commission attaches great importance to this very topical issue of the links between immigration and development, and I can also assure you that the Commission will take your suggestions very seriously. This is a highly detailed report that deals with a very wide range of subjects. Given the time restraints, I shall therefore focus on two very important series of issues.
The first series of issues relates to the coherence of the Community’s actions. I would like to remind you that, for the first time, the Commission has established a very clear link between migration and development. It wanted to send a very clear message about the added value that can be obtained by improving the interaction between migratory phenomena and development. As your report quite rightly points out, there are two dimensions to this interaction.
On the one hand, development policy can play an important role in terms of migratory flows. Last year, the European Union firmly reiterated its commitment to an ambitious development policy, which is aimed at promoting economic and social development and good governance. This policy can thereby contribute to tackling the underlying causes of migration. This is clearly a long-term project and we cannot expect to see results in the short term. I have seen that your report contains some interesting suggestions in this field and we shall look carefully at a number of them. The integration of migration issues into country strategy papers, for example, is something that the Commission has already implemented.
On the other hand, certain phenomena linked to migration may make an effective contribution to the development of countries of origin. That is what the Commission pointed out last year in its communication on immigration and development. That document proposes guidelines which may be used in our relations with the countries of origin in question and which may be eligible for Community financial support.
I particularly welcome your recommendation in the field of co-development, an area which the Commission is also examining. I quote, ‘the priority objective must be to promote the “circulation” of brains in order to compensate for the negative effects of the brain drain. One of the most promising means for doing this are “dual base” systems, which would allow researchers, teachers and medical staff from the South to spend half of their time working in an establishment in their own country’. This seems to me to be an extremely interesting recommendation. I consider this particular recommendation in the report, which relates to how to involve migrant populations in the development of countries of origin, to be a very important suggestion.
In this field, Mrs Carlotti’s report offers real added value. The report’s position is clear: it relies very much on experience of co-development. The Commission has very little experience in this field and I am entirely prepared to base the Commission’s considerations on the experiences and examples of best practices developed by certain Member States.
The report proposes the creation of two funds – I am talking about recommendation 15 – the first intended to fund co-development, the second dedicated to a mechanism for guaranteeing the continuity of microprojects. If I have understood correctly, your idea is to create these funds under the new thematic strategies on migration. I personally would be in favour of creating two items of this type within the thematic programme. Nevertheless, I have yet to discuss this with my colleagues Mr Frattini and Mrs Ferrero-Waldner.
I must also thank you, on behalf of the Commission, for your report’s backing for most of the guidelines contained in the Commission’s communication on migration and development, including the transfer of migrants, the role of migrant populations as factors in the development of countries of origin and the promotion of circular migration and other forms of ‘circulation’ of brains. I must however stipulate that the Commission can only consider actions in this field in strict accordance with the principle of voluntary agreement on the part of migrants and of the independent nature of that agreement. In a similar vein, the money transferred by migrants clearly cannot be seen as a replacement for public development aid, which is more necessary than ever, and to the increase in which the European Union is firmly committed.
I would like finally to confirm that the Commission attaches great importance to policies aimed at alleviating the effects of the brain drain. In this regard, I would like to remind you that last December the Commission adopted a communication on the human resources crisis in the health sectors of developing countries. That communication also contains extremely precise and specific guidelines.
The Commission has established a very ambitious working programme which it intends to implement in close coordination with the Member States, some of which have also launched their own initiatives. All of these initiatives are being carried out, or will be carried out, in partnership with the countries of origin.
The second series of issues that I would like briefly to discuss with you – and this will be no surprise to you – is the very special place that Africa has in this reflection. This point is made very clear in your report. Problems such as the brain drain, the high cost of transfers of money and the weakness of the financial infrastructure on the ground are of very particular significance in Sub-Saharan Africa. It is perhaps in this field that the involvement of migrant populations, if certain conditions are in place, would be most likely to make a difference.
In its conclusions of last December, the European Council pointed out clearly that the two complementary dimensions of improving the links between migration and development that I have just mentioned must be given a special place in the partnership that we are in the process of building with Africa in the migratory field, at all levels of discussion. The links between migration and development will therefore be central to the agenda of the Rabat conference that will bring together representatives from Europe, the Maghreb and countries of Central and West Africa next week to discuss the issue of migration.
The links between migration and development are also one of the key elements of the dialogue that the Commission is developing with a number of Sub-Saharan African countries on the basis of Article 13 of the Cotonou Agreement. The Commission believes that these discussions offer an opportunity to hold a dialogue on the specific support that the Community can give to its African partners to help them better to manage migratory flows and in particular to make better use of the links between migration and development. Finally, these links are also central to our dialogue with the African Union. This should lead to a ministerial conference that will bring together representatives from the European Union and the whole of Africa.
It is therefore by creating more channels of communication that the Commission is endeavouring to develop what we intend to be an exemplary partnership with Africa in the field of migration. There is no question that in this way the European Union can make an important contribution to the high-level dialogue on migration and development that the United Nations is holding in New York in September. In a few days’ time, the Commission will adopt a communication which will constitute its written contribution to that event.
. Mr President, I would like first of all to thank Mrs Carlotti. I congratulate her for her report and I thank her for taking up the opinion of the Committee on Foreign Affairs, on behalf of which I am speaking today, in particular noting that the link between immigration and development is an integral part of the foreign policy agenda of the European Union. It has been so from the time that the Barcelona Process was instituted, but it has continued in all other issues of our relations with the countries of origin and transit. It is very important to tackle the issue of immigration, to manage migratory flows when we achieve the understanding and the cooperation of the countries of origin and transit.
As has been said by the Deputy Secretary-General of the United Nations, remittances around the world to developing countries amount to USD 232 billion per year, which is double the size of foreign aid to developing countries by everybody else. Therefore, this is the significance of facilitating remittances, facilitating the issue of circular migration, thus gaining the confidence of the countries we want to cooperate with. We are not aiming at the brain-drain that they are so afraid of; we do not talk only about illegal immigration, but we know how to take best advantage of immigration in view of our ageing population and the need that lies ahead.
I would like to conclude by saying that by putting order in the financial institutions, as regards both the sending and receiving side, we can also deal with the issue of terrorist financing that has been thought to come via charity organisations and so on in Europe.
. – I would like to congratulate Mrs Carlotti on preparing this report and I would like to thank colleagues from my committee for preparing our opinion.
I also spoke on this matter yesterday evening, but I did not touch on one important thing – the question of qualified migrants or the brain-drain, which can have a negative impact on the development of a country. However, I do not believe that we need to stop this process, but strive for reciprocal benefits. Thus, I would like to stress that, in my opinion, it is very important to introduce a clear and as simple as possible procedure for recognising qualifications. We also need to introduce an equivalent of the USA's Green Card, which would stimulate circular migration. We need to recognise that, without appropriate conditions for integration, migration is harmful to both sides.
Colleagues, yesterday, the French won – I congratulate them, and in particular the fact that the honour of France was largely defended by players who are themselves or whose parents were migrants. Now they are French. This is a perfect example of integration. Congratulations.
. Mr President, I would like to express my deepest thanks to Mrs Carlotti for her fine report which has my full support.
The phenomenon that is migration is as old as mankind itself. Since time immemorial, we have been searching for a place to call home, along with security and peace. Certain individuals leave their homeland voluntarily but most men, women and children flee from violence, hunger, poverty and persecution. Poverty is an overwhelming driving force. We can build walls around Europe but these will not stop people who are seeking a better life far from home.
According to the United Nations, there are approximately 191 million migrants worldwide. Half of these are women. Female migrants and refugees live with the enormous risk of becoming the victims of sexual exploitation and violence. The correlations between migration and the slave trade in this regard must, above all, be examined from a gender perspective. When calling for a guarantee fund for microprojects involving migrants, gender-specific projects must receive special attention.
I ask myself how we can be proud of a European Union where women who have fled their homelands on account of poverty and violence become the victims of discrimination and exploitation. Migrants make an enormous contribution to the development of their homelands. Every year, EUR 150 billion are transferred via banks. This is three times the development aid offered worldwide. On top of this, a further EUR 300 billion is received through other channels. In this regard, I am particularly calling for more transparency and aid as regards financial transfers to the countries of origin.
In September, for the first time, the UN would like to deal with the theme of migration and development in the context of a high level dialogue. Through its delegation, the European Parliament should demonstrate that this silent human rights crisis, as Mr Kofi Annan termed it, puts us to shame and that we want to stand up for a more just situation for migrants and refugees.
. Mr President, I would like to thank Mrs Carlotti for the excellent cooperation between us when negotiating the amendments that are going to allow the Group of the European People’s Party (Christian Democrats) and European Democrats to back this report.
Nevertheless, we have been talking about this issue for a long time – the Commissioner has reminded us of the many times we have dealt with it – but very little has been achieved so far. This is a clear example of the paralysis we are suffering from and illustrates the current situation of European politics in relation to one of our most serious problems.
The Council has not been able to reach a common position, and it does not appear that it is going to do so, while each Member State adopts unilateral measures, which are often contradictory, and then asks the Council for help, as if the Council had nothing to do with them.
The Commission says – as the Commissioner who is here today said a fortnight ago in Vienna – that it does what it can but that this is a competence of the Member States, and it is absolutely right. Furthermore, it currently lacks an operational and sufficient budget; we are working with the extension of a budget that expired almost a year ago now. Meanwhile, thousands of illegal immigrants are crossing our borders and in certain countries this happens on a daily basis.
There is no doubt that we can do many things, as Mrs Carlotti’s report indicates. Money sent by immigrants triple — not double, as has been said — the total volume of official development aid throughout the world, but these investments do not represent an economically productive income in the countries of origin.
There is little, and sometimes no, application of the Cotonou Agreement in the majority of cases. Article 42 of the European Union Treaty would allow for the adoption of measures to combat people trafficking; after three years, the Commission also told us a fortnight ago in Vienna that it is assessing the issue and will make proposals in the future.
I could carry on giving examples, but those will suffice. I believe that the time has come to act and leave statements of intent for later and for less serious issues.
. – Mr President, migration is an international phenomenon. Europe concerns itself with visas, with coastal surveillance, with customs policy, with combating people-trafficking, with labour market policy, and with integration: that, putting it in broad terms, is what Commissioner Frattini is doing with AENEAS. We believe that the security arrangements, which are often anti-immigrant or intended to curtail immigration, must be paid for from their own independent budget, rather than by stealing from development funds.
Our concern today, then, is in fact with the other side of the coin – the development aspects of migration: migration from one part of the South to another, migration as a cause of under-development and instability. The issues here are education, health care, and Mrs Carlotti’s practical and good proposals; the migrants who are driven from one country to another, those who are refugees within their own country, ECHO, the coordination of UNCHR, NGOs, regional organisations, preventing ethnic groups from being persecuted or isolated, whether this be in Asia, Latin America or Africa; uprooted populations, vulnerable groups, among them primarily women and children.
The Commissioner was right to say that these issues fit outstandingly well into development policy, being the typical things that official development aid is spent on, but all those things that have to do with migration policy, on the basis of Europe’s perfectly legitimate interest in it being well-managed and safe, certainly go further than official development aid and are not primarily aimed at dealing with poverty. We must look after our own interests, but must not arrange our own affairs or pay for this at the cost of poor countries in unstable regions, for that affects the fundamental causes of poverty.
The intention of the Carlotti report is that the new geographical and thematic development instrument should address precisely these underlying causes. From India to Bangladesh, from Bolivia to Ecuador, the new instrument can be the means whereby Europe can make a good contribution. That is why it is relevant that, of the 17 billions that we will be spending over the next six years, we are setting aside at least 50% for those celebrated Millennium Development Goals, while redoubling our efforts in favour of basic education and health care by bringing the amount allocated to them up to 20%. As Bono would say: ‘Put your money where your mouth is; make poverty history’. I think the Commissioner has no intention of doing anything else.
. – Migration, especially economic migration, has a history of more than three centuries. But today, the countries of the developed world are encouraging the migration of labour forces from developing countries. We are trying to solve the problem of an ageing population and a shortage of labour in our own countries at the expense of third countries. We hope to satisfy the anticipated demand for labour in the future not by fostering innovations more actively – one of the most important means of increasing work productivity, but through migration.
On the one hand, the European Union is supporting the growth of qualified labour forces in developing countries by implementing development policy and providing developing countries with over 55 per cent of world aid. On the other hand however, it is striving to entice the best workers in order to solve its economic problems. Very often, these workers acquired their qualifications in Europe or with European Union funds.
Thus, part of the EU funds set aside for development aid are used to finance the labour market of the EU itself. Migrants support their families with money earned in the EU, but their contribution to the development of their countries of origin would be far greater if they worked and created wealth not abroad, but in their own countries.
Migration policy is not just an EU matter. Agreements with third countries and the establishment of migration policy, above all in third countries, is one of the prerequisites of the economic growth of developing countries.
As well as migration policy, the priorities for developing countries themselves should be strategies for the establishment and expansion of their economy and the creation of jobs for their labour forces. Meanwhile, the European Union must help implement those strategies, or else developing countries will forever be poor.
. Mr President, I too would like to thank Mrs Carlotti for this report, which proposes many interesting initiatives, though, as the Commissioner has pointed out, there appears to be a lack of coherence amongst the different policies of the European Union. During this part-session we have dealt with a number of reports on issues such as asylum, immigration and development which in some cases take us in contradictory directions.
We must acknowledge that today, in our countries, the prevailing tendency is towards securitarianism. There is an excessive tendency to link immigration and security, and the policies adopted are essentially aimed at sending immigrants back to their countries of origin, particularly illegal immigrants. The impression is that people only show any real interest in immigrants when they want to go home: this effectively means not recognising the freedom of those people who wish to settle and live in a country other than the one from which they originate.
As you know, subsidiarity is also very important in this field, and the Member States implement policies which are their own and which vary from country to country. In France, the government's current policy is aimed at expulsion and at sending illegal immigrants home; just today, in front of the European Parliament, there is a demonstration in support of school children threatened with expulsion. This kind of policy has not been adopted in Spain or other places, and in some countries, how to react to illegal immigration is being considered. Subsidiarity is therefore much too important in this field.
While co-development seems an interesting idea, I do not believe that it can replace the necessary European Union public policies, which are extremely strong, in the field of promoting the rule of law and democracy.
Going beyond any difficulties we may face, that is the aim of the Union’s actions in the Democratic Republic of the Congo, which places the emphasis on public policies in the fields of health, education and the environment, but this has regrettably been jeopardised over recent years by other policies on the part of the Union and the Member States, particularly in the economic and commercial fields.
We therefore need coherence and a global approach, so that we can link immigration to sustainable development issues and not treat it as simply a security issue.
. – Mr President, Commissioner, ladies and gentlemen, two points of view are always wrestled with as regards the topic of migration. On the one hand, the libertarian perspective, which focuses on human rights and the Millennium Development Goals; on the other, the point of view adopted by Interior Ministers, who instead view an external threat, predominates. In view of the growing and current dramas associated with migration, the EU debate is dominated, unfortunately, by Commissioner Frattini and the Ministers for the Interior. Border protection facilities and intervention teams form part of this picture. Yet your very fine report, Mrs Carlotti, analyses the causes and status of migration in the 21st century in much greater depth and also proposes a whole raft of very sensible measures which I am unable to reflect on here in the two minutes I have available, however.
Your call for controlled migration should not mean though that in future, for instance, the EU turns Lampedusa into Ellis Island or perhaps something even more terrible, namely that there are combined EU refugee and recruitment camps in the Libyan desert and which also therefore operate outside EU legal standards.
Naturally, I also regret the lack of proposals for resolving the situation of migrants who live outside official legal status in the EU. The crux of the entire migration policy remains the growing economic and social disparity between the European Union and those regions of Africa that are becoming impoverished, and the EU is itself contributing to this impoverishment with its aim of competing for leadership in the global economy.
Please take the fair trade report to be debated here later in Parliament seriously if you wish to reduce migration out of economic necessity. Combat the contribution Europe is making to the migration of war refugees through its arms exports and reduce the emissions output of Europe and its trading partners if your desire is to reduce migration which is primarily the result of climate change and the spread of deserts.
Mr President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party. I am grateful to the Commission and to the rapporteur for having addressed this issue.
The strategies proposed, which are primarily designed to facilitate financial transactions and the transfer of pension rights, constitute two measures that are feasible in practice and that would have a significant impact on the precarious resources of many immigrants. However, the proposal to channel the income generated into measures designed to promote development in the country of origin also seems extremely important and reasonable to me.
If it is true, as the report claims, that better management of migration promotes development, then it is in fact also true that we should ensure that the most competent human resources do at any rate find attractive opportunities in their countries of origin and are encouraged to take the resources they have accumulated, together with their wealth of experience, back to those countries, for the benefit of their communities. I am referring in particular to doctors, professionals, teachers and researchers.
It is in fact rather idealistic in this day and age to believe that, after years of studying and working in Europe, a citizen of a third country might spontaneously decide to return to a country lacking in adequate social structures and systems.
With this in mind, we therefore need to pay extremely close attention to the management of any funds that may be generated, so that the efforts of individuals and of the international community are not wasted.
Mr President, as well as thanking Mrs Carlotti for her thorough work, I would like to draw your attention to three points. Globalisation also involves people breaking down barriers in their search for normal living conditions. However, differences in levels of economic development and political models impede the free movement of people. If, within the framework of the WTO, we cannot agree to the free movement of goods, it seems that agreeing to the free movement of people is an even more difficult task, although these two issues are worlds apart.
Although we lack such an agreement, people do migrate, in particular to richer countries. The European Union, as a destination for migrants, will be increasingly obliged to draw up solutions to this issue. Currently, we face the problem of Malta. Another problematic issue is the phenomenon of selective immigration, which mainly benefits rich countries. We are talking about the brain drain, which is immoral with respect to poor countries. We need a good policy to prevent the situation deteriorating in places such as Africa due to the exodus of educated people, and we need instead to help these countries to develop. Examples of such a policy are reintegration projects, which I had the pleasure of discussing with Commissioner Luis Michel.
As we already have immigrants in the European Union, in countries such as Scotland, which are already an attractive destination for Poles and Slovaks and are likely to become all the more attractive for citizens of countries such as Togo or Jamaica, we have to create an educational, social and legal programme to integrate immigrants as rapidly as possible into their host countries. The immigrants have indeed adapted. The period of integration is both a psychological factor and an economic one. The shorter and more sensible this period is, the better the outcome will be for both sides: for the immigrants and for the hosts. As a result of these actions, we will be able to avoid the phenomenon of ‘brain waste’, namely a loss of skills. Finally, I would just like to add that the problem of mainly economic immigration does not only affect France, Sweden or Malta. It is a common, serious problem facing the 25 Member States of the European Union.
Mr President, I would like to begin by congratulating my friend and colleague Mrs Carlotti for the work she has done, above all because I believe that it brings development policy to the fore within the Union's foreign policy when we are dealing with the phenomenon of migration too.
There is no question that in the future we will not so much have to slow down migration, but rather regulate it, so that today’s movements of people benefit countries of origin, transit and destination, as they have always done.
The States know that their objective and interests can be better served if there is cooperation and if their actions are coordinated. The Euro-African Summit on migration will take place next week in Rabat. Development cooperation is a priority on its agenda.
We would ask that this opportunity be taken to establish concrete measures aimed at the development of African countries and we call upon the Union to make a decisive commitment to democracy, peace and security in the countries of origin of migration, leaving behind the all-too-frequent approach
Perhaps what we should do is promote education, which always brings freedom and development. We must improve and increase the Union’s presence at political and institutional levels.
The right to development is multi-faceted however and it means economic exchange, cultural exchange, conflict management, combating terrorism, environmental protection and policies to promote gender equality.
There is no doubt that migration brings benefits, but the benefits of international migration, not just for migrants but also for the societies receiving them, will only be possible if we maintain respect for the rights of workers, which are the universal guarantee against exploitation. The rights of all workers must be protected, whether they be legal or not.
The measures we provide for must fully respect the rights of people coming to our borders, including the right to asylum. In this regard, the European Union must ensure that asylum seekers are not denied the international protection they require.
As we all know, Mr President, migration and movements of people cannot be stopped. Let us guarantee respect for the rights of migrants.
Mr President, the fact that the European Parliament is discussing development in relation to the question of migration shows that we are open to the problems of developing countries. We want migration to become a part of the development process. Unfortunately, at the moment, this is merely a pious desire. If this desire is to become a reality, certain conditions must be fulfilled. I will mention two of them. Firstly, migration needs to become cyclical in order to avoid the ‘brain drain’ phenomenon as much as possible. Secondly, the International Convention on the Protection of the Rights of All Migrant Workers needs to be ratified by all Member States.
Finally, the issue of migration and development significantly affects relations between the European Union and the ACP countries. That is why the EU-ACP Joint Parliamentary Assembly, of which I am a member, must seriously investigate this matter.
To end my speech, I would like to extend my warm thanks and congratulations to my colleague Mrs Carlotti.
– The Carlotti report is a step in the right direction. Development aid is necessary, but is not in itself sufficient. New instruments and measures have been proposed that will enhance the lives of immigrants and their relationship with their countries of origin. This is a fair, intelligent approach, which replaces the current policy focused on border controls with a two-way migratory flow strategy.
Fortress Europe has been condemned, with its inevitable cost of death in the Mediterranean. All that is lacking now is commitment, and a clear position on detention centres, which are unacceptable. The rapporteur also recognises that on one side of an invisible border are the citizens and on the other people with no papers who are forced into resorting to illegal methods. What is the upshot of this? Immigrants without papers? No. Temporary authorisations for seeking work? Yes. This is where the principle of citizenship takes us.
Ladies and gentlemen, even while this report was being considered in the Committee on Development Cooperation, I realised what the main thing was about it that I found disappointing. I find the same thing here in this debate in this Chamber. Nowhere, it appears, is anyone stopping to consider the inevitable social consequences of migration for the countries of the EU, which are already wrestling with the problems presented by the formation of ghettos, criminality, rootlessness and Islamism. After what happened in the French suburbs last autumn, I would have expected some reflection on this from a French rapporteur in particular.
We must not, in this debate, point an accusing finger at the people who flee their countries of origin in search of a better life. They are doing only what anyone would do, but Michel Rocard, incidentally the former chairman of this House’s Committee on Development Cooperation, and a member of the same party as the rapporteur, got the measure of the situation when he, as the Socialist Prime Minister of France, said that ‘France cannot take upon herself all the miseries of the world’ – and nor, for that matter, can Europe do so.
It is, moreover, primarily the weakest people in the countries of origin in Africa, the ones who do not have the means or the clout to get themselves out, who are the victims of the immigration flows, the victims of open borders, for they are left behind, poorer than ever. Such ideas as the mobility of brainpower and circular migration may be appealing, but they are unrealistic and do nothing to change the situation. More immigration into our own countries, then, means more misery in the developing world, contrary to what the report suggests.
What Europe needs is for immigration to be stopped outright; what the developing countries need is effective aid on the ground.
– Mr President, Commissioner, in these works by plenary, we have in particular debated issues relating to migration. We have referred to numerous dimensions and aspects which relate mainly to the management of migration flows at our borders and within the Member States.
The report by Mrs Carlotti gives us a new and very important dimension and I thank her for that. It is the dimension, it is the relationship between migration and development, the relationship between the European Union and the developing world countries which are mainly countries of origin of immigrants and political refugees.
Our external action at Community and national level gives us many opportunities to create conditions of sustainable development in countries and communities which suffer from absolute poverty, to create jobs, democratic institutions and structures and protection for human and social rights. These conditions will give hope to the local populace and prospects for a better life at home.
The regional funds, European cooperation, stability agreements, our development action within the framework of the United Nations, the good neighbourhood policy and everything else already referred to are exceptional tools, but they are tools we must make better use of, with better coordination and serious and proper evaluation of our policies and our objectives, both by our central services and our representations, which have enhanced, decentralised responsibilities and better knowledge of local needs.
We also need to achieve better cooperation with local factors at all levels. In addition, Commissioner, at the level of transparency and terms of good governance, our control mechanisms must put before their responsibilities both national and local administrators in beneficiary countries.
On behalf of the Committee on Women's Rights and Gender Equality, I should like to stress the importance of adding the gender dimension to all our policies, because women are the most serious victims of all forms of discrimination in developing countries and the first victims of illegal immigration when they arrive in our communities.
Mr President, I too would like to congratulate Mrs Carlotti on her excellent work.
As draftsman of the opinion of the Committee on Women's Rights and Gender Equality, I was very pleased to see that the majority of our proposals have been incorporated into the final text, in particular the protection of migrant women against discrimination and violence, and improving their access to health services, to education and to employment, as well as the need to pay special attention to the children of these female migrants, and the situation of women displaced as a result of conflicts.
My only regret is that one of my proposals aimed at allowing migrant women in illegal situations access to health care and to legal and psychological support has not been included. These women in illegal situations represent a particularly vulnerable category whose fundamental rights must be protected, just like those of people with legal status. I hope that this point can be dealt with within the context of the report by Mrs Kratsa, which is specifically dedicated to the situation of migrant women.
Mr President, Mrs Carlotti, Commissioner. Migration, especially illegal migration, has until now been a problem of colonial or mother countries, leading to the introduction of strict visa requirements and making necessary laws on migration and international discussion of the topic. The complexity of the problem is vividly demonstrated by the present situation, in which 60 000 people are waiting on the northern coast of Africa for the opportunity to come to Spain. In connection with globalisation, the issue of migration will likely also reach the new Member States.
Mr President, Europe has a moral obligation to help at least a few migrants reach the countries of the developed world so that they may break out of their current conditions and find a decent life, enabling them to acquire an education and profession and later return to their country of origin, thereby bringing about circular migration.
In order to implement the above-mentioned suggestions, it will be necessary to update and reform the immigration policy of the Member States of the European Union. The channelling of legal immigration will require long-term cooperation between countries of origin and target countries, but the latter proposal will demand increased funding.
Thus, Mr President, it is not impossible that we will soon have to speak of the European Union’s common migration policy, so as not to find ourselves in the same complicated position we face today in connection with the European Union’s common energy policy.
Mr President, I would like to thank the rapporteur for her work on this report and for the clear conclusions drawn in it. These include the admission that the European Union has still not found a common, cohesive solution to the issue of immigration. It is a worthy challenge on a large scale: 3% of the world’s population, namely 175 million people, are migrants, and 40% of these people live in developing countries.
The European Union is sometimes criticised for earmarking too few resources for the integration of immigrants and refugees. Over the last seven years, EUR 15 million has been spent. This amounts to half a euro per immigrant. However, it also seems that using these resources efficiently is no less of a problem. We have seen many worrying signs of this and we hear reports of wastefulness and corruption in the distribution of funds.
Aid for immigrants has a moral and also a political dimension, as we need to work out a new, transparent European Union policy in this field. The fact is that, over the last 10 years, the European Union’s migration policy has been rather more restrictive than it was before. Let us also not fool ourselves into thinking that this policy will become less restrictive in the coming years. The opposite is more likely to be the case.
– Ladies and gentlemen, around the world there are currently almost 10 million refugees and 25 million people displaced within their countries, mainly in the countries of the South. Given that I was once a refugee myself and passed through the refugee system – a refugee camp – I should like to devote this speech to the situation of migrants in refugee and transit areas. There is no doubt in my mind that the living conditions of migrants in host and transit countries, especially in the Sahel countries, must be improved. The time has come to build a variety of information centres, foreign aid centres and legal aid centres. Programmes aimed at preventing and treating various diseases including sexually transmitted diseases and AIDS should be put forward. The most vulnerable sections of society, including women and children, should be the main focus of assistance. I would therefore urge the Commission to develop an integrated strategy aimed at supporting host and transit countries. The capacity of these southern countries needs to be bolstered and the right of such countries to pursue their own independent migration policy should be respected.
Mr President, ladies and gentlemen, I should like to highlight the incompleteness of the report, which talks about immigrants’ rights without, however, referring to their obligations. It also says nothing whatsoever about the danger that certain forms of extreme religious beliefs bring to our Europe.
I cannot overlook the fact that people have been murdered – the last of whom being Theo Van Gogh – and that, due to certain attitudes of immigrants, our freedom has been significantly restricted, so much so that it has become downright dangerous or impossible to wear a satirical t-shirt like the one that I have with me here. No reference is made to this issue in the report.
Mr President, I would like to begin by warmly thanking Mrs Carlotti for her excellent work, the approach of which I support fully.
In the South, migration too often means the departure of the best-trained citizens, a real haemorrhage of skills, depriving those countries of revenue and jeopardising the provision and quality of essential services, which are crucial to their true development.
Let us make no mistake: this brain drain is encouraged by the policies of selective admission of migrants implemented in the North, under the name ‘selective migration’ or ‘selective immigration’. Selective immigration in the North always means immigration suffered in the South, a policy which effectively deprives the South of any right to development.
In opposition to this approach which has such harmful results, the general philosophy and the concrete measures proposed in this report, such as circular immigration as an alternative to the brain drain, the ‘circulation’ of brains, seem to me to be interesting. We have here the notion of shared immigration, of each party enriching the other. We are talking about promoting co-development, of enshrining it in European texts, without forgetting the funding it requires, of thereby recognising and supporting the role of migrants in the development of their countries of origin. The true intention would be to turn immigration into a lever for development and for mutual aid amongst peoples.
I hope that this essential solidarity will dominate the discussions at the forthcoming Euro-African Conference in Rabat. We are all aware of the history of walls being erected in the illusion that they will protect people from each other. They are always destined to be breached and ultimately destroyed.
– Mr President, I too should like to take my turn in congratulating Mrs Carlotti on her report, because it really has come at the right time, in view of the fact that the UN General Assembly is due to meet in September and will examine the relationship between migration and development.
I believe that the time has now come from us to move from words and wishes to deeds. We all talk about achieving the Millennium Development Goals, but nowhere is there any express reference to the problem of migration. I believe that the UN assembly in September will be a good opportunity to explicitly link development objectives to migration and, more importantly, for the response to this global problem to be a quantifiable objective within the framework of a specific timetable.
The European Union must speed up the incorporation of migration into all external actions and foreign policy and, more importantly, we must examine ways of incorporating it into the new strategy for development cooperation, the new European neighbourhood strategy.
I believe that the Euro-African summit will be an opportunity to discuss all these problems, but what we need above all is an integrated and cohesive European Union strategy.
Mr President, I should like to congratulate the rapporteur and to draw attention to one aspect of development and migration that increases the wealth and intellectual potential of already prosperous states and bleeds developing countries dry. I am talking about the brain drain.
Development policies will not yield results unless this process at least slows down. At the moment the EU offers help to developing countries with one hand, which is visible, and takes it away with the other, which is invisible. First, I suggest we tidy things up at home in the European Union, where we are seeing a similar brain drain from the new to the old countries. The process is even more painful, since internal borders and barriers are diminishing and disappearing. The EU must create a special fund to regulate the brain drain and soften its impact.
After sorting out the situation at home, we could use that as a basis for cooperation with the developing countries and with the USA, which profits greatly from the brain drain.
. Mr President, ladies and gentlemen, I naturally agree with the thrust of what has been said. In the short time available to me, I should like to mention a few points that will help me to set out my position clearly on a number of issues and proposals.
I should first like to reassure Mr van den Burg regarding his extremely important question on the need to make a clear distinction between security-related and development-related spending. It is obviously not a matter of using development resources to finance security measures. The development budget should not be funding these measures. From this point of view, you can be reassured by the Commission.
The second point that I consider important is the old chestnut of the ‘brain drain’. As Commissioner for development, I should like there to be no doubt as to my commitment on this issue. I am opposed to the policies of some Member States, which actually call for, and tempt people with, selective immigration. In my view, selective immigration is a cynical concept of development and I do not accept it. In this regard, I am suspicious of suggestions and ideas revolving around the notion of the ‘green card’. I feel it is very dangerous to play with ideas that clearly tie in with ‘selective immigration’. I do not like this approach and I feel it is right to make this point clearly.
I must say, Mrs Aubert, that I warmly welcome your call for investment in public policies. You speak of the EU’s public policies, but one should really focus principally on the public policies of the partner states and of developing countries. This is one of my obsessions because it forms the very foundations of reconstruction and development. It is extremely difficult to encourage citizens from developing countries who live without prospects, who feel that they have no prospects, who live without access to the basic services that any normal society should provide, to stay at home and contribute to their countries.
In other words, everything that revolves around the states’ ability to guarantee basic services – namely access to education, health, administration, justice, culture, basic goods – should form a central part of our development strategies. There is no doubt in my mind that therein lie the ultimate answers to the phenomenon of immigration. The essential functions of the State, so dear to those like me who believe in the primacy of the secular nature of States, must be developed. This is something I consider important.
I should like to commend all of the speakers without mentioning all of them by name. I agree entirely with Mr Kulakowski, who placed the accent on extremely close ties between migration and development. The proper response to migration is development, purely and simply. The answer is not to close the borders, to send people back or ‘selective immigration’. The proper response lies in development projects aimed at strengthening, improving or rebuilding the countries concerned. In a number of developing countries, one can say that there is no longer a State and I would urge the EU, our institutions and the ACP countries particularly affected to come together around the negotiating table.
Lastly, I should like to say to Mr Dillen that he has quoted Mr Rocard totally out of context. Of course Europe cannot absorb all of the world’s misery. I should like to tell him, however, that the wealthy world could do so comfortably, so there is no excuse.
That, Mr Dillen, is simply a matter of political will. I know that in this area you have none.
The debate is closed.
The vote will take place today.
The next item is the report (A6-0207/2006) by Mr Frithjof Schmidt, on behalf of the Committee on Development, on fair trade and development (2005/2245(INI)).
. – Madam President, Commissioner, ladies and gentlemen, by means of the report on fair trade and development, we, as Parliament, are reacting to the remarkable economic and political success story which is fair trade.
In recent years, growth rates in fair trade within Europe have risen, on average, by 20%, with the trend upwards. In individual countries, we have market shares of up to 20%, as is the case with coffee in Great Britain. This all serves to demonstrate the success of a civil society initiative under market conditions which, hitherto, has got by without significant state support and funding. At the same time, this is also directly successful in combating poverty since fair prices guarantee a fair income. It is also fairly crucial as regards social development in the southern states that producers in these countries receive a fair income.
At the same time, the entire matter demonstrates the high level of awareness on the part of European consumers and their interest in social responsibility in relation to trade internationally speaking as well as high product quality. This topic also therefore concerns the protection of consumer interests. Fair prices, fair working and production conditions, adherence to ecological standards; all of these things are of equal benefit to the quality of life of producers in the south and consumers in the north.
There was also broad agreement in the Committee on Development, something I am very pleased about. At this point therefore, I would like to extend my express thanks to all my colleagues in the Committee on Development, the shadow rapporteurs, and the coordinators, for their constructive advice. The report was adopted unanimously in committee. This was preceded by intensive exchanges between the Fair Trade Movement and numerous associations on the problems of fair trade. In committee, we jointly drew up and put forward criteria which have to be met by products designated ‘fair trade’ so as not to deceive consumers.
This report therefore calls on the Commission to present a recommendation relating to fair trade. This involves the promotion of a political and economic concept and not, for instance, the promotion of a trade name, nor does it involve a legally binding, detailed regulation or a Fair Trade Act for the whole of Europe. It is not, nor should it be, our intention to over regulate and, hence, possibly impede this successful, burgeoning market. However, it does involve defining criteria which make up the substance of the concept of ‘fair trade’.
Key criteria that have been put forward to this end in the report include, , producer prices which guarantee their existence, informing consumers about the prices maintained by producers, that is, transparency, observance of the core conventions of the International Labour Organisation regarding health and safety at work and child labour in relation to production, the observance of environmental standards, supporting production and market access by producer organisations and monitoring compliance with these criteria. It would be important for these points to be included in the Commission’s recommendation.
At this point, I would also expressly like to thank the Commission. Especially in the Directorate General for Development and the Directorate General for Trade, openness to and, I might add, also a liking for this report, was clear to see. We had highly constructive exchanges.
One more personal observation: Commissioner Mandelson, I know that you love chocolate and I have often seen how you prefer fair trade chocolate from Oxfam. These are two predilections we both share. I am therefore already aware through your consumer habits that you take an open view of this topic.
I would again like to make a particular appeal to you. In the ‘aid for trade’ programme, which is now being discussed at the WTO, create an ‘aid for fair trade sector.’ If we were only able to use 10% of the funds in this area for the fair trade sector, that would provide enormous impetus for this fine concept. Help us by giving preferential treatment to fair trade products in public invitations to tender, and breathe fresh life into Article 23 of the Cotonou Agreement, whereby fair trade in collaboration with ACP (Africa, Caribbean and Pacific) States is to be accorded important status and supported.
The European Union needs a well-coordinated fair trade policy. Parliament will today, I hope, take an important step in this direction and it is then up to the Commission to take a further important step. We need this recommendation, Commissioner Mandelson.
. Madam President, I would like straightaway to thank Mr Schmidt for this report and for drawing attention to my increasingly conspicuous consumption habits, which, I am afraid, are becoming only too obvious as I grow into this job as Europe’s Trade Commissioner. Sincerely and warmly I would like to thank him for this report, which I think is very valuable and will be well received.
Fair Trade is one of the key tools, in my view, to enhance sustainable development and to equip us better to fight poverty in the world, and as a concept it is developing fast. It is undoubtedly a very popular trade practice. It is gaining in currency and appeal with public opinion, and helps to raise public awareness about all the issues that are involved in sustainability.
You are not just undertaking an act of consumption that is good in terms of the content of what you consume. It is also a stimulus to the brain. It makes you think and therefore it is even more valuable. Consumers do take into account considerations about the conditions of production. People care, they do not just eat, and Fair Trade has pioneered this in a most attractive way.
The Commission actively supports Fair Trade. We took on commitments to Fair Trade in the Cotonou Agreement with the ACP countries, as well as in our communication on policy coherence for development.
Many trade and development assistance projects support Fair Trade: development projects to the tune of over EUR 4 million in 2003, and growing. These consist mainly of support for NGO activities, but also of direct aid to the harmonisation of standards at work. We also participate in Fair Trade events.
One could argue that whilst Fair Trade helps salve the conscience of those who buy such products, others continue, nonetheless, to exploit the needy. I am not happy about that argument: Fair Trade is not a panacea for all the problems of poor producers, nor does it necessarily mean that because you are not buying and consuming Fair Trade products you are exploiting the poor.
What is required to tackle poverty and to enhance development is a general and coherent policy framework. It is this that we need to develop, to conceptualise, and this report will help us to do so.
Fair Trade is private and limited to the participating producers, while the UN Millennium Development Goals are for all. So Fair Trade is particular and specific, the Millennium Development Goals are general and wide-ranging; but there is a clear interconnection between the two. The objective is different for an individual and for EU policy-making.
An individual makes a personal choice. He or she is entitled to exercise that choice. You cannot automatically translate that into a more wide-ranging policy. The individual consumer looks at one packet of coffee, rightly. Policy-makers, on the other hand, have to take into account the sector as a whole and our obligations to that sector as a whole.
We need a complete and public solution – one that should not be confined, therefore, to Fair Trade only. As the report rightly points out, there are other non-Fair Trade operators that can achieve similar results to those obtained by Fair Traders, that have the same growth potential and that can influence consumer choice and the international trading schemes. We should fully use the potential of all credible initiatives to support sustainability. That should be our test. Does it help, does it aid, does it take forward sustainability? If it does, that should govern our response and attitude to it.
Building on commitments taken previously, we want to explore with our partners the use of economic partnership agreements with the ACP countries, as well as other trade agreements, for including specific incentives targeted at improving market access for fair trade products. That is where I believe we can leverage our interest and leverage our commitment most beneficially.
It is very useful, therefore, that the report points to the danger of inappropriate national legislation in the field of Fair Trade. I am aware of some initiatives being taken that might harm the status that Fair Trade has already achieved. We need to be vigilant about these and to see, therefore, whether it is not better to take a more coherent and collective approach in order to leverage the greatest benefits for Fair Trade.
Conversely, too firm an adhesion to the particular approach embodied in Fair Trade would be at risk of being discriminatory against other systems, some of them acknowledged in your report, which have similar claims and that we can and should support.
You are right about the need to protect consumers, the question is how. I believe the role of policy is to ensure that messages given to consumers are accurate and transparent, and I am glad that this is also stressed in the report. We already have protection against misleading claims, but we might consider going further and help engage the consumer actively in the ethics of production.
I believe that there is scope for better information about claims schemes in general, and work is in progress on this. I will ask my services to look at how sustainability is enhanced by different certification and assurance schemes, including Fair Trade.
We will look at all the suggestions made in this report and of course keep Parliament informed of further developments. We need a dialogue with Parliament on a continuing basis. I am glad, therefore, that this report provides the framework, both for this dialogue and for the way in which we can, should and will take our commitment in this area further forward.
In conclusion I would like to thank the rapporteur again for the quality of this report.
– Madam President, Commissioner, ladies and gentlemen, I would first like to congratulate the rapporteur, Mr Frithjof Schmidt, who dealt with the problem in a very objective-oriented manner and successfully put it to the vote. Although the topic has been dealt with by the Commission and Parliament on numerous occasions, there is always the need for further action so that fair trade can continue to develop efficiently and successfully. What is important here is that central standards and criteria are introduced on which basis the market should develop. However, as far as this fledgling sector is concerned, consideration must constantly be given to the fact that precipitous directives always involve the risk of schematic harmonisation and over regulation.
With a figure of 60-70% of total sales, Europe is the largest sales market for fair trade products and offers, based on my assessment, further opportunities for growth. In this regard, it is a matter of particular concern for me that municipalities, towns and cities, and other regional administrative bodies are reminded time and again and asked to consider fair trade products in their invitations to tender as well as use them at various events and suchlike.
Given the meagre production diversity in fair trade products, the customer is often unsure whether the product designated as such is actually a fair trade product in the first place. The bigger this market, the greater the uncertainty. Therefore, we may have to consider a European fair trade logo in future.
For the producers of fair trade products, I am calling for price structuring which ensures their existence, fair production conditions and adherence to environmental standards in the context of sustainable development. Fair trade must be inseparably linked to key labour standards. Now that we have succeeded in creating positive framework conditions for developing and promoting fair trade, as Europeans, we are able to assume a very important role as a pacesetter in this sphere.
. Madam President, I would like to congratulate and thank Mr Schmidt for this report and for his interesting speech about Fair Trade. Fair Trade can make a positive contribution to the development of poor countries by ensuring better conditions for producers and their families, as well as ensuring better access to world markets and promoting sustainable development. I would like to draw your attention to a number of points in the text which are problematic due to the substance of the report.
First of all, in my opinion, the report sometimes confuses the idea of Fair Trade (written in capitals) with fair trade in the general sense. The text will be the first in the history of European lawmaking to deal with the Fair Trade sector, or in other words with Fair Trade written in capitals, in the form of a report on goods labelled with the Fair Trade logo and marketed as such. The subject of the report should have been the labelling of products so that the guiding principles of Fair Trade would not be distorted at the cost of consumers who want to buy Fair Trade products.
The report concerns the Fair Trade sector. However, and I would like to emphasise this, the report being debated here is not a report on fair trade in sense of making international trade fairer. It is clear that fair trade (written using lower case letters) is something different. It is an attempt to make all trade fairer and this subject has been touched upon in many other European Parliament resolutions and reports.
That is why, in my opinion, referring to the Cotonou Agreement in this context is inappropriate, as this Agreement deals with fair trade written in lower case letters and not capital letters. I also think that the issue of stabilising prices is a dubious subject and comments related to it will not help us to assess the report as a whole.
. Madam President, last night I was driven home by a Ghanaian taxi driver. I believe he was one of the few working, because of the World Cup excitement. I asked him whether he liked living in France. He said it was OK, but he missed Ghana. Here in France, three of his children were able to go to university, something that was impossible to imagine in Ghana.
I was in Ghana last year. What the taxi driver said confirmed what I had seen there. I went to northern Ghana to meet tomato and rice farmers. They were unable to make a living wage and therefore unable to send their children to school or to have any access to medical care. At the same time, on the markets in northern Ghana, there was US-subsidised rice and EU-processed tomato products, cheaper than the local produce.
On the same trip, we visited Fair Trade cocoa farmers in central Ghana. They were certainly not rich people but they had a sustainable price, they had a long-term contract for their product. Therefore they were able to access medical care, there was a school for their children, and the Fair Trade premium meant that there was investment in water in their local villages. I saw the same differences between Fair Trade farmers and non-Fair Trade farmers in the Windward Islands, on the banana farms.
We want fair prices for farmers in all developing countries. We hope that the WTO will deliver a more just system, but in the meantime we need Fair Trade, with a capital ‘F’ and a capital ‘T’. I am pleased to hear that the Commission will support that.
On the issue of other labels, yes, other ethical labels are being developed. Some of them are very good, but we have to be careful here. We cannot have Fair Trade on the cheap. As the market gets bigger, there is a temptation for more and more players to want an ethical label, but they do not want to pay the real price. So we have to watch who we support and make sure the labels really are ethical. Fair Trade is about price and sustainability. It is about the Millennium Development Goal of tackling poverty.
. Madam President, I wish to begin by congratulating our rapporteur, Mr Schmidt, on raising the standard and with it our ambitions. I am sure we shall all benefit greatly from following his recommendations. I also welcome the views as expressed by the Commission. I am sure that our partnership approach will deliver much good.
It is of particular importance, because today much of our food and drink comes from the developing world, where farmers and workers are finding it increasingly difficult to make a decent living. In our global marketplace, the use of internationally recognised labels or marks, which conscientious consumers can have confidence in, is a logical and significant contribution to economic and social improvements across the globe. Through the use of clear labelling, individuals are beginning to realise that they are able to play their part in tackling the problem of international poverty. The simple decision to buy products with a Fair Trade mark can have a huge impact, guaranteeing that growers and workers benefit from fairer wages and better working conditions, and can make a crucial different to their ability to provide for the basic needs of their families.
In the last five years, the United Kingdom has proved to have the most dynamic Fair Trade structures of all the EU Member States and is the fastest growing Fair Trade market in the world. A staggering 87% of the UK population would rather buy from companies that do something positive for the community. When asked which products fall into this category, 27% specifically noted Fair Trade products. This figure could and should be much higher and it is the duty of all responsible Members of this House to raise awareness of this necessary project.
In my own north-west constituency, we are determined to promote equality and sustainable development wherever possible. Garstang in Lancashire was the first town to achieve Fair Trade status in 2001. Thirteen north-west towns, including industrial powerhouses such as Manchester, Lancaster and Liverpool, have all followed. Kendal was the first Fair Trade borough and now Lancashire Council has pledged to become the first Fair Trade county.
As well as in the European Parliament, Fair Trade products are available in many Council buildings, tea and coffee served at meetings is Fair Trade and awareness days have been held to inform staff about the benefits of Fair Trade.
. – At a time when the World Trade Organisation negotiations have hit yet another deadlock, it is good to see this Chamber debating a report on fair trade. We know that this is still a drop in the ocean in terms of the global economy and that one million rural workers benefit from it today. This may sound like a large number, but it is actually not very many at all. The EU must therefore make a commitment to fair trade, if only to appease the conscience of a common agricultural policy that spreads hunger and poverty in the countries of the South. Fair trade could be a feather in your cap, Commissioner. Other people, farmers, trade networks and demanding consumers could breathe new life into it.
Mr Schmidt has put forward some good proposals, especially reducing VAT and the end of import duties, but the positive aspect of the report lies elsewhere; it shows the way forward and a principle of hope. With fair trade, the world could be a better place.
. Madam President, first of all I would like to congratulate the rapporteur on an excellent report, one that is long overdue.
Fair Trade is about paying poor producers a fair price and helping them gain the necessary skills and knowledge to develop their business and work their way out of poverty. I agree with the Commissioner. It is not the sole answer, but it is part of a solution.
Shoppers who choose produce with the Fair Trade mark play a vital role in alleviating poverty and supporting marginalised producers in a manner that promotes dignity and self-sufficiency. New figures released today reveal that global sales of Fair Trade certified products reached 1.1 billion in 2005. That represents an increase of 37% over 2004. The message is obvious: consumers are happy to support Fair Trade. To generate greater sales of Fair Trade terms for the benefit of more marginalised producers, it is important to involve commercial manufacturers and to encourage Fair Trade supply to supermarkets, where most people do their shopping.
Fair Trade’s significant worldwide growth in 2005 also shows that more and more producers, traders and suppliers trust the Fair Trade certificate mark and like to join the system. However, the challenge ahead will be to make sure that the standards in that certification are maintained.
I recently visited Guatemala with Trocaire, an Irish NGO. During our visit we visited the Claremont coffee estate, where 50 families who have lived and worked on that estate for three generations, living in what can only be described as feudal conditions, were thrown off their farm because the owner, who happens to be the sister-in-law of the country’s president, decided that she did not want them on the estate and wanted to change what they were doing. They are a group of people who want to start a co-op to produce Fair Trade coffee. They know how to produce coffee; as I said, they have been doing it for generations. I just want it put on record that I have raised the plight of these people in Guatemala in this House, because I think it is an absolute outrage that people can be treated like that in this day and age.
Fair Trade is not just about selling and buying, it is about creating justice for people globally.
Madam President, Commissioner, I am in favour of Fair Trade. For me, it means free trade, trade without customs and quotas in an environment where free enterprising spirit and the right to property are respected. In parts, this report has a different perspective to mine, and in places it seems almost to strive for the opposite.
The report mixes up two different kinds of Fair Trade. When companies and organisations themselves define what they think is fair and then offer the consumer products produced according to the criteria thus defined, this is a demonstration of consumer power, which is a very good thing.
The other kind of Fair Trade is when politicians involve themselves in a voluntary business relationship and lay down conditions and prices that they deem to be fair so that they can then call this Fair Trade. For me, this is socialism and something very bad. The report proposes providing companies’ Fair Trade with a legal basis of its own and setting political goals and criteria. This is to take consumer power, which is so important, and turn it into some sort of socialist planned economy. It amazes me that so many MEPs think this is desirable.
Despite the fact that Fair Trade labelling is an expression of consumer power and something very positive, I would still like to conclude by calling on everyone, both politicians and citizens, to continue to be critical consumers, particularly in relation to goods bearing Fair Trade labelling. They often give more money and influence to organisations controlled by leftist ideology and opposition to free trade than to the really poor in underdeveloped countries. Tropicana and Dole orange juice probably do more to contribute to development and fighting poverty than, for instance, the example we have here from Oxfam.
The European Parliament’s unthinking embrace of Oxfam is in itself a good example of the crazy turn things can take when we are not critical in embracing Fair Trade products. The Oxfam orange juice sold here in Parliament, for example, comes from Cuba. Until someone has explained to me how it can be called Fair Trade when I buy state-produced juice and my money goes to a communist dictatorship I demand that all Oxfam products be removed from the range of goods on offer in Parliament, because that is not Fair Trade.
– Madam President, I wish to convey my congratulations to the rapporteur and also to the draftsman of the opinion. It is a very fine report. In the case of certain speakers, one gets the impression that they have not read the report and are giving lectures they have brought with them from other political fora.
Irrespective of whether fair trade is written with capital or small letters, for me, it is very important that attention is drawn to the fact that the ‘fair trade’ label, under the corresponding conditions, can be a model for the global market. I am wondering why people in this House are so afraid of fairness in world trade. We would save ourselves numerous discussions on development and migration policy if the world trade system was structured more fairly.
We spoke with entrepreneurs from the ACP (Africa, Caribbean and Pacific) States when a parliamentary meeting took place two weeks ago in Vienna. Representatives of these small business employers told us about the important role played by the ‘fair trade’ label in their regions. They also mentioned that it would be a good example and a solution to the problem in their regions if international trade as a whole would move more in this direction. Reference was also made to the enormous influence of fair trade production on combating poverty in general and, specifically, on the lives of women.
It is important that we state this clearly and I hope that we adopt the rapporteur’s report as is so as to support both the ‘fair trade’ label and fair trade itself in an energetic manner.
Madam President, I would like to thank Mr Schmidt for his excellent report. Fair Trade is a success story. The value of Fair Trade products sold in the United Kingdom doubled between 2002 and 2004 and Fair Trade brands of coffee and tea have become household names.
It is estimated that three million Fair Trade hot drinks are consumed in the UK each day. The largest UK Fair Trade organisation, Tradecraft, is based in Gateshead in my constituency. I am proud of the momentum towards Fair Trade that now exists in the North East of England, with more and more places signing up as Fair Trade towns.
However, although Fair Trade is growing in many places, it is much less developed in some Member States than others. EU support for Fair Trade through consumer awareness and information campaigns can help Fair Trade grow across the whole of Europe. A modest amount of promotion of Fair Trade would trigger a substantial growth in the market for Fair Trade goods and significant poverty reduction in producer countries.
– Madam President, the achievement of the Millennium Development Goals, the fairer distribution of the benefits of globalisation and the more effective incorporation of developing countries into the global economic system are the prime challenges for the global community.
No one can doubt the positive contribution of fair trade initiatives and programmes to the sustainable economic and social development of developing countries.
It is a well-known fact that the Union is one of the most open markets in the world, especially as a result of the 'everything but arms' initiative for the benefit of less developed countries and the preferential treatment of other developing countries.
Nonetheless, free access is not all that is needed. We also need more balanced access and a redistribution of resources between competitive exporters and small producers. We also need to combat social and ecological dumping.
The concessions made by the Union and its development policy need primarily to target vulnerable countries, especially those in greatest need. In other words, there is no point in opening up the European market for the benefit of large exporters in developing countries to the detriment of small and medium-sized European producers. The development of fair trade systems and the promotion of products which meet high social and environmental specifications are even more important in light of the absence of such matters from current World Trade Organisation negotiations.
To close, I too should like to take my turn in congratulating the rapporteur, Mr Schmidt, for his qualitative contribution to the debate on international fair trade law.
Madam President, I welcome the commitment shown by the Commissioner to these issues and indeed for giving us the clear understanding that it goes beyond just enjoying Oxfam chocolates.
I would also like to say that, like Linda McAvan, I have many experiences from developing countries, such as Uganda, where last year I met a farmer who had a kilo of coffee beans to sell for 150 Ugandan shillings. Subsequently I paid 1000 Ugandan shillings for one cup of coffee. This is the kind of injustice which the Fair Trade movement is dealing with.
My own country, Wales, has now voted to become a beacon of Fair Trade practice. This week our First Minister announced proposals for Wales to become a Fair Trade nation. We are now working to increase awareness of Fair Trade issues amongst the population in Wales. That means working in colleges, schools, the voluntary sector, across business networks and elsewhere, and increasing awareness amongst our population.
I believe that in 2007 Wales will become a Fair Trade nation and our Fair Trade support will, as others have said, make an enormous difference to the lives of countless poor people and will mean that we will make our contribution to making poverty history.
Madam President, I fully support Mr Schmidt’s report and the European Parliament’s motion for a resolution.
In summarising the documents, I can state that fair trade is not simply about achieving fair prices and access to markets. Neither does it solely involve work to increase social standards, eradicate poverty, provide technological assistance and build skills. It also involves paying attention to the socio-economic situation of producers and their local communities. That is why, on behalf of the members of the European Parliament’s working group on the destruction of obsolete pesticides and the non-governmental organisations working with us, I would like to draw your attention to the problem posed by the tens of thousands of tons of obsolete pesticides stockpiled in African countries, former Soviet states, European Union Member States and countries applying for European Union membership. These pesticides are a serious threat to development. They restrict the production of healthy food and, as a result, affect these countries’ ability to participate in trade.
Let us please help these countries eradicate the source of this threat.
. Madam President, this has been an important and illuminating debate that will send a very clear message to citizens across Europe who want to put trade more effectively at the service of development.
Just because Fair Trade schemes are not a panacea, that does not mean to say that we should fail to support them. Just because they are not a total solution, that should not blind us to the fact that they make a very important contribution to the overall solution that we want to see in putting trade at the service of development, to enable us to tackle poverty in the world. That is why this report and debate enable us to take a stand and deliver a message, not least because there is growing public interest and concern. I thought Mr Karim’s speech in particular illustrated the growth of activity, public opinion and consciousness. We as politicians need to express and reflect that opinion and find ways for it to grow.
For all those reasons, because consumers are becoming increasingly aware and want to make an informed choice, that translates into pressure on mainstream operators, producers and traders to raise their game in order to match higher public expectations and standards. That then also converts into pressure on governments to act to help raise those standards and to increase consumer awareness and information. So we have a ‘virtuous’ circle here, to which we should be contributing.
Of course, what works in the private context and what works for an individual consumer choice does not automatically or neatly convert into a prescribed public policy. That is obvious. Nor is it the case that one particular Fair Trade scheme or Fair Trade label gives that scheme or that label an exclusive right to endorsement. There are other organisations and NGOs, such as the Rainforest Alliance, which deliver many of the same environmental and social benefits by working in collaboration with mainstream companies. The key policy challenge is to get the most out of all these efforts, not to identify some in order to discriminate, unwittingly and unintentionally, against others.
I would like to re-commit the Commission to working with NGOs in this area and we welcome Parliament’s support. There is broader work being led by Mr Michel on commodity supply change, through which we are planning to support the creation of a web portal to serve as a clearing-house of information about consumer assurance schemes of all kinds.
There are other ideas and proposals that I want to take back to the Commission and to consider with my colleagues. We need to establish good models that provide for higher standards. That is what we are jointly committed to and I look forward to continuing this work with Parliament.
The debate is closed.
The vote will take place today.
The next item is the oral question to the Commission (0-0036/2006/rev.1 – B6-0314/2006) by Mr Enrique Barón Crespo, on behalf of the Committee on International Trade, on the results of the WTO meetings at the end of April in Geneva and future perspectives.
. Madam President, Commissioner, ladies and gentlemen, the result of the WTO ministerial meeting held in Geneva from 29 June to 1 July is clearly a disappointment. We went to Geneva the previous week to hold a meeting of the Steering Committee of the WTO Parliamentary Assembly that we have created with the Interparliamentary Union. The Director-General, Mr Lamy, told us that it was the moment of truth and, as he himself has said, the result we are faced with is that we are in crisis.
The Chinese have a character to illustrate the idea of crisis, which I believe can be applied to the current situation of the WTO: the upper part means 'mortal danger' and lower part, 'opportunity'. I believe that we are in a situation in which what is at stake is the survival of the WTO as a multilateral platform for consolidating world trade and the process of globalisation, in order to ensure that the WTO does not fall apart and we do not return to bilateral approaches, which may be useful within a multilateral framework, but which, if they become an alternative to the multilateral, would be extremely destructive in the long term.
This is the situation we are in and, furthermore, time is fast running out for the US President's authorisation from the United States Congress to negotiate, which is known as the Trade Promotion Authority.
I must say, in this regard, that I believe that there will be negotiations at these meetings. The method chosen by the recently appointed Mrs Schwab, the US Trade Representative, is not the best method: to meet on Capitol Hill and have a photo taken before coming out with 56 Senators and with the representatives of the American Farm Bureau Federation, which is the most important agricultural lobby. That may be appropriate for going to play in the Football World Cup, but it is not the best method for going to a negotiation of this kind. I believe that we must point this out to our colleagues in the United States Congress.
The fact is that that is the situation we are in, and the Director-General, Mr Lamy, has been given a mandate to try to determine the methods for applying the agreements reached in Hong Kong. In this regard, I believe that Mr Lamy is being asked, by means of travelling diplomacy — not an exploratory mission — to find a solution by means of what we in the European Union institutions call the confessionary system, that is to say, to try, by means of bilateral meetings amongst the interlocutors, to talk about things that nobody dare raise at a table, either in the green room or in the general meeting. Above all because, when something is put on the table, it is no longer part of the negotiation, but rather it is something acquired. In this respect, I believe that we must continue to support this process.
From Parliament’s point of view, as Commissioner Mandelson knows, we are following the process very closely: a delegation from Parliament travelled to Geneva, having travelled to the Assembly the week before.
I must point out that we have obtained an interview with the Presidency of the Council, both the outgoing Presidency and the incoming Presidency, although it is not what we achieved in Cancún, which was to talk to the 133 Committee, and that our collaboration with the Commission has been very positive, both with Commissioner Mandelson and with Commissioner Fischer Boel. Not only have they given us important information, but we have also been able to work together, building bridges and holding talks. I must also tell you that we were given some excellent coffee in the Council building.
It now falls to the Commissioner to explain to us why it was not possible to make progress, above all, on the basis of agriculture and the NAMA, with other products, and also to what extent we can make progress on services. Furthermore, I believe that it would be useful for the Commissioner to explain to us how far he has remained within the mandate, because that is one of the criticisms that have been levelled at him and that I imagine will be again.
I believe that you have acted well, but in any event, Madam President, these are my questions on behalf of the European Parliament.
. Madam President, between 29 June and 1 July, Mariann Fischer Boel and I attended ministerial meetings in Geneva on the Doha Round of trade talks. We also met and remained in contact with the MEPs who were present in Geneva during those days. I would like to thank the honourable Members of this House for their effort and for their commitment. It is much appreciated by the Commission.
The ministerial meetings did not find agreement on the main parameters for reductions in tariffs and subsidies, in agriculture and industrial goods, the so-called modalities of the agreement which are necessary to move to the final stage in the talks.
We met several times with the ministers from the Group of Six, that is ourselves in Europe, the United States, Brazil, India, Japan and Australia. We also met in the Green Room format of 30 ministers and in the Trade Negotiations Committee, which brings together the entire WTO membership. There was no shortage of ministerial meetings and encounters, but the encounters were frankly better than the quality of the negotiations that took place within those encounters.
We went into the discussions stressing the EU’s agreement with a principle expressed by Pascal Lamy beforehand, that the landing zone for an agreement would require effective real cuts in farm subsidies by all and real cuts in both agricultural and non-agricultural market access – real cuts in tariffs. We then specified that to capture such a basis for agreement we would on our side be prepared to move towards and close to the level of average cuts in farm tariffs proposed for developed countries by the G20, provided that others moved in concert, with a similar level of ambition in other areas of the negotiation.
We made it clear to our partners that we would not be prepared to meet every G20 demand, in particular on the structure of the cuts. We pushed hard to establish a clear correspondence between the effort that we would make in agricultural market access and the effort that the United States in turn would have to make in the reduction of domestic subsidies close to the G20 levels of average cut by us, to be matched by close to G20 reductions of trade-distorting subsidies by the US.
The United States was the only major player to refuse to consider moving on this basis and declined to signal any room for further movement within this landing zone. Indeed, they demanded further significant moves by others in order only to sustain their present offer, which all others regard as insufficient.
We also made it clear that, if a negotiating landing zone was to be identified in agriculture, we would only take our position in this pillar to the limit of our flexibility if we got a fair result in non-agricultural market access, requiring real cuts in developed and advanced developing countries’ tariffs. That is economically doable and, I would argue, desirable for these developing countries and politically essential for us and for other developed countries. The United States’ unreadiness to engage stopped developing countries from making any move or showing any flexibility of their own.
The conclusions of the meeting therefore focused on the political handling of our failure to reach a breakthrough. All members reaffirmed a willingness to reach agreement by this summer. In this context G6 members first, subsequently backed by the broader membership in the Trade Negotiations Committee, asked the Director-General, Pascal Lamy, to intensify consultations and act as a catalyst for generating the basis for an agreement in the coming few weeks. He has not been asked to author a final agreement or provide a Dunkel-type text, like the previous Director-General at the end of the Uruguay Round, but instead to use his good offices to act as a go-between for a final agreement to emerge. That will require very active engagement by us with him and with the main players in the next ten days to two weeks.
Depending on progress made, it is likely that ministers will need to meet in a similar format towards or at the end of July to take the key decisions on modalities as well as to confirm progress made in the other key areas of the round, i.e. services, rules and the development package.
The possibility of a meeting of Heads of State and Government in some formation or another to take forward the negotiations around the time of the G8 meeting in ten days is not ruled out. There is a lot at stake here and we shall have to work very hard and very fast in the coming days and weeks. Failure of the DDA would have severe consequences, not least for the developing countries. This is an opportunity that will not repeat itself to open markets further, to reduce subsidies, to strengthen world trade rules and to make a real contribution to growth in the poorest countries in the world. This is why these multilateral negotiations continue to be the EU’s top trade priority. No number of bilateral deals would have the same widespread effects or benefits.
This being said, our trade agenda goes beyond achieving a successful Doha deal. In the months ahead, the Commission will define its commitment to boosting our competitive performance at home and abroad and this will be set out after the summer in an overarching Commission communication on the external aspects of Europe’s competitiveness. This will examine how future trade policy can contribute to our internal competitiveness policies and what the priority tasks are for us to build new and secure global markets for our investment and trade.
This will include a new strategic approach to market access, including non-tariff barriers, the consideration of new bilateral and regional policy approaches and the examination of our political and economic ties with China. This is not, however, an alternative to the DDA: it is an extension of a successfully concluded end to this round. Our immediate priority remains, therefore, to bring about the necessary political engagement by all governments to negotiate a balanced and ambitious end to the DDA.
We will, of course, take a closer look at the social dimension of globalisation. Modern social systems and a better quality of life are not optional extras: they are an integral part of a formula to deliver a lasting political response to globalisation and it is this goal, above all, that remains at the heart of my mandate.
I ask that Members lower the noise level. I can tell you that we are now adjourning. We have very many votes so I ask for your understanding.
– The next item is Voting Time.
. Madam President, the NPI regulation is of major importance. It provides an essential basis for the European Union’s work and partnership with our neighbouring countries to promote and assist political and economic reforms.
Today’s vote follows a lengthy process of negotiations on many detailed and complex issues, which all sides approached in a constructive spirit. I am pleased to report that many significant amendments proposed by Parliament have been accepted. As a result, the regulation is more complete and more comprehensive.
The amendments I have now tabled jointly with the shadow rapporteurs of the PPE-DE and PSE Groups reflect the common intention to secure a first-reading agreement. The normal legal-linguistic verification process should deal with any remaining textual variations on this basis. There are minor textual variations in Article 3.1 and in certain amendments. These are considered purely linguistic or technical and do not involve any point of substance.
Mr President, on behalf of the rapporteur, Mrs Beer – who cannot be here at this moment, for which I pass on her apologies – I would like to give a few words of explanation before the vote on her report.
Mrs Beer asked me to pass on her thanks to the various political group coordinators and to the Council and Commission for their good cooperation in the fruitful compromise negotiations. Today we will vote on a first reading compromise agreement. However, there are five important agreements that were reached during the negotiations which are not reflected in the amendments in front of you, but which nevertheless form an integral part of the compromise achieved.
They have been documented in a letter by Commissioner Ferrero-Waldner. Amendments 108 to 112 take account of various documents concerning the following issues. Firstly, the Commission reacted to Parliament’s demand for enhanced involvement in the policy level, which is closer to the implementation phase. Commissioner Ferrero-Waldner gave formal assurance that the Commission would enter into regular dialogue with Parliament on the content of the draft country, regional and thematic strategy papers and guarantee to take due account of the position of Parliament when implementing the strategies proposed, the ‘declaration on democratic scrutiny’.
Secondly, concerning exceptional assistance measures, the Commission gave the guarantee to treat the European Parliament at the same level as the Council, which means informing Parliament in a timely manner of exceptional assistance measures which it has adopted.
Thirdly, the Commission gave its word that anti-terrorism measures will be based on full respect for human rights and humanitarian law and that the Commission engages to ensure compliance with these principles through careful monitoring.
Fourthly, as a result of the demand by Parliament and civil society for better coordination of the EU’s peacebuilding capacities, the Commission agreed to establish a Peacebuilding Partnership. The Commission’s written explanation also reflects the long-standing demand by Parliament to advance the idea of a European Civil Peace Corps.
Lastly, in view of the severe financial cuts that the Stability Instrument underwent in the course of negotiations for the new Financial Perspective, Commission Ferrero-Waldner confirmed in writing the Commission’s engagement to secure additional resources if needed, via various budgetary options, including the Emergency Aid Reserve and the Flexibility Instrument.
Our Legal Service has asked us to state that there are still a small number of purely linguistic and technical variations between the texts adopted by the Council and the text recommended for adoption today. This is a purely technical issue linked to the fact that, in a first reading agreement, the normal process of legal revision and verification can only take place after the vote. However, any variations should take full account of the intention of the House.
. Mr President, the purpose of the pre-accession instrument is to ensure an efficient and transparent framework for financial assistance, and to provide a genuine European perspective for candidate states.
We have taken into account the experience gained during previous rounds of enlargement, and we have considered the interests of the European Union and the specific requirements and problems of candidate states. The adoption of this instrument is particularly important at this time, when we are experiencing apathy towards enlargement in Europe. The adoption of this instrument will send out the message that construction has not stopped, but is continuing. However, a good instrument requires an appropriate budget. The budget framework is very ungenerous towards candidate states. We hope that the 2008 – 2009 review will create an opportunity to rectify this.
I would like to thank the co-rapporteurs, Mr Dimitrakopoulos, Mrs De Keyser and Mr Lagendijk, for their help and constructive cooperation, and the Commission too for its constructive and supportive cooperation. Please adopt this instrument.
, . – Mr President, I would like to emphasise an important point as the outcome of the negotiations and, provided there are no objections, I would also like to have this put on record.
The Commission and the Council have agreed that these three instruments shall be subject to a review prior to the European elections in 2009. As regards this review, Parliament’s full rights, including its power of codecision, should be preserved so as to thereby facilitate practical and flexible management without delay and to ensure that Parliament has the opportunity to carry out checks, but also to ensure at the same time, in the case of a project which, in total during this financial period, including the development instrument, accounts for EUR 43 billion, that Parliament’s influence is guaranteed.
I would like to say a special thank you to the rapporteurs, the Commission, the Commissioner and their assistants for their cooperative attitude.
. Mr President, I would like, in particular, to take this opportunity to say how very grateful I am to Mr Bullmann and to Professor Lauk of the Committee on Economic and Monetary Affairs, who ensured that cooperation with the Committee on Civil Liberties, Justice and Home Affairs was very good and very fruitful, and, at the same time, extend warm thanks to the Council and the Commission, too, for their cooperation.
I would also like, speaking on behalf of my group, to reiterate that we, despite the content of this report, will be abstaining when it is voted on, and that the reason for our doing so is that there is a very close connection between the matter we are dealing with and the SWIFT debate that is currently going on. It is particularly because so many people are concerned about interference with fundamental rights and about programmes about which people are not informed that I would have thought it politically well-advised for us to wait and see what comes out of the SWIFT investigation, and I will, for that reason, be recommending to my group that we should abstain.
As for the report itself, Mr Lauk and Mr Bullmann have my support, and I wish to thank the two groups for their good cooperation.
Mr President, ladies and gentlemen, I, too, speaking on behalf of the Socialist Group in the European Parliament, would like to thank Mr Alvaro and Mr Lauk for their good cooperation. We have come to agree, to a very great degree, on how a proper basis in law should be created, although, as regards the European Union, we do take the view that it is best to frame laws that everyone has to comply with and that every member of the public can comprehend. It is on this small point – the only thing that divides us – that we are to vote today.
All I want is for this procedure to be technically unobjectionable. There is a certain connection with the Corbett report, which has just been adopted, and in respect of which an amendment tabled by Mr Radwan was adopted, the intention of which was to affect a single technical detail in the way we are now to vote. That does nothing to change the result, but the amendments relating to comitology have a minus against them in all the voting lists, in that we all agree on them; they should not be allowed to lapse, but should be voted on.
Let me now tell the House which ones these amendments are; I ask you to allow them to be voted on, but all the groups that have considered them have marked them with a minus. Even so, we need a clean procedure if comitology and the Corbett report are to be brought into line with the item of legislation that we are now enacting.
The amendments in question are Nos 20, 22, 24, 103, 124 and 125, and they are to be voted on, and they are to be voted on even if there is a minus against them; that is the political compromise on which the rapporteurs have agreed.
I should like to amend the title before paragraph 6. Instead of ‘most of which are alleged’, it should read ‘some of which are alleged’. There was a linguistic mistake in the original version.
. Mr President, if my fellow Members will allow me, I should like to table an oral amendment to Amendment 6, as tabled by our group. Only yesterday in fact, after the deadline for tabling amendments had expired, we learnt of serious developments in the Italian investigation into the abduction of Abu Omar. We feel that it is logical, right and necessary to update the text of the amendment. Thus, in Amendment 15, after:
there must be added:
I call on my fellow Members, including those who do not agree on this matter, not to prevent this oral amendment from being tabled, as we did earlier with Mr Gawronski, since it simply describes the current legal situation.
Mr President, while it is envisaged that the original document be translated into all languages, Amendment 1 proposes that these be whittled down to English and French. I wish to propose, by way of a compromise, that it be translated into the languages of those EU Member States affected by the investigations.
I think it only fair that we should do this, not only for this House, but also for the benefit of other committees of inquiry in – for example – other parliaments.
– That concludes Voting Time.
– Mr President, ladies and gentlemen, by means of my report, we are making an important proposal for the combating of VAT fraud within the European Union, which cheats the European taxpayer out of some EUR 60 billion every year. I see my report as constituting an important step in combating this fraud, including as it does the proposal for the reversed charge procedure, an approach that would also be practicable at the national level. That is something that will need to be discussed, but, right now, it is the turn of the Council and the Commission, now that this House has shown great unanimity in taking this step – for which I am very grateful to it.
– The EU-Caribbean partnership for growth, stability and development, a mutually beneficial partnership based on shared values, represents an opportunity for the two sides to work together towards democracy and human rights, and to fight against poverty and against threats to peace and stability.
I support the steps proposed by the Commission aimed at helping the countries of the region, which are already on the road to regional integration thanks to CARICOM, CARFORUM and MEUC.
The usually small and economically vulnerable Caribbean countries have made significant attempts at economic diversification, restructuring and reform and should now, with Europe’s help, be able to make the most of the opportunities offered by globalisation and to avoid its pitfalls.
I should like to thank the Members of this House for adopting my amendment calling for the French overseas departments in the region, namely French Guyana, Guadeloupe and Martinique, to be closely involved in the future political dialogue on EU-Caribbean cooperation, on account of their obvious role as 'Europe's bridgehead' in that part of the world.
. Needlestick injuries occur when the skin is accidentally punctured with a needle that is potentially contaminated with a patient's blood. Contaminated needles can transmit more than 20 dangerous blood-borne pathogens, including hepatitis B, hepatitis C and HIV. The majority of these injuries are suffered by nurses and doctors, but other medical staff are also at significant risk, as are auxiliary staff, such as cleaners and laundry staff and other downstream workers.
I welcome this report, which outlines the preventive steps that should be taken in health and veterinary care to protect workers from injuries caused by needles and other medical sharps. This includes written instructions at the workplace and training for all workers, especially those who perform cannulation.
Effective response and follow-up to accidents or incidents is also outlined in the report, including rapid post-exposure prophylaxis. Furthermore, all workers who might come into contact with needles and other medical sharps are to be offered vaccination against hepatitis B.
– Mr President, trust is a beautiful thing, but there cannot be unconditional trust. Although we voted today on a number of packages of financial proposals, the stability instrument is the least transparent of them. The complexity is apparent from the very goals of this measure. Such a broad-brush definition is capable of covering practically anything, for example justification for the policy of non-engagement in the case of right-wing coups such as the putsch carried out by General Franco. Two days ago, Mr Giertych indicated that, according to the second part of the objectives of this instrument, it would even have been possible to support General Franco from EU funds. He pointed out that he was merely interested in renewing and consolidating traditional Catholic values in Spain. Although the document does not contain any figures, the Commission has promised that it will provide them soon. For the time being, only one thing can be said. Parliament is completely out of the loop. Ultimately Parliament’s Committee on Foreign Affairs emphasised this in the trialogue between the Council, Parliament and the Commission and called for this state of affairs to be changed. Parliament should not give anyone carte blanche. Some parts of this document are dubious, unclear and manifestly open to possible abuse. I therefore voted against the proposal before us.
. Just like the rapporteur, I welcome the Commission’s proposal to simplify the management of the EU’s external aid, by reducing the 30 or so existing instruments to six, including the European Neighbourhood and Partnership Instrument (ENPI). This will lead to greater efficiency and effectiveness, and ‘makes perfect sense’.
I support many of the amendments proposed in the report, including strengthening Parliament’s role in planning and monitoring ENPI programmes; increased involvement of civil society in the consultation process; and a bigger role for partners such as local and regional authorities, and civil society.
I regret, however, that the point relating to the outermost regions in the neighbourhood context, such as Cape Verde, was not brought into the scope of application of the ENPI. A Wider Neighbourhood Action Plan had been proposed, with a view to facilitating cooperation between the outermost regions and their neighbouring countries. This formed part of the sustainable development strategy for the outermost regions proposed by the Commission in order to pursue one of its priority action areas, namely bringing these regions into their own regional environment.
In spite of this, I voted in favour of this report.
. As draftsman for the report from the International Trade Committee on this report on external actions for financial, economic and technical assistance to third countries recovering from crisis I was concerned that this Stability Instrument should provide genuine added value, delivering an effective, immediate and integrated response.
Although there were concerns initially about the legal base of this instrument, it was eventually agreed that it should be based dually on development cooperation and economic, financial and technical cooperation. I support Development Committee colleagues in their concerns that the inclusion of peace-support measures in this instrument should not bleed funds from the development budget.
Most importantly, the agreement between the Council, the Commission and Parliament on this report reflects Parliament’s initiative on a review clause, which will allow for modification and better reporting: an important consideration, since this instrument is new and far-reaching.
– The so-called stability instrument forms part of the broader package of financing instruments (development and economic cooperation, pre-accession aid, neighbourhood and partnership) which are designed to form an integrated tool for exercising the imperialist policy of the ΕU in candidate countries, in countries in the immediate and wider neighbourhood and on the entire planet. By giving 'economic aid' to third countries, the European Union is acquiring the right to intervene in them, on the pretext of addressing situations of destabilisation, 'crisis' and ‘unfolding crisis', situations which constitute 'threats' to the rule of law, law and order and the protection of human rights and to the promotion of the principles of international law, including support for special national and international criminal courts.
This funding will at the same time be used as a means of coercing third countries into complying with the imperialist ambitions of the ΕU and of open interference in the internal affairs of independent countries, with governments being undermined and the EU's candidates being funded, given that the facility to use financing to support and organise civil society, including to promote independent, pluralistic and professional media, is being introduced.
The Greek Communist Party voted against the report because it is in favour of and at some points formulates in an even more reactionary direction the tenet of the European Commission's proposal for a regulation.
Mr President, against my advice, Parliament adopted the amendment tabled by Mr Radwan, on behalf of the PPE-DE Group, to my report on comitology.
In its statement last night in the debate, the Commission took the view that this amendment effectively undermines and sabotages the agreements that we have negotiated. This may, indeed, have been Mr Radwan’s intention – I do not know – but the amendment refers to a resolution adopted by Parliament, which envisages the adoption of sunset clauses on the delegation of legislation that apply systematically to all legislation that we adopt in the financial services sector.
However, I would urge the Commission not to overreact. The amendment adopted – however much I deplore it – was only an amendment to a recital in which we refer to a past resolution having regard to it. We do not, as a Parliament, reaffirm our endorsement of the resolution. This nuance should enable the Commission to accept our text and to consider that the agreement we have negotiated remains valid.
– Mr President, I should like to go back to the Corbett report. I can only assume that my request for an explanation of vote went astray in the confusion caused by Members leaving the Chamber. I should like to say a few words on the subject of comitology. Just like my fellow members of the Czech Civil Democratic Party (ODS), I voted against this report. I did so because we believe that this is a controversial issue insofar as it transfers more power from the Member States to the Commission. We feel that the voters of France and the Netherlands told the European institutions quite clearly how they feel about transferring those powers to the Commission. We do not think that their decision should be circumvented through the back door.
. In 1993, under a new codecision procedure, legislative powers were allocated to Parliament and the Council on an (almost) equal footing. Parliament took the view that codecision acts, in which Council and Parliament can jointly delegate implementing measures, implied that they should both be involved in defining the procedures for exercising delegated powers and that they should have equal rights regarding retrieval or call back. The Council, however, argued that Article 202 of the EC Treaty remained unchanged, providing for the Council (alone) to define the system for implementing powers.
The key step forward for Parliament which is possible now as an outcome of negotiations with the Council and the Commission, is that Parliament will be able to block the adoption of ‘quasi-legislative’ implementing measures to which it objects. If it does so, the Commission can make a new proposal or table draft legislation.
I welcome this report´, as it expands the powers of the European Parliament and enables it be an ever more effective and democratic institution.
– Should we be pleased or concerned about the agreement reached between the Council, Parliament and the Commission on the procedures for the exercise of implementing powers conferred on the Commission?
One might be pleased to see curbs, however few, placed on this disproportionate power, unprecedented for a democracy, that practically enables Brussels officials to amend legislative acts without the legislator.
There are a great many reasons to be concerned, however. The first is that one must once again point out the cardinal sin of the European institutional structure – the Commission is the institution with the least legitimacy but with the most power. The second is that Europe’s body of legislation has not been simplified. The ‘better lawmaking’ initiative, which Parliament debated for the umpteenth time last month – the thorny issue of ‘Eurocracy’ – is clearly nothing but window dressing. The third is that this agreement is the implementation – partial, it is true, but actually happening – of a provision contained in the European Constitution, a document which, as the House is no doubt tired of hearing, is obsolete given that two European populations rejected it by a huge margin in referendums.
The best way to curb the Commission’s powers is to revise the Treaties and to build the Europe of the nations, which could do without this institution in its current form.
. The ALDE group unfortunately feels compelled to abstain from voting on the final vote on this report. ALDE's request to postpone the vote not having been granted, we feel adoption of this report is premature as long as the question marks over the recent SWIFT scandal have not been resolved. The legislative proposal at hand must be adopted on the basis of an international agreement (FATF), to which both the EU and the USA are signatories. The position of the USA must be clarified before the EU should proceed to fulfilling its part of the agreement. Clarification by the ECB and the national central banks is equally precondition for adoption.
In view of growing concerns about civil rights and protection of personal data of EU citizens, ALDE feels further assurances are needed in this area. We note that in recent years a host of security measures has been taken, whereas measures to strengthen civil rights and privacy protection have been stalled, and decision making in this area largely takes place without any meaningful parliamentary scrutiny or judicial review. The case of SWIFT casts doubts on the adequacy of data protection instruments in the EU. A fundamental debate must be held first.
. In the past decade, there has been a huge rise in acts of terrorism around the world. The fight against this scourge has accordingly become one of the key political priorities in Europe and around the world.
This proposal forms part of a range of measures taken by the Union aimed at reducing access for terrorists to financial and other economic resources. Its purpose is to transpose into Community legislation the Financial Action Task Force’s Special Recommendation VII on wire transfers.
It is aimed at the authorities responsible for combating money laundering and terrorist financing, and establishes rules on the requirement to provide information on payers transferring funds.
This will be a useful, effective measure to prevent, detect, investigate and prosecute terrorists and other criminals, and to trace their assets.
I agree with the proposed derogations aimed at taking on board the specific nature of the payment systems in the different Member States.
I support Mr Brejc’s position that there must be a sunset clause, whereby this regulation will lapse after five years if it does not prove useful. I also support the compromise reached between Mr Brejc and the rapporteur.
. We abstain from voting on this report, as it presents Parliament with an unsolvable dilemma. On the one hand, it is implementing an international treaty and voting against it would simply reinforce the Commission’s position. On the other hand, we cannot support the introduction of ever more legislation intruding on privacy without further evidence that a massive surveillance of innocent citizens increases safety or is helpful in preventing acts of terror. It has been shown that money flows for the funding of terrorism are increasingly going underground, making use of cash and transferring money using couriers.
Further, no matter what steps are taken to protect privacy, the temptation to use these for other purposes by authorities will be great and so far no-one has created a register that does not leak information.
We are also deeply concerned about the effects on NGOs promoting democracy and human rights in undemocratic regimes. An extensive register, even though we are told it will not be used that way, will undoubtedly impair their activities.
In abstaining, we also urge the Parliament to start discussing a comprehensive policy on protection of privacy and civil liberties. The present course, where liberties are curtailed step by step, must come to an end.
. The purpose of the amendment to the financial regulation is to simplify the rules on external contracts and grants and make them more transparent. The text currently lacks clarity and structure and as such is difficult for potential users to read.
This bureaucratic collection of rules, solely in the area of some within the Commission’s DGs, is a very costly procedure for providers and organisations applying for these grants. This excludes many micro-, small and medium-sized enterprises, as well as smaller associations, institutes and NGOs.
Furthermore, the Commission has discretionary powers in the process, and there are therefore very few companies and organisations – and it is always the same ones – that are conversant with the mechanics of the process. Ultimately, this may lead to choices being made on the basis of political support or otherwise.
As the Court of Auditors has stated, however, the review that has been submitted is not sufficient to reduce the burden and simplify the procedures for both the Commission and for potential users. Parliament’s proposals improve the situation but fall short of the urgently needed global review of the financial regulation in these matters.
– Mr President, I have already, during past debates on mutual information procedures relating to asylum and immigration, had cause to put a number of questions to Commissioner Frattini, since I do find myself wondering what the added value is of this system in contending with illegal immigration. I am not saying that it is a bad thing, but I do think that it still amounts to a sticking plaster on a wooden leg.
The real problem is, after all, that the policy of regularisation adopted by Italy, by Spain, and by Belgium, has resulted in an inflow of hundreds of thousands of new economic migrants, whom our open borders policy is enabling to spread themselves throughout Europe without difficulty. If the European Union really does have the intention of addressing the problem of illegal immigration, then it has to begin at the beginning. It goes without saying that the practical repudiation of the pernicious regularisations is the only way in which this policy’s powerful attraction can be neutralised, followed immediately by a consistent policy of sending all illegal and criminal immigrants back whence they came.
. – We need to implement a proper joint asylum and immigration policy. It is crucial for the Union that we put mechanisms in place for the Member States to exchange information.
Indeed, if the Member States can gain a better idea of each other's laws and regularly exchange best practice, they will be better able to identify the areas in which European legislation is needed and in turn reach an agreement that is acceptable to all.
It would be simplistic and inaccurate to say that this instrument could enable the Member States to ban regularisation, which in some national contexts is necessary. Exchange of information on these measures will help them to be better understood. Furthermore, a crackdown on legal immigration could have the effect of diverting flows to another Member State. A crackdown of this nature will therefore also have to be reported.
– Mr President, Mr Gargani is right to ask for Parliament to be consulted on the modification of the Protocol on Privileges and Immunities. He is also right to call, in his report, for Parliament to have the right to appeal to the Court of Justice in the event that Member States fail to respect Members’ immunities, which were established to defend Parliament’s rights and in particular to protect MEPs against action that a hostile executive may decide to bring, via a proxy prosecutor. Particularly so after the act of utter treachery – that is not too strong a word – committed by the French Supreme Court in the case of our erstwhile fellow Member Mr Marchiani.
Mr President, the Committee on Legal Affairs must also uphold the fundamental law not to examine a request for parliamentary immunity protection on manifestly inappropriate grounds, in this case Article 9, when it is Article 10 that applies. It should adopt the same legal stance on defending freedom of expression when there has manifestly been , as in my case. Lastly, Parliament’s legal service must not endeavour to water down Parliament resolutions, or rules that the latter has inserted into its own Rules of Procedure, while there is action pending before the Court of Justice
. Mr President, the MEPs belonging to the Free Democratic Party have voted against the resolution on the economic and social consequences of business restructuring operations in Europe, being convinced that, in Europe’s market economies, businesses should be free from political pressure in deciding where their production sites should be located. In our single market, competition – including competition between regions – plays a decisive role in terms of the further development of European enterprise and of the way in which it can keep itself fit. The ultimate effect of political pressure is to impede the functioning of the market and it is for that reason that it should not be applied as a means of deterring businesses from acting on their own decisions.
. We voted against for the following reasons:
- there is no mention whatsoever of solidarity with the Opel/GM workers, and in particular the 1 700-plus workers (and their families) of the Opel factory in Azambuja, Portugal, whose jobs are under threat due to the indifference of the GM board to the potential economic, social and regional consequences. This position has been imposed by the Right, with the complicity of the Socialist Group in the European Parliament, which signed the joint resolution;
- the defence of the right of companies to take management decisions aimed at delivering their own economic growth, regardless of the potential social consequences;
- there is no mention of the economic and social impact of relocations, which most often take place with the sole purpose of cutting costs and maximising profits, with factors such as economic viability and productivity playing no part in the decision; these relocations often fail to respect contractual obligations, yet in the most mercenary fashion the businesses involved enjoy local, national and Community public aid, leaving behind a trail of unemployment and undermining local economies. Last year alone relocations led to half a million redundancies in the EU;
- the resolution falls well short of the results obtained in the March resolutions on the impact of relocations and restructuring on employment and regional development.
. The spirit of entrepreneurship and the role of business is vital to economic growth and development, and the substantial economic changes that we have seen mean that many companies need to restructure. Yet it is also true that there are two highly pertinent points in this proposal that should not be overlooked. The first of these is the social responsibility of businesses and the duty to honour agreements and contracts, not least when they have received grants and subsidies in respect of a particular activity. The considerations, concerns and proposals contained in this resolution are worthy of my support.
I feel, however, that the proposal to set up a European Globalisation Adjustment Fund is a timely reminder of the scale of the problem, to which we must find far-reaching solutions. The ongoing process of restructuring Europe’s business fabric, not least manufacturing, will hopefully have positive consequences, but will also have a negative social impact, especially in the initial stages. Europe, individual governments and Community institutions have a duty to prepare now for the very near future. In addition to this fund, we need to discuss other solutions and invest in other mechanisms.
Mr President, ladies and gentlemen, I believe that, in voting in favour of this report, we must pay tribute to what is perhaps a positive development, namely that the European Parliament, rather than constantly laying the blame on the United States, is beginning to look at the way in which the European Union and the Member States comply with the law, because all too often, when faced with illegality and abuses that exist, for example, regarding the transfer of personal data and regarding air passenger traffic, we have actually hidden our own illegality – the inability to comply with our own rules – behind that of the United States.
It is time for us to accept our responsibility, and I believe that the Fava report is a first step in that direction.
– Mr President, I voted against the Fava report on the grounds that it is a typical example of Left-wing bias. The temporary committee has already decided everything in advance, so that all that was needed was to find the evidence.
It just so happens that no evidence has come to light of torture or of other illegal activities on the part of the CIA in the European Union, so what this report does is to take what are actually suppositions and indications and systematically put them forward as facts, and that is intellectually dishonest.
That typifies a certain mentality that is present in this House. It can indeed be said, speaking frankly, that there are Members of this House who do not actually want terrorism to be dealt with.
– Mr President, ladies and gentlemen, I should like to express my bitter disappointment at the adoption of the Fava report. There are a total of four reasons why I say this. Firstly, the report is based on one-sided, general information, and not on accurately expressed facts verified by various sources.
Secondly, the report is full of contradictions. If there were incontrovertible facts showing that the CIA had used European countries for the transport and illegal detention of prisoners, the word ‘alleged’ should have been taken out of the title. On the other side of that coin, the rapporteur’s use of the word ‘alleged’ in the title of the report, after all the efforts of the members of the Temporary Committee and other interested parties, is tacit acknowledgement that the committee has been unable to prove that any illegal act has taken place.
Thirdly, it is possible that over time, a number of the suspicions that have been voiced will prove to have been violations of the law, or perhaps new cases will come to light. Given the extent and complexity of the fight against terrorism, this should not come as any surprise. The most important thing is that we would be talking about details and not about errors in the system. People who consider that their rights have been curtailed can go through the proper, well-functioning channels to enforce these rights and claim redress.
Fourthly and lastly, we must look carefully into how much time Parliament devotes to investigating an alleged problem and how much time it devotes to the real problem of terrorism. By adopting the report by Mr Fava, we are leaving ourselves open to doubts as to whether we are capable of assessing the relative importance of individual problems and whether we will manage to address those problems appropriately.
– Mr President, ladies and gentlemen, today in this plenary session, the MEPs from the Czech Civil Democratic Party (ODS) chose not to support the interim report by Mr Fava on the alleged use of European countries by the CIA for the transport and illegal detention of prisoners. The report is, in our view, based on the current trend for anti-Americanism, which does not take account of the serious threat of international terrorism. The United States of America and its allies, including the Czech Republic, have channelled all their efforts over the past five years into combating this terrible threat. Since 2001, we have witnessed terrorist attacks in the USA, the UK, Spain and a host of other countries. This is a very real danger and the Fava report completely ignores the need to combat it. The report also entirely disregards the fact that it is the approach jointly adopted by the USA and its allies from a number of European countries that has enabled us to reduce international terrorism substantially and has thus provided the citizens of Europe with greater security. The report instead focuses on a number of unsubstantiated cases of dubious behaviour by the security services of the USA and its allies, and draws sweeping conclusions from those cases. The MEPs from the Czech ODS cannot support such a position with their votes.
Mr President, ladies and gentlemen, despite the fact that some of our amendments have been accepted, the Fava report, on which we have voted today, remains biased, one-sided and imbued with preconceptions, as well as being intent on supporting totally groundless theories.
This is a text that is one-sided in terms of its content and that even runs counter to the positions of the Italian Government. It was Prime Minister Prodi himself who, in an official communication, contradicted Mr Fava on the Abu Omar affair. While Mr Fava rejected an amendment of mine, which maintained that there was no evidence of involvement on the part of the government and of the Italian intelligence service, the Prime Minister's office was last night reaffirming its faith in our secret services.
Mr Fava’s attitude demonstrates how much bad faith exists within the Italian left, which does not want to renounce the anti-Americanism of the past or to stop using the European institutions for the purposes of attacking its opponents.
. I voted against extending the mandate of Mr Fava’s committee to continue investigating so-called ‘extraordinary rendition’ because to date it has produced no substantiated evidence such as would justify its continuance. Rather, it is being used as a vehicle for rabid anti-Americanism, willing to trade in selective tittle-tattle while operating on a presumption of guilt by the CIA.
. UKIP have voted in favour of Amendment 13, because it emphasises that the EU High Commissioner and EU High Representative have no powers to request information in this matter from Member States. UKIP rejects the authority and opposes the creation of both these positions and therefore welcomes the acknowledgement of a limitation to their powers.
. This report contains positive elements that confirm what we have known about and have been speaking out about for a long time, namely that the CIS and other US bodies ‘have been directly responsible for the illegal seizure, removal, abduction and detention’ of citizens – euphemistically referred to as ‘extraordinary rendition’ – and the transfer of citizens to third countries to be interrogated and subjected to torture, thereby brutally violating international law and human rights.
Among other important aspects, the report considers it ‘implausible’ that European governments were not aware of these criminal activities and ‘utterly implausible’ that hundreds of flights could have taken place in European airspace without the relevant authorities taking any action.
The report should help to demystify the real meaning of the terms ‘pre-emptive war’ and the ‘fight against terrorism’ with which the USA and its allies have sought to cloak their attacks on the populations and sovereignty of countries, in breach of international law and human rights.
The report should also help to get to the bottom of what happened and to bring those responsible to account, by clarifying the content of the NATO agreements and the agreements between the EU and the USA on this issue. It will, moreover, ensure that national parliaments will carry out their own enquiries.
. I voted for this report as I consider it is an important practical step forward in the way in which the European Parliament is now willing to confront serious abuses of human rights within its borders and its relationship with the USA. We cannot simply accept assurances from friendly governments concerning the prohibition on torture and cruel and degrading treatment: we have a responsibility to ensure that we and our allies act within international law. In political terms, we now need to examine whether the EU and its Member States have the necessary instruments to pursue the truth about what is happening on our territory and in our name and the appropriate safeguards to protect our citizens and residents. I welcome the parliamentary majority for the continuation of the work of this Temporary Committee.
. – I did not vote for the motion for a resolution by the Temporary Committee on the alleged use of European countries by the CIA for the transportation and illegal detention of prisoners.
Firstly, I feel that this Temporary Committee should not have been set up in the first place, given that the Council of Europe carried out an inquiry into the matter, under Article 52 of the European Convention on Human Rights. Why duplicate this task? Why impinge upon the powers and responsibilities of the Council of Europe?
Why bother tasking a Prime Minister, regardless of the size of his country, with drawing up a major report on collaboration between Parliament and the Council of Europe if, at the first opportunity, we waste our time creating a new resolution, the only purpose of which seems to be to indulge in rabid anti-Americanism?
I share the minority opinion that this Temporary Committee, which has hitherto failed to find any confirmed evidence of the alleged violations of European law and international law by EU Member States, is surplus to requirements, and that it should not continue its work.
. Yesterday’s plenary debate on the Americans’ secret flights and secret prison camps brought out two violently opposed points of view. There are those governments that make people’s rights and freedoms subordinate to the campaign against anyone who dissents and can therefore be suspected of terrorism. Those who think like that are under the illusion that freedom and democracy can be protected by being restricted or even abolished, and tend to have a sense of close ties to the USA, with especial loyalty to the present American administration and its policies, which have resulted in the occupation of Iran and Afghanistan and to the toleration of the unsustainable situation in the Israeli-occupied Palestinian territories.
I utterly repudiate this approach. Terrorism cannot be fought by extending, rather than reducing as much as possible, the seedbed from which it springs. Such an approach does no more than prompt more and more desperate people to sympathise with the terrorist hotheads who claim to know the best solution and the best way of improving their living conditions.
What is going on before our very eyes is a gross abuse of human rights. The freedoms of individual human beings evidently no longer count for anything in the fight against terrorism. The EU’s Member States must acknowledge their share in responsibility for this.
. The EPLP will be voting for the Fava report because we believe that it continues to be important for the European Parliament to investigate the alleged use of European countries by the CIA for the alleged transportation and illegal detention of prisoners.
The interim report is important for two reasons. Firstly, unlike members of the Council of Europe, MEPs are directly elected and answerable to our constituents. We investigate all manner of issues on behalf of them and we cannot ignore calls that Member States may have breached their Treaty obligations under Article 6 of the EU Treaty, which outlines the basic principles of democracy, human rights and respect of law. The European Parliament is the only body that can impose sanctions on Member States that breach these Treaty obligations. Parliament's report is also important as, unlike the Council of Europe, the committee was able to call witnesses to testify before it. The committee heard strong personal testimonies, which provided compelling evidence in the report.
– The interim report on CIA activities, with abductions, transportation, interrogations and torture in European countries confirms the disclosures by organisations and the media.
The resultant outcry forced conservative socialist forces to set up a committee of inquiry to acknowledge known facts, so that they can appear as 'innocent doves' in the eyes of the people, thereby creating a delusion as to the role of the ΕU.
The MEPs of the Greek Communist Party abstained, in a refusal to take part in the theatre of the absurd being played in the European Parliament because: An EU-US agreement was signed in Athens allowing the CIA to act with impunity and now the forces which support it are 'protesting' about its results.
The governments of the Member States, both centre right and centre left, knew about and took part in the CIA orgy and the members of the parties which support them, many of whom knew about it, appear to condemn them. They are mocking the world.
Conservatives and social democrats have sided with the 'anti-terrorist' strategy of the USA and have accepted 'preventive war' and the massacre of grassroots freedoms and democratic rights and are now washing their hands like Pontius Pilate.
No European Parliament report can be used to launder the political responsibilities of the parties that support imperialism or to delude people into believing that US-EU terrorist action will stop. It will increase as the grassroots, anti-imperialist movement grows and shifts the power ratio.
. The subject matter of this report cannot be addressed lightly. Human rights and the fight against terrorism, in tandem with relations with our main ally, require special focus and consideration. What emerges from this interim report is a number of doubts and suspicions that have not been clarified, as well as some contradictory statements from a number of bodies. It is therefore understandable to press ahead with the Commission’s work, but unreasonable to present unproven hypotheses as conclusions.
On a more serious note, the rejection of a number of amendments aimed at including in the report some relevant details counteracting some of the accusations and insinuations is indicative of a desire to behave belligerently towards an ally that is above any desire to discover the truth. I will have no truck with this interpretation of the role of Parliament and the EU’s external relations. I believe that both European countries and our allies are capable of making mistakes and of carrying out acts that break the law. These acts should be acknowledged and punished, but I am not prepared to make accusations without investigation or to condemn without evidence.
. My British Conservative colleagues and I are unable to support the Fava report because we believe that the report is heavy on allegations and short on new evidence or proof. We were against this TDIP committee from the beginning and feel that it is a waste of money which duplicates Senator Marty's efforts in the Council of Europe.
Furthermore, there is no proof whatsoever of the existence of CIA detention camps in either Romania or Poland, neither do I believe that there has been a systematic US policy for extraordinary renditions to torture abductees in third countries.
. UKIP (the UK delegation in the IND/DEM Group) voted in favour of Amendment 13 because it emphasises that the EU’s High Commissioner and High Representative have no powers to request, from Member-State governments, information of the kind referred to.
UKIP opposed the creation, and does not recognise the authority, of these posts. We welcome Amendment 13, therefore, insofar as it acknowledges some limitation of their powers.
Mr President, ladies and gentlemen, when bank transfers are carried out in foreign countries, these are actually commercial transactions, and the personal data resulting from these transactions are data that must not be systematically used for security purposes.
In confirming my vote in favour of this resolution, I should like to stress that the problem is not just one of data being illegally transferred to a third country, but is also one of data that has been collected for commercial purposes being used instead for security purposes.
According to the European Court of Human Rights, it is a question, in this case, of blanket surveillance, which runs counter to the European directives and to the legislation of the Member States, and it is also for this last reason that we support the Swift report.
. – We voted for the resolution tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats, but rejected the joint resolution on the Society for World Interbank Financial Telecommunication (SWIFT) case, on the grounds of a lack of balance that cannot be rectified by a series of amendments.
We all know the difficulty involved in assessing the level of priority of the fight against terrorism and the similarly fundamental respect for our individual rights. The debate has been regularly affected by the news of detention conditions at Guantánamo, the case of the secret CIA flights, the detention centres in Europe, and now the SWIFT case. It is tricky to know where to draw the line, but this is a crucial debate in a world in which terrorism cuts across national borders.
An inquiry has been launched in Belgium to ascertain whether there are any loopholes in our data protection laws. We do not think that this vindictive resolution – which is virulently anti-American in its form, flawless in its substance (4 and 13: what a brilliant idea – the secret services are to make their operations public!) and often unreadable – improves our image among Europeans. There were other ways in which we could have expressed our determination to shed light on any breaches, whilst reiterating our steadfast commitment to combating those whose ideology flies in the face of our values.
. Although there are some aspects with which we disagree, we feel that this resolution should help to show the so-called ‘fight against terrorism’ in stark relief, and the securitarian trend that characterises it.
Under the ‘Terrorism Finance Monitoring Programme’ the USA has, with the help of a secret agreement, gained access to all financial data stored by the Society for Worldwide Interbank Financial Telecommunications (SWIFT), a cooperative of 8 000 banks and institutions in 200 countries, including the European Central Bank.
The USA has thus gained access to an extraordinary amount of data on bank transfers and transactions carried out by citizens and businesses around the world. Access to this kind of information has been granted in violation of the legal procedures on data protection and without any legal basis. This breaches people’s rights, freedoms and guarantees, and the sovereign responsibility of each country as regards protecting its citizens.
Consequently, the truth must be brought out and those responsible for this unacceptable situation held to account, including the role of the European Central Bank.
This is not an isolated incident, but yet another tip of the iceberg of the true meaning of the securitarian trend that is undermining the citizens’ rights, freedoms and guarantees.
– The monitoring of movements on the accounts of millions of innocent people by the USA, with the agreement of the ΕU and the governments of the Member States, shows the depth and the objectives of the so-called anti-terrorist strategy. It forms part of the global and integrated strategy of the imperialists to record data in order to control, coerce and terrorise anyone who opposes them.
It reveals the role of the banking system, private companies and public corporations in the capitalist countries and the European Central Bank, which even infringe their own rules in the general interest of the system.
Resolutions and calls for protection of citizens' privacy and for a balance between the fight against terrorism and human rights by the conservative and social democrat parties that predominate in the EU and in the governments are monumental hypocrisy.
They were the ones who signed these agreements. It is equally insulting that, at the same time, at the same meeting, they approved a report and a proposal for a regulation to record the financial banking transactions of all EU citizens.
The MEPs of the Greek Communist Party abstained, in a refusal to take part in the attempt to create false impressions and sanctify the ΕU and the forces that support it. The Greek Communist Party will help to uncover more of the role of the ΕU which, however hard it tries to appear sensitive and democratic, will take harsher anti-grassroots and anti-democratic measures and will feel grassroots resistance growing.
Mr President, no matter how much it is claimed in the Lambrinidis report that integration is, in principle, a two-way process, I in fact find in the text as approved little or nothing of the sort; on the contrary, indeed, it was once more the same old tune of plenty of rights and hardly any duties.
Once again, the European Member States are called on to make it their business to discriminate positively in favour of immigrants, the logical consequence of which is that the indigenous population are to be put at a disadvantage or discriminated against. Moreover, immigrants must be accorded all political rights without any questions being asked about their willingness to integrate. It is even claimed at one point that certain cultural and religious customs must not be an obstacle to foreigners enjoying rights or being integrated into society: this even though we all know perfectly well that this is a veiled way of talking about the so-called cultural and religious customs of Islam, which are the real point at issue here and which, in fact, run completely counter to the things our European democracies have achieved and the rights enjoyed in them.
It is for this reason, among many others, that I have, of course, voted against the adoption of this report.
– Mr President, I voted against the Lambrinidis report on the grounds that it contains no solution whatsoever to these problems, but, on the contrary, is itself part of the problem. The fact that it speaks, for example of the 40 million foreigners in the European Union being capable of being considered as a twenty-sixth Member States is in itself an adequate demonstration of that. For the umpteenth time, Europe’s voters are being made the scapegoats and a veiled plea is being made for yet another restriction on the right to the free expression of opinion.
The report calls for the introduction of suffrage for aliens and for positive discrimination, which is another way of saying discrimination against Europeans and in favour of aliens. It is not just a matter of practical experiences that unrealistic rules of this sort do not work, but there is also no democratic basis to be found for them. This sort of report is the latest of innumerable examples of the democratic deficit in Europe and of the interference from the European level that can only erode still further Europeans’ confidence in Europe.
– If proof were needed of the collapse of the pro-European political pseudo-elites, of the mental confusion in which they live, of their loss of reference points and of the topsy-turvy values from which they are suffering, the Lambrinidis report has given us that proof. What he is proposing is tantamount to across-the-board, institutionalised bias towards non-Europeans, and a form of discrimination against Europeans on their own soil, which is accompanied, financially speaking, by a kind of Marshall Plan for what he calls the ‘26th State of the Union’ and, politically speaking, by the unilateral granting of rights that ought only to be for nationals of a State.
Wake up, Mr Lambrinidis. The official admission of 40 million immigrants from outside Europe is the opening of the floodgates. The Member States already set aside hundred of billions of euro every year for so-called integration policies, which are blatantly failing, costly for society and a hindrance for their economies. Do not forget the inter-ethnic conflicts in the United Kingdom. Do not forget why Theo Van Gogh is dead. Do not forget the riots in France, in which young people shouted their hatred of our institutions, our values and everything that we stand for. The multicultural societies that you want to create are powder kegs.
Millions of Europeans are doomed to unemployment, social problems and housing difficulties. They are the ones with whom we should primarily be concerned.
. My British Conservative colleagues and I welcome the broad approach of the Lambrinidis report and support the many positive and balanced elements of this report to promote the integration of immigrants into European society.
However, we should like to restate that great attention needs to be paid to ensuring that the principle of subsidiarity is completely respected in each and every aspect of policy in this important area.
In addition, we believe that asylum policy must remain the competence of national governments and do not believe in a pan-European approach as stated in recital L.
For these reasons, we have decided to abstain on this report.
. – Today, there are around 50 million immigrants in Europe, most of them from Africa and Asia, and that figure is increasing by one to two million every year. The explosion in ethnic violence, the islamisation of many of our towns, and the challenges faced by our social security systems, which cannot cope with these new arrivals, are the most serious consequences of this immigration, which is all the more difficult to assimilate because the immigrants come from cultures alien to our civilisation.
Far from solving the problems, the integration proposed by the rapporteur in fact aggravates them. In France, three weeks of rioting in November 2005 reduced to ashes dozens of buildings constructed as part of this policy, including community halls, gymnasia and schools. Other proposals, such as 'encouraging political participation among immigrants', in other words giving them the right to vote, as Mr Sarkozy wants to do in France, will break up our societies still further.
Instead of swallowing up thousands of people in pseudo-integration, our governments should, firstly, establish a true cooperation policy with the countries of origin, based on reciprocity, and, secondly, launch a major pro-family policy in order to ensure the long-term survival of our nations.
. I wish to congratulate Mr Lambrinidis on his outstanding report on the strategies and means for the integration of immigrants in the EU, to which I lend my full backing.
In this regard I wish to highlight the need to guarantee the effective implementation of the Community directives on the integration of immigrants.
To this end, the EU must monitor the transposition of directives on integration and the effectiveness of administrative practices that implement the relevant legislation in the day-to-day lives of immigrants.
. Although I share the rapporteur’s concerns, I cannot agree with all of the proposals he puts forward to solve one of the key problems raised by immigration, namely integration.
To cite just a few examples: the rapporteur confuses immigration from accession countries (especially in the past) with immigration from other countries, which is an error of analysis that emerges in his conclusions; he makes the mistaken assertion that the 40 million-plus nationals from third countries make ‘the EU’s 26th Member State (and its fifth largest)’; and lastly the idea, since withdrawn by the Confederal Group of the European United Left, that the Member States must confer citizenship on immigrants, without mentioning that this issue has different regulations and different , is a simplistic approach to a complex matter.
The fact that there is a problem at the moment with integrating some immigrant communities in the EU shows that no European model is currently working fully and effectively. Integration is a two-way process. It needs to be facilitated by the host country (by the authorities and the citizens) and must be something that the immigrants themselves want and put into practice. Failure to acknowledge this is tantamount to handing the initiative to extremist movements on both sides.
– Immigration is too serious a subject to simply leave to the polling organisations or to decree it to be an important subject only during national elections. Immigration is a fact of life: more than 40 million people live within the territory of the European Union, which seems to have a great deal of difficulty coordinating its activities. It must act quickly to establish a consistent and effective immigration policy. The Finnish Presidency intends to move this thorny issue forwards by breaking down the barrier of unanimity in the Council of Ministers, which is holding back all progress in the crucial field of judicial and police cooperation, in order to combat human trafficking and illegal immigration.
I very much hope that this Nordic desire will soon be put into practice, through the implementation of a humane joint policy on the right to asylum, or cooperation between the 25 Member States to allocate quotas to each country. Another challenge that needs to be met is the integration of immigrants. As the Lambrinidis report emphasises, there is still much progress to be made in the Europe of 25 Member States if we are to make a success of this integration, particularly in the fields of access to employment, non-discrimination, the education of women, language-learning programmes and political participation. If we can win this bet, we will be one step closer to social peace.
. – European immigration policy cannot be limited to the fight against illegal immigration: we must, as a matter of urgency, establish a European policy on the integration of third-country nationals.
The Commission communication on a common agenda for integration therefore constitutes an important step forwards, and the creation of a European Fund for the integration of third-country nationals is very much in line with this. Immigrants must be able to benefit directly from this fund, and it must therefore allow them to participate more actively at all levels of education, culture and politics.
We need to promote an exchange of best integration policy practice across the Member States, in order to smooth the path for a truly European integration policy.
I also support the rapporteur's proposal that we establish fast and humane procedures to grant long-term resident status, for family reunification and for the naturalisation of long-term resident immigrants.
The ΕU addresses the question of immigration solely within the framework of the Lisbon Strategy, in order to increase the competitiveness of its economy; in other words, from the point of view of increasing the profitability of European capital. That is why its pronouncements about the social integration of immigrants are nothing more than a general wish list, without any practical backup to resolve their worsening problems. They are insulting hypocrisy, given that immigrants throughout the EU are subject to the harshest exploitation of capital, in poorly paid, uninsured jobs, with no access to fundamental social and political rights, permanently hostage to the reactionary institutional framework of the Member States and of the ΕU, which illegally keeps millions of immigrants prisoner.
The Greek Communist Party supports the fair applications of immigrants for legal status, the abolition of undeclared, uninsured jobs, increased wages and salaries, equal pay for jobs of equal value, improved, free public education and health services and full political rights for everyone. The way to resolve their problems is through their integration in the workers' class movement, resistance and the development of its struggle against the anti-grassroots policy of the ΕU and the governments, which are responsible for the poverty and misfortune of local and immigrant workers in the ΕU and the entire world.
. I and my British Conservative colleagues welcome the broad approach of the Carlotti report and support the many positive and balanced elements of this report.
However, we are against the idea of integrating the migration issue into EU external policies, as stated in paragraph six. We do not believe that a common strategy is the best way to deal with the issue. We believe that policy in this area must remain within the competence of national governments and do not believe in a pan-European approach to immigration policy.
– Mrs Carlotti's biggest failing, which can be found in all the European Parliament's reports on this subject, is that she thinks that immigration, rebaptised for the occasion as 'human mobility', is a human right. No, we do not all have the inalienable right to settle permanently in whatever country we choose: the states must be able to decide who can enter their territory, who can stay there and for how long.
The quasi-religious philosophical prejudice held by the rapporteur has therefore led her to the wrong answers. It is quite obvious that there is a link between development and migration: hundreds of thousands of people are forced into emigration by poverty, and it is clear, as the has been saying for years, that development policies are needed that will enable these people to stay in their own countries by giving them the means to live there with dignity.
One element of this is to organise the repatriation of immigrants to their countries of origin, so that those countries can benefit from the experience and the skills they gained during their stay in the European Union. This is the only option that Mrs Carlotti's report completely ignores, and that is why we are going to vote against it.
. We supported this report because it contained a number of points that we welcome. It does not, however, criticise the immigration policy operating in the EU or condemn the underlying causes behind the migration of millions of men and women around the world.
The report fails to criticise the EU’s immigration policy, the prime objective of which is to exploit cheap labour deprived of rights while implementing repressive measures that seek to criminalise immigrants, men and women who simply want to enjoy the right to live – that is to say, access to food, health, water, housing, education and culture – the right to employment and the right to an income.
The report also sidesteps the underlying causes of migration, which are rooted in increasingly deep inequality. This inequality is engendered by the neoliberal, militaristic policies that lie at the root of capitalist globalisation. These policies of liberalisation and privatisation are intended to promote the concentration of wealth and property in the large economic and financial groups and to manipulate the Member States into pandering to their interests, which demonstrates that they do not need interference and war to impose their ideas.
. – On the eve of the Rabat conference, it is vital that we remember that cooperation between the European Union and immigrants' countries of origin must not be limited to helping them to strengthen their borders.
We must engage in dialogue to tackle the fundamental reasons why people risk their lives to cross the oceans in search of a better life in Europe. We must facilitate codevelopment that is more closely focussed on the people, in order to reduce poverty and inequality, which are the primary causes of emigration. The establishment of a European codevelopment fund will perpetuate this principle.
Finally, we need to remember that migration must represent an opportunity for the countries of origin: we can encourage migrants to invest in their countries, in order to optimise their impact on the development of their countries.
I am voting in favour of this report as it does not set out legislation and does provide many sound proposals. It emphasises equality, rights for asylum-seekers and assistance for integration and cooperation. I am, however, against the proposals contained in the report that provide for greater power for the EU on migration policy since this would have a negative impact both in practical and democratic terms. I am opposed to the inefficient new funds that are proposed and that the EU will be unable to administer successfully. I am further opposed to the cost-ineffective proposal to pay the difference in wages for returning high-earners.
– In Mr Schmidt's report, the European Parliament has tried to make a statement on the need to give fair trade a truly European political framework.
This approach is absolutely vital, because the pressure currently exerted by the increasing openness of the world markets represents a serious threat to the economic, environmental and social viability of the various agricultural models across the world: by forcing farmers to sell their produce for lower and lower prices, it puts them at risk by undermining their income, and is partly responsible for the deteriorating working conditions of agricultural workers and the deterioration of the environment.
Free trade can and must help to provide an alternative to this situation, which, by favouring the lowest common denominator, undermines the Millennium Development Goals. In this light, the Commission now needs to send a strong political signal in favour of a system of trade that provides producers with a decent income and helps to remove any temptations to social and environmental dumping. The growing popularity of free-trade products with European consumers is bound to act as an incentive for an initiative of this kind.
Therefore, even though I find it regrettable that Parliament has not seen fit to advocate special tariff measures (a differentiated approach similar to GSP+) to benefit free-trade products, I will vote in favour of the Schmidt report.
. Although this report has the best of intentions, it ultimately fails to get to the root of the problem.
The producer must of course receive a fair income – so as to cover the costs of production and to ensure a sustainable livelihood – and must, moreover, be involved in the process of placing his products on the market, to name but two of the many positive points in this report.
This must not hide the fact that the broader ideas underpinning so-called fair trade are very much at variance with the policies of liberalisation of world trade, for example in the WTO (not to mention the free trade agreements encouraged by the EU and the USA), which seek to manipulate the production systems of the economically least developed countries to meet the expansion needs of the large economic and financial groups of the ‘northern’ countries.
What is needed is a policy that respects people's right to use the natural resources and to enjoy the production and economic benefits of their country in order to improve their living conditions; a policy that encourages mutually beneficial cooperation and delivers food sovereignty; a policy whereby natural resources and the strategic sectors of the economy remain public property and under public control.
. I welcome this balanced report which explores the ways in which the growing popularity and number of Fair Trade products in the EU could contribute to our attempts to end social injustice and raise the standards of production in developing countries.
I have support for a number of conclusions for this report, namely that there should be adequate consumer information, a fair producer price and transparency throughout the supply chain. I sought to amend the report to make sure that the conditions of production play a full part in the notion of Fair Trade through the need to respect the eight core ILO conventions.
I also submitted an amendment urging the Commission to liaise with the international Fair Trade movement in supporting clear and widely-applicable criteria against which consumer assurance schemes can be assessed, so as to support consumer confidence in such schemes. Given the existence of several national schemes recognised by the consumer I would not at present support an EU-wide Fair Trade mark. However, I think this option should be considered in the event that a proliferation of standards and marks leads to confusion among consumers.
. It is well known that more than 65 million people in the world have been infected with HIV, around 25 million people have died and some 15 million children have been orphaned by AIDS. This is especially serious in the developing world, where of the 40 million people currently living with HIV, over 95% live in the developing world, with over 70% in Sub-Saharan Africa alone.
Against this appalling backdrop, I wish to highlight the plight of women, who represent over half of all people living with AIDS and 60% of those living with AIDS in Africa, with women being between two and four times as susceptible to the disease as men.
Although we wish to highlight the declaration of the UN General Assembly Special Session of 2 June 2006, in particular its references to promoting access to medicines for all, which includes production of generic antiretroviral drugs and other essential drugs for AIDS-related infections, it is regrettable that the declaration lacks any global targets or timelines on treatment, resources and prevention, and does not provide a viable action plan to back up the goal of providing universal access for all HIV-affected people by 2010 ...
– The next item is the continuation of the debate on the oral question raised by Mr Barón Crespo on the results of the WTO meeting at the end of April in Geneva and future perspectives.
Mr President, I think most of our speakers would like Mr Mandelson to be here when they are speaking. Do you know if he is coming?
– I am told that the Commissioner is on his way and, in fact, I think he has just entered the Chamber, so I think we can let Mr Mandelson make himself comfortable while the first speaker takes the floor on behalf of his group.
– Mr President, I should like to make a serious proposal in addition to what was quite rightly said by the chairman of the Committee on International Trade, Mr Barón Crespo. The results of the meeting in Geneva should not deflect our commitment to multilateralism, to organised international economic relations and to balanced and fair world trade governance.
Nonetheless, I do not understand why the Union continues to be at a disadvantage in the agricultural sector. We all know that it has demonstrated a constructive negotiating stand. The negotiating emphasis, with concessions, is being dictated by other leading developed and dynamically developing actors. We must stamp out the delusions which some of our trading parties are taking pains to maintain.
Firstly, agricultural liberalisation is not a panacea for development. On the contrary, it is only expected to benefit a few competitive exporters, such as Australia, New Zealand, Brazil and Argentina. All recent economic studies agree that the greatest benefits from the current round are expected from the opening up of the industrial products and trade services markets.
Secondly, the liberalisation of industrial products and services does not only constitute an aggressive interest on the part of developed countries. Gradual liberalisation, with the necessary technical assistance, will prove to be of benefit to developing countries themselves.
Thirdly, special treatment for developing countries is absolutely positive. At the same time, however, it is by looking outwards that these countries will help themselves to integrate more effectively into the global trade system. When it comes to the multilateralism or bilateralism/regionalism dilemma, we are unreservedly in favour of multilateral trade relations.
Consequently, further negotiation is needed, but keeping the principle of uniform commitment intact. I believe that there are still margins for agreement. The Doha round must not founder. It is accompanied by major ambitions and expectations.
To close, I should like to extend my particular thanks to the Commissioner, Mr Mandelson, for his detailed report on the Geneva meeting and to honestly congratulate him on his negotiating stand.
– Mr President, I should like to take my turn in thanking the chairman of the Committee on International Trade, Mr Barón Crespo, and the Commissioner, Mr Mandelson, on their reports.
I believe that the breakdown of negotiations in Geneva last week created a climate of scaremongering; that was the climate that was cultivated. However, I believe that this climate must not under any circumstances put pressure on the Commission or on Commissioner Mandelson to continue to make concessions, especially in the agricultural sector.
Commissioner, I fear that, as the European Union and as the European Commission, we have lost the battle for our positions. We have lost at the level of communication and I believe that we need to take particular care here. Our message must be crystal clear. We want a balanced and logical compromise that will cover all sectors of the Doha round. However, any such compromise cannot be at the expense of the agricultural sector of the European Union. Hence, for us the position is the mandate from the Council of Ministers and the revised common agricultural policy.
Finally, Commissioner, I should like you to explain to us something you have said on numerous occasions recently: what does 'the European Commission will demonstrate conditional flexibility' mean? I fear that this is being exploited by our trading partners in order to exert greater pressure on the European Commission.
. Mr President, I welcome Commissioner Mandelson here today.
I listened to what the Commissioner had to say this morning. He spoke of real cuts in agricultural subsidies by all and he used the phrase ‘operating to the limit of our flexibility’. I want to ask him about that flexibility and the mandate he has from the Council of Ministers with regard to trade concessions in agriculture. Has the negotiating mandate set out in the Council conclusions and the Luxembourg Agreement changed? While I do not expect him to give me precise details of his negotiating position, I would like to know what the broad parameters of that flexibility are and if there is a limit.
The Commissioner also said that he had negotiated alongside Commissioner Fischer Boel in Geneva last week. Does he agree with her statement last week that if we accepted the G20 proposals in their entirety we would lose up to half a million jobs in the supply chain, with beef production in the likes of Ireland and France being wiped out and poultry production disappearing altogether?
Finally, I apologise sincerely to the Commissioner that, as the debate has run several hours late and I have a plane that will not wait, I will have to listen to his answers on the Internet.
. Mr President, it is clear that the WTO crisis is deepening. There is a risk that the failure at the WTO ministerial meeting last week to bring members closer to trade deals represents another step towards the final betrayal of the very idea of a Development Round. Some have even said that the meeting was counterproductive, with an atmosphere even more difficult than before, but perhaps the silver lining is that developing countries are united in insisting that rich countries put development at the heart of the process as a matter of course and deliver on their extremely long-standing promises.
More than two thirds of the WTO membership – developing and least-developed countries – declared that they were prepared to make a deal, but that industrial countries have to make the greatest contribution to show real leadership. I am glad the EU signalled that it was prepared to move closer to the G20 position, particularly by lowering domestic support, but there are still loopholes in the EU offer that would undermine the potential of a true development deal. The US offer is of course still far removed from what is necessary to stop dumping and protect food security.
As regards the special and differential treatment in agriculture, the Development Box, it is not clear whether the Commission will support the G33 request for a significant percentage of products to be covered in order to guarantee food security. I would be grateful if Commissioner Mandelson could set out the EU position and hopefully distinguish it from the extremely damaging proposals from the US.
On NAMA, the Commission is still demanding too much extreme liberalisation, which will threaten the very survival of some developing countries’ local manufacturing and it is hardly in the spirit of the Development Round to demand action on applied tariff levels rather than, as usual, bound tariff levels.
It looks very unlikely that we will have an agreement in July and the timetable is too hurried. We should have a reflection period on the reasons for the failure of the Doha Round. We must learn lessons from this and ensure things are better processed through a much reformed WTO and obtain a clear understanding of the role of trade and delivering sustainable development. Perhaps in that way we can devise a Development Round generally worthy of the name.
. Mr President, what we are debating this afternoon is not just what has emerged from the WTO meeting in Geneva but also the future of the WTO as an institution. The crisis within the WTO makes it more likely that the institution will no longer be able to act as anything more than an arbitrator and will no longer be able to take the initiative in proposing new rules, with the consequent threat of world trade being once more in thrall to innumerable bilateral agreements. I have three questions I would like to put to Commissioner Mandelson.
Firstly, are all the parties involved in the trade talks fully aware of just how urgent it is that the Doha round be brought to a good conclusion? My second question follows on from the first and it is this: what is the Commissioner’s view as regards the role of the United States and the G-20, and to what degree, Commissioner, do you think they are willing to take action? My third question is the most urgent. Is the Commission clear in its own mind about what it will do if the Doha round fails, and what sort of agenda does it have prepared for that eventuality?
I want to put to the Commission two proposals as regards this trade agenda. Above all else, the way ahead through multilateral agreements must be kept open for as long as possible. Bilateral agreements always present world trade with innumerable sorts of trade rules that make it less manageable and less effective. On top of that, they also present the threat of a new economic protectionism.
My second proposal has to do with the role of developing countries, which must not be allowed to fall victim to the power of any future bilateral agreements. The Commission must offer such countries technical support in order that they may not, in negotiations, lose out to the big ones.
Mr President, I thank the Commissioner, not just for coming here today to listen to the debate, but also for the help I believe he gave to Members of Parliament in Geneva last week. I could not be there, but they did express their thanks for the way he kept them informed.
I got the impression from your address, Commissioner – which I thought was quite frank – that, to choose my words carefully – and I could have used stronger words – you were pretty fed up with the way the US was involved in the negotiations. In fact, it would appear that it was pretty intransigent. Although you cannot always believe what you read in the press, according to a press release you had asked the US trade representative, Susan Schwab, what she would be able to offer if the EU were to give the US everything it wanted on market access. Apparently she was unable to answer that. I wonder whether the US has a mandate. When we were in Hong Kong, Rob Portman seemed never to be able to negotiate. Whenever I listened to him, there was a particular problem with West African cotton. Certainly when producers lobbied him in Hong Kong he got very upset and seemed not to be able to make any comment. That was not a big issue for the United States and not a big issue in terms of trade, but it was very important.
What is the fallback position if nothing happens in the next month in the negotiations? Where do we go? What is the situation?
On a minor point, Mrs Harkin mentioned agriculture. What is the position? There is a huge worry, certainly in the United Kingdom and, I am sure, across Europe about hormone beef coming into the European Union under a trade negotiation with the US. Is there a real risk that might happen, or can we stop it?
Mr President, it is clear that the World Trade talks are in serious crisis, but I hope Members will not talk us into an assured failure. It is clear that a successful round depends on tackling agriculture. With up to 85% of their populations living in rural areas it is not surprising that the world’s poorest countries will judge any package on the basis of its impact on their farmers.
What I find more baffling, frankly even inexplicable, is the notion that the talks could flounder on the US and to a lesser extent the EU position on agriculture. Agriculture represents only 2% of our wealth, therefore it seems perverse to make this a sticking point when we have so much to gain from improved non-market agricultural access and in particular from services liberalisation.
Since the beginning of the Doha round, the EU has undergone substantial CAP reform. In Hong Kong we offered to end agricultural export subsidies by 2013; our Everything but Arms scheme offers duty-free access for products from the poorest countries. While I believe we can and should go further and I commend the Commissioner for his flexibility, particularly the flexibility he showed in Geneva, this is a flexibility that is sadly lacking in our negotiating and trading partners.
What I would like to ask the Commissioner, given his extensive contacts with other negotiators, is whether he can tell this House what sort of package he believes it is necessary for the United States to put on the table in order to break this log-jam.
Susan Schwab has indicated that she remains committed to a successful outcome. What does she need to bring to the table to show that the US is prepared to put its farm subsidies where its mouth is?
Mr President, we seem to lose sight of the development aspect of the Doha Development Round as it grinds on. There have been no noticeable gains for least-developed nations. There have been noticeable losses to countries like Mauritius, which now run the risk of being relegated to the category of poorest countries.
There have also been major losses for Irish agriculture. Recently a farmer – who is a third-generation sheep farmer – took me to see his last flock of sheep. In our once flourishing sugar industry, the lights have been switched off and the door closed in our last factory. Although I would like to see some tangible progress for the poorest nations, I suppose I should be grateful that in this latest round of talks no more Irish agriculture has been given away.
However, if the Commissioner needs to find leverage to shift the US position, I suggest that he works to get GM crops categorised separately from their natural equivalents. This would give us and the least-developed countries a distinct advantage over the US, which would find it hard to separate GM crops and natural equivalents. When the Commissioner does that, would he also again talk to Commissioner Fischer Boel about allowing countries in Europe to have GM-free status?
Mr President, I would like to start by thanking Commissioner Mandelson for the spirit of openness he showed the four of us who made up Parliament’s delegation in Geneva last weekend. It was very rewarding and I think that we cooperated very well. There is an intrinsic value in us obtaining a new WTO agreement. Doing so requires confidence, both in the WTO and in multilateralism itself. It is, after all, the only system that has delivered real liberalisations of world trade.
I do believe, however, that we are right to demand more than just an agreement from all the parties. We deserve an ambitious agreement, an agreement that provides greater market access for both agricultural products and industrial goods for everyone, both in industrialised countries and in developing countries, and one that does not leave out services. This is a crucial matter if poor countries are to develop, but also if our own European companies are to have access to new markets. In the long term, no one would gain from a ‘Doha light’ deal or a complete failure of the Doha Round. I therefore do not believe that there is any justification for the entrenched positions that we see many of the parties taking up at the moment.
It is easy to see the problems with the negotiations. The economic reality should be enough to convince all the parties to make that little bit of extra effort, particularly the EU-Brazil-USA triangle that was so much in the spotlight over the weekend in Geneva. All of these countries have strong practical reasons to take a further step. In the USA, for example, even the most dogmatic advocates of agricultural protectionism should be able to see that it is better to give up their agricultural subsidies in the course of the negotiations and receive market access to key regions in exchange, rather than to be forced to give them up by a dispute settlement body following a breakdown of the talks, and then receive nothing at all in exchange. The sugar panel that came down against us and made us reform our subsidies to sugar producers ought to have given us the same insight.
The EU should also understand that it is absurd to fail to secure much more important market openings for industrial goods and services as a result of clinging on to an agricultural subsidy that we all know is fundamentally untenable. It is therefore pleasing that the Commission appears to have come closer to meeting the demand from the G20, the group of advanced developing countries, to reduce the high levels of customs duties on agricultural products. This is crucial if we are to salvage the prospects of achieving an agreement. We must now ensure that we apply a flexible approach only in connection with genuinely vulnerable products and not in order to satisfy those special interests with the loudest voices. If anyone should understand the importance of trade without customs and barriers then it should be us, here in Europe. We, who see the benefit of it every day through the internal market.
– I was part of Parliament’s delegation in Geneva and I should like to share a couple of positive points with you: the first was the positive cooperation between the Commission and the MEPs that were there. As previous speakers have said, there was daily contact with Mr Mandelson and Mr Fisher Boel. This ensured that there was a constant flow of information, which meant that the MEPs could achieve more. The second is the image of the EU as a proactive bloc that is prepared to negotiate, in contrast with other partners, in particular the United States.
On the downside, there is no doubt that the negotiations did not achieve a great deal, which is bad for the world and for Europe. In Europe we need to strengthen competitiveness, growth and employment. To this end, we need to ensure effective access for industrial companies – non-agricultural market access (NAMA) – and for more dynamic services to markets; we need to guarantee respect for intellectual property and to negotiate an environmental and social level playing field that regulates international competition.
I have one or two questions. Firstly, what is Europe's actual ability to find a solution, even a partial one, to these problems in the Doha round? Secondly, if, as we expect, an agreement is not reached in July, what strategy will the EU adopt?
You mentioned a new set of proposals in September. Can you give us some details about that?
Third question; is the great difficulty in achieving results at the current Doha Round down to routine problems or does the multilateral model of the worldwide harmonisation of trade, which I am personally in favour of, need to be completely revamped and perhaps supplemented?
Mr President, as Commissioner Mandelson knows, increased trade and prosperity go together. Increased trade and prosperity means a reduction in migration, a more stable society and peace. The Third World needs as big a share of world trade as anyone else, but the current regime of tariffs and subsidies stifles it. Why not drop barriers against the Third World in return for domestic, legal and infrastructural progress?
The EU will not look again at tariffs before 2013 and precious time will be lost. Now we come to the issue of globalisation. Why on earth are such high tariffs being put on shoes from China? Are we afraid of China’s massive population out-producing Europe? We must think again; trade is a two way thing. Buying from China means that 500 million Europeans will get an entry into a market of 1.3 billion Chinese. That is an enormous opportunity for European producers.
So I would urge the Commissioner to please have the courage and the daring to reduce tariffs and subsidies drastically and stimulate free trade worldwide. Let us not just talk about reducing poverty and making poverty history, but let us take real concrete steps to promote trade, which offers the only real solution.
Mr President, what I want to say to Commissioner Mandelson and his staff is: many congratulations on the success of the negotiations over the past few weeks! It has proved possible, once and for all, to pass the buck to the United States; the European Union has at last managed to escape from its assigned role of stonewaller, and it is plain for all to see that the time has come for the others to make their moves. Another good thing is that the parties to the negotiations took their leave of each other at the weekend in an atmosphere of calm, rather than, as they did after Hong Kong, laying into each other at the tops of their voices, and that gives cause for hope in the coming weeks. One ought not realistically to be able to expect a result by June or a line to be drawn under it by then.
A number of things, though, will be important over the weeks to come. For a start, our economy needs markets to be really open, particularly in the emerging economies. Secondly, there must be no unilateral concessions where agriculture is concerned. Thirdly, not even in the next few weeks must there be any premature political deals. Fourthly, a bad result would be even worse than none at all, for it would be a disaster for our national economies if we were to offer across—the-board reductions in customs duties and subsidies in the agricultural sector or in NAMA without getting in return real improvements in market access for industrial products. Fifthly, it is absolutely vital that the European representatives to the G8 summit should raise the subject of the Doha round and put it at the top of the agenda there. It is vital to all the interested parties that this round should not fail, but should instead be able to yield gains in prosperity for all WTO members on the basis of clear and unambiguous results.
With this in mind, I wish all the EU negotiators all the best for the coming weeks, in the shape of tenacity, luck and success.
. Mr President, thank you for what has been a very constructive and helpful debate. I would like to thank those who have supported the Commission in its negotiating stance and its negotiating approach. It is never easy finally to judge precisely the best thing to do at the best time, but we do our best and I think it is true to say that amongst the key negotiating partners the EU has considerable support for the approach that we are taking. This is not as important as the support we have from our own side, from our own Member States and from the Members of this House.
I shall make one observation immediately. We have a number of interests in these negotiations – agricultural, non-agricultural, relating to services liberalisation and rules. Our job as negotiators is to get an outcome that is balanced across the range of those negotiating subjects. We will give in some places more than we will give in other places. There will be swings, there will be roundabouts, we will gain, and we will lose.
Nobody can make a final judgement about what Europe will be able to gain from these talks until the very end – not simply when the key modalities are put in place, as I hope they will be this summer, but when all the other negotiations have taken place on the individual country schedules and when all the negotiations about rules have also been put in place.
It is very important that those who are particularly concerned about agriculture in Europe understand and accept that we will not pay over the limits in agriculture for what we want elsewhere in the talks. We will do what is fair. We will do what is reasonable. We will do what is in our mandate as far as agriculture is concerned. That is clear to me. It should also be clear to our Member States.
Having said that, it is important to keep a sensible perspective in these negotiations. We must be careful not to devote such energy to protecting our defensive interests in agriculture in these negotiations that we fail to prioritise our offensive interests in non-agricultural market access and in services. There really must be a sense of proportion and balance as regards how we weigh the various economic and social interests that are at stake here.
As far as the United States is concerned, let me just say this in response to one speech: I do not feel that, should the talks fail, we as European negotiators are in a race with the United States to see who can shift the blame most effectively to the other. I look to the United States as a genuine partner, as a country and an economy that shares some of our interests but at the same time places a different emphasis from us in various areas of these negotiations. We will not reach a successful conclusion unless the EU and the US work together as a team – not at the expense of other negotiating partners, not instead of sensible negotiations and links and agreements that we will have with our negotiating partners in various areas of the negotiations.
However, if at the end of the day the EU and the US are at loggerheads and simply cannot agree the ground on which they will stand together to bring these talks to a successful conclusion, then there will be no successful conclusion to these talks. We will lose from that, the United States will lose from that, the global economy will lose from that and in particular developing countries will lose from that.
I should like to thank Members who have spoken, including those who have asked what my Plan B is if these talks fail. I am afraid I am not preparing for failure: I am going to continue to negotiate for success only, whether it be in relation to hormone beef, which is not part of these negotiations – we do not welcome US hormone-treated beef in the European Union for health reasons, not trade reasons – or in relation to GMOs, which again are not the subject of these talks and where our policy firstly has to be in line with the regulatory framework we adopted in the EU a few years ago and in line with WTO rules. It is this that governs our approach, rather than something I am negotiating in these talks.
I am glad that we – the Commission and Members of this Parliament – are able to cooperate in Geneva and elsewhere. I do not cooperate with this Parliament as an act of generosity on my part. There is nothing altruistic about this. The reason I cooperate is because I want the Members of the European Parliament there on these occasions. You give me valuable insights, you collect information and intelligence, you are able to tap different sources of opinion, which I do not always have easy access to, and you are also, on a good day, able to help us deliver a message to our negotiating partners. That is why I welcome Members of this Parliament being present and why I shall remain very firmly in cooperation with you.
The debate is closed.
– The next item is the debate on the oral question to the Commission by Mr Barón Crespo on behalf of the Committee on International Trade on the origin marking of certain imported products (O-0065-2006 – B6-0316/2006).
. Mr President, Commissioner, ladies and gentlemen, on behalf of the European Parliament’s Committee on International Trade, while I note what the Commissioner has just said about the excellent climate of cooperation and joint work between Parliament and the Commission, I would like in this case to express my regret about a small incident relating to the formal communication of this proposal to Parliament for information, which has prevented us from reacting properly, although we are still in time.
I am aware that this proposal was sent within the documents of the 133 Committee, communicated as usual by the Commission’s secretariat to the secretariat of the Committee on International Trade. Nevertheless, I would like to point that, for both practical reasons and on principle, informal communication does not replace formal notification of Parliament for information purposes. In any event, Commissioner, I would like to make it clear that we do not believe that the Commission has acted intentionally, and we can therefore start dealing with the issue itself, which is very important to the Europeans.
Firstly, with regard to the fundamental issue, I would like to point out that I am in favour of your proposal to establish an obligatory system of origin marking in the European Community. I believe that this initiative moves in the right direction. In short, the proposed origin marking system will inform European consumers of the precise country of origin of the products they buy. It moves in the direction of things we have approved previously, such as the traceability of agricultural products.
The European Commission rightly sees consumers' rights as an important, even constitutional, priority. Nevertheless, it makes little sense to have rights if one does not have the information required to make them effective. Freedom of choice does not exist if consumers are not in a position to exercise it properly.
If they are to have confidence, consumers must be satisfied with the degree of information and protection they are provided with. In fact, there can be no trade without confidence. A precise origin marking will not just benefit consumers, since this proposed Regulation will also have beneficial effects for European industry.
Our products must increasingly be associated with a high level of quality and style. That is what will allow us to survive in the globalised world, in sectors with such high levels of quality and design as textiles, clothing, jewellery and footwear, for example, and also automobiles, since that is another sensitive sector.
Consumers throughout the world are often prepared to pay more when they know that a product has been manufactured in the European Union and that is one of the 'natural' advantages that we must safeguard. In relation to the negotiations this weekend in the WTO, I would also say that I believe that such a sensitive issue to Europe as geographical indications is relevant to this line of thinking: we must safeguard what characterises us at world level.
This is therefore a point on which we fully support the Commission: we do not understand the attitude of many European Union States which are currently blocking the decision in the Council. We believe that this is an important step towards increasing our presence and competitiveness at world level and I believe that this falls within our collective responsibilities.
The Commission and the Members States should not just listen to the views of importers, wholesalers or companies that have already relocated their production to other continents, however respectable they may be. They should also listen to the legitimate demands of consumers and of European industry, which needs to accept this origin marking. This is also a question of justice. Our main trading partners impose the ‘Made in Europe’ upon us, so why do we, for our part, not contribute to increasing the prestige of this marking?
Globalising does not mean surrendering our experience and capacity, it means strengthening them. I hope that the Member States who are opposed to this fair initiative in the Council will understand that.
, . Mr President, I should like to start by saying that this Commission and I, as Commissioner for Trade, are fully committed to working very closely with Parliament, in line with the framework agreement governing relations between the two institutions.
As this question rightly points out, the legal basis for this measure – Article 133 of the EC Treaty – does not provide specifically for consultation of the European Parliament on this proposal for an ‘origin marking’ scheme. However, in line with our commitment to keep the European Parliament fully informed, on a par with the Council, of the conduct and conclusion of international negotiations, as well as legislative initiatives, the proposal and the accompanying impact assessment were transmitted on 12 January 2006 to the European Parliament via the Committee on International Trade.
I should like to refer to paragraph 2 of the motion for a resolution that you have before you. The language of that paragraph is slightly unfortunate because it could, as it is written at the moment, be read as if the Commission had not sent any document at all on ‘origin marking’ to Parliament. As I said, we sent it as an Article 133 document to the INTA Committee. I believe that it would certainly be fairer to me and to the Commission – and more accurate – if an adjustment were made to the wording.
Our intention has been, and continues to be, to act in line with both the letter and the spirit of the framework agreement. To meet the commitment in that agreement, and in addition to the many formal and informal contacts that I have with you, the Commission tries hard to share a maximum of information with Parliament, just as I did last week in Geneva.
In particular we sent to the INTA Committee copies of all policy documents that are being discussed in the Council’s 133 Committee. If a more formal interinstitutional way to bring this issue to your attention should have been used on that occasion, the opportunity was certainly not missed on purpose.
I very much welcome the interest you have already shown in this proposal through several questions on the subject, which we have answered. So let me now come to our proposal.
We have proposed a mandatory origin marking scheme, to create transparency about the origin of certain imported goods according to a single standard by which origin is determined. This system will allow consumers to take informed decisions; it will reduce the incidence of fraudulent or misleading origin marking. We believe it will help improve the image of European goods and will help our competitiveness. While it is clear that ‘made in’ marking as such does not contain information on the social, labour or environmental conditions in the country of production, origin information helps the consumer to choose between different available alternatives according to their preferences and the background information they already have.
As regards WTO compatibility, the Commission believes its proposal is in line with international rules, notably Article 9 of the GATT. That provides that WTO members may adopt and enforce laws and regulations relating to marks of origin on imports, notably to protect consumers against fraudulent or misleading indications.
Concerning the enforcement of the proposal, the Commission considers that customs authorities are well placed to ensure that the requirements of the proposed scheme are respected, just as they do with many other rules on environmental, health and technical issues. That part of customs work is crucial to ensuring that our businesses can trade on a level playing field and that consumers draw the full benefits of globalisation.
I should add that in addition to possible controls carried out before the products are released into the internal market, the regulation provides for Member States to check origin marking on goods that are already on the market. That should enable Member States to draw on other expertise in policing the scheme, for example by working with those who are presently involved in the enforcement of national rules concerning the voluntary use of origin marking.
As you will be aware, Mr President, the Commission proposal is being debated in the Council and I am of course ready to keep you informed as discussions on the proposal move forward.
Mr President, I totally endorse what the Commissioner said. What I can never understand in these situations is why a country – and I can think of one in particular, because we had this problem in Hong Kong – is so afraid of having its own name on a product. If you look, for example, at Canada, it almost seems frightened to have its name on products. These countries should be proud of it and see it as a wonderful opportunity. It is not a question of protecting EU trade, of protecting EU jobs; it surely is a question of protecting the consumer across the world. I therefore find the attitude of these non-EU countries difficult to understand.
Having said that, perhaps we ought first of all to put our own House in order and have country-of-origin marking within the EU, which we do not seem to have at the moment. That might help considerably.
The Commissioner briefly mentioned one issue that is particularly important: counterfeiting and fraud. Origin marking would be of considerable help there. But I say again that while the matter may not come under this remit – and the Commissioner was quite right to say I was wrong in assuming that hormone beef was part of the trade negotiations – all this is connected with world trade and it is the kind of issue that will come up.
I do not want to see origin marking as a non-trade barrier. I want to see it as an opportunity for countries outside the European Union to be able to be proud of what they produce, providing it is produced – and here I totally agree with the Commissioner – to the same standards that we have within the European Union.
. – Mr President, Commissioner, the proposal for a regulation on the indication of the country of origin on certain products imported from third countries is unquestionably very important, and represents noteworthy progress in implementing the principles of fairness and transparency in international trade.
Origin marking contains a great deal of information enabling European consumers to make more informed choices. This, right away, enhances their rights considerably. These new arrangements can and should have additional impact, insofar as a clearer comparison can be made of the expected quality of a product, and the processes involved in making that product. At the point of purchase of the products covered by this proposal, European consumers will, among other things, be in a position to compare various approaches to environmental, social and safety, and other such important issues.
It is plausible that this may have a very positive knock-on effect on European production, and especially SMEs and the sectors most vulnerable to external competition. Such effects should not be seen as the result of adopting a protectionist stance, but as the fruit of a tighter approach to transparency and fairness.
Taking a firm decision to go down this route may, according to the European public, lead to the pursuit of a process of gradual liberalisation of international trade, thereby ensuring it is not wooed by the appeal of protectionist, anti-liberal rhetoric, which is always capable of rising to the surface on all sides of the political spectrum.
This is therefore a fair and timely proposal that should be implemented at the earliest opportunity. Those opposed have not presented any salient arguments against it. The Commission should implement the initiatives that will help overcome any lingering resistance, so that the EU can take this vitally important step towards promoting genuinely free and fair trade.
. Mr President, Commissioner, ladies and gentlemen, the compulsory origin marking proposed by the Commission must be supported because it has a dual purpose: to make Europeans, as consumers, better informed and to optimise the industrial system of those European countries that are investing a large amount of resources in innovation, with the aim of transforming their production apparatus into something of excellence.
We must strive for equal rules with those trade areas – China, the US, Canada, Japan – that have already introduced origin marking to be restored to a minimum level, in the knowledge that such a move does not bring with it any risk of illegality. A more transparent market and more controls are needed, legal uncertainty needs to be reduced, and counterfeiting and unfair competition need to be clamped down on. The compulsory origin marking of imported goods may be indirectly or directly useful in all of this. It would not incur extra costs for producers, exporters or European consumers, thus making it easier to create a level playing field with those trade partners that have already implemented the standard, in line with the political and cultural decision that was and is aimed at creating, expanding and strengthening an increasingly large and free world market.
Compulsory origin marking will also make it possible to promote the high-quality, and I stress high-quality, manufacturing industry in many European countries, which is wrongly regarded as inconsequential. This attitude is, in itself, also a major social issue that Europe must not overlook if the Lisbon objectives are to be pursued in practical terms rather than with abstract statements.
Finally, this is an opportunity to put some questions to the Commission. What is the Commission’s strategy when it comes to strengthening the external aspects of European competitiveness, given the extremely close relationship between industry and trade, between production and promotion? What resources does the Commission intend to use in order to strengthen these aspects? Why has the Commission confined itself to including in the proposal only products from those sectors that asked to be included and not extended it to all industrial products, as the United States has instead done? These are a few questions that it seems only natural to ask in an increasingly globalised world, which must develop freely, without protectionism, but which must do so while also respecting the rules that govern the general interest, above all of the citizens and of consumers.
. Mr President, Commissioner, ladies and gentlemen, today's debate enables us to make two contrasting observations to the Commission.
On the one hand, in fact, we condemn the fact that the Commission did not inform Parliament of the initiatives undertaken with regard to origin marking. This constitutes a breach of the Interinstitutional Framework Agreement of 26 May 2005, and I do not believe that a justification citing Article 133 of the Treaty can be accepted.
On the other hand, however, the content of the proposal, on which Parliament has nevertheless succeeded today in issuing its opinion, enables me to express the support of my entire group for a long-awaited initiative that has already been warmly praised in the past by Italy’s centre-right government. Yet, it is an initiative that some people still insist on not supporting, demonstrating political short-sightedness and a lack of interest in consumers.
Origin marking for certain categories of highly important products, from footwear to clothing, is wrongly seen by some people and in some sectors as a measure that has the same effect as trade barriers. That is not so; one need only point out precisely that famous Article 133 of the Treaty establishing the European Community, Article 9 of the GATT and the recent opinion of the Council’s Legal Service.
What is more, major trade partners and competitors of the Union, such as the United States, China, Japan and Canada, have equipped themselves with legislation on this matter. By adopting a regulation on origin marking, Europe too would at last be putting itself on an equal footing with the countries mentioned above, and be preventing unjustified discrimination that would heavily penalise not only European producers, but especially all consumers, including non-European consumers.
The origin marking of products represents a guarantee for consumers that they are finally in a position to link their choices to safety and quality assessments, in addition to assessments of the social and environmental conditions existing in the country in which the products originate. We need to proceed with transparency and clarity, criteria that are demanded by everyone but then all too often ignored.
We call on the Commission to do everything in its power to ensure that the Member States adopt a determined approach to consumer protection, which can be guaranteed only by the rules in force within the Union, rules that protect quality and safety, and by the label of origin, which guarantees that no one, either inside or outside the EU, can bypass those criteria.
We call on the Commission subsequently to monitor the application of the rules, in terms both of labels of origin and of product composition, and we are grateful to the Commission for its swift action, because the swifter the action, the greater the protection of our fellow citizens.
Mr President, protectionists are reluctant to admit that their proposals are protectionist but, rather, often hide their intentions. Mandatory origin marking is an example of this. I think now is the time to kill off some of the myths that the protectionists are spreading about this particular proposal.
The first myth is that consumers are calling for this measure, but the truth is that most do not care. The advocates use the Commission’s internet consultation on this issue to back them up, but they neglect to mention that 96.7% of the responses came from a single country, namely Italy, where industry is the driving force on this issue.
The second myth is that marking gives consumers relevant information, but in the global marketplace products and components more often than not have multiple countries of origin. It can be directly misleading to specify a single country of origin.
The third myth is that marking strengthens European competitiveness, but new technical barriers to trade to protect European industry have nothing to do with competitiveness, which is strengthened only by open markets within a good business environment.
The fourth myth is that mandatory marking would provide more consumer protection, as if safety were a question of geography. This could, at the very most, be of relevance in the case of agricultural products, but they are exempt from this proposal.
The final myth is that it is an inexpensive proposal, but the Commission's own impact assessment states, for instance, that imported clothes would, on average, be EUR 1 to 1.50 more expensive, while a pair of shoes would be EUR 2 dearer. Thus the cost would be in the millions, maybe even the billions.
In my opinion, origin marking is a badly disguised form of protectionism that will be expensive, and all this merely in order to force on foreign competitors new barriers to trade that do not qualify as tariffs. Why else would there be such a clear repudiation of the idea of introducing ‘Made in the EC’ labelling, something that is dismissed by saying that it would create unnecessary costs for European producers? It is currently prohibited to require origin marking by other Member States, as that constitutes protectionism. To now require it of third countries without recognising that, in this case too, it is protectionism, smacks of hypocrisy, in my view.
– Mr President, Commissioner, ladies and gentlemen, I will start by congratulating Mr Barón Crespo, who regularly draws attention to the Council's lack of tact when it does not involve Parliament sufficiently in decisions on international trade.
We have a long way to go to get the governments to understand the need to get the citizens, and therefore their legitimate representatives here in Parliament, involved in major decisions on international trade. I would also like to congratulate Mr Sturdy on his wisdom in working towards this compromise. I will be voting in favour of the joint resolution, even though it regrettably restricts itself to taking note of the draft regulation on origin marking. Clearer political support will be needed in future, in view of the marked divisions in the European Council.
Unfortunately, the text of the draft regulation contains some editorial errors, and would benefit from some operational clarifications. For example, Article 3(2) of the French version of the draft regulation refers to the Member State '' ['where the goods must be marked']. It is clear that this reference should be to the destination Member State, as the goods are marked in the country of manufacture, not in the State where they are sold. Turning to the operational clarifications, we absolutely must, for example, clarify the concept of the 'last substantial processing', which determines the origin of goods whose production involved more than one country, in accordance with Article 24 of the Community Customs code. Finally, we need to ensure consistency with customs legislation, particularly in the context of the control procedures planned for the future reform of the Community Customs Code, of which the Committee on International Trade would like to be informed, Mr President.
Ladies and gentlemen, the traceability of products and, in more general terms, intangible elements are elements that add value to products, are necessary in the fight against fraud and counterfeiting and, finally, are a vital tool in the economic and social battle awaiting us. This economic, social, and also environmental battle, as you know, is a battle for respect for our values. If we want our convictions to be respected, with regard to both social and environmental clauses in international trade agreements, we must require imported products to be traceable, and our internal market will be an important weapon in this battle.
. Mr President, I am glad that almost every Member who has contributed to this debate has supported the original proposal made by the Commission. Very properly, some important questions have been raised about our ability to meet new customs codes, etc. These are important technical issues that we shall continue to address and to discuss with Members of this House.
However, overwhelmingly, there is support for the essence – the principle – of our proposal. If we can overcome our disagreement about the method or manner or channel of depositing this proposal with Parliament, we would benefit from concentrating subsequently on the substance of this proposal.
Very simply, it seeks to re-establish a level playing field with our trading partners, many of whom have already instituted forms of origin marking. It creates transparency about the origin of goods and establishes a single standard by which origin is determined. It permits informed consumer decisions. It reduces the incidence potentially of fraudulent or misleading origin marking and it contributes to improved competitiveness.
For the consumer to be king – or queen – the consumer needs full information, or as much information as possible. I do not think it is unreasonable that amongst the information that consumers receive is the place of origin of the production or supply of particular goods.
Let me just stress that it is not a ‘buy Europe’ campaign. Products will not be stamped ‘This is foreign – do not buy it’! That is not part of my or the Commission’s motivation. Indeed, the more people know about the origin of goods and come to associate that origin with particular features or the quality of those goods, it may encourage them to buy those goods from those sources and places of origin. Why not?
However, that is not the point. The point is not whether we want to encourage people to buy goods from particular places of origin or discourage them from doing so, but to give them the information to enable them to make an objective judgement about where they purchase goods.
I hope that Members of this House will see the ‘origin marking’ proposal as an alternative to protectionist instincts and measures and not as paving the way for them. I do not believe that we run the risk of putting up new non-tariff barriers to trade. I would certainly be very resistant to that.
People in Europe are entitled to express or to demonstrate whatever preferences they have. Those preferences will include the origin or source of production of those goods. This is no more than a simple way of enabling them to do so.
In accordance with Rule 108(5) of the Rules of Procedure, I have received seven motions for resolutions(1) at the end of the debate.
I would point out that the Committee on International Trade has withdrawn its motion for a resolution B6-0381/2006.
The debate is closed.
The vote will take place at the end of this afternoon’s debates.
The next item is the debate on six motions for resolutions on Somalia(1).
. Mr President, I am pleased to start off this debate, which I am sure will, as usual, meet with considerable agreement from all sides of this House. I dare say we will also have considerable agreement from the Commissioner, though I would point out that the Commission usually does agree with us and that is encouraging.
As a fellow native of the British Isles – although I come from the Scottish European rather than the Anglo-Saxon political tradition – I would ask Commissioner Mandelson to engage in some discussion with us today, unlike his Commissioner colleagues. Would he outline in particular what the Commission thinks of paragraphs 8 and 6 of this motion for a resolution and, crucially, what the Commission is going to do about them?
It is difficult to look at Somalia and feel anything but sadness and frustration. It presents us with a fundamental dilemma. If the locals, left to their own devices, get it wrong, in our eyes at least, what, short of stepping in and running their country, can we actually do?
Military engagement is not our way. We do not have the stomach or the appetite for it, or indeed the wherewithal for such action. So what can we do? As a Scot, I look with admiration at the role that Sweden and Norway, small independent Northern European countries, have played in promoting dialogue within Somalia and the parties there. As a humanitarian, I look with pride at the humanitarian aid we have given. The discussions in the newly formed international Somalia Contact Group are going to be crucial to the strategy which this motion sets out. The discussions in that group are the only way forward in terms of finding a solution. Continued engagement in dialogue, sweetened by aid to those most in need, is the European way, and in the long term that is far and away the most successful.
Right now Somalia has taken a turn for the worse. Hopefully Parliament, together with the Commission and the Council, can help to bring it back on track. I look forward to hearing from our Commissioner as to how the Commission will spearhead those efforts, and I assure him of this House’s support.
. Mr President, when considering the case of Somalia, I think it is worth taking something of a backward look into its history. What the West did to Somalia involved the application of every bad policy imaginable. Let us recall the intervention in 1993, which ended up as a fiasco. Germany had stationed troops there, who were meant to be supporting Indian troops, but these never actually turned up. We have to face up to the fact that, as soon as the troops were withdrawn, there was scarcely any interest in Somalia any more.
Things in Somalia have now rearranged themselves. The coalition, whose members are described as Islamists, have, slowly but surely, achieved military dominance, and the troops that the press describe as being supported by the USA – the Warlords Alliance, that is – have been pushed further and further back. It is obvious that the US administration, in particular, has backed the wrong horse and now sees its own policies in virtual ruins. The question now arises as to what the European Union can do about this state of affairs. It would be quite utterly wrong to support one of the parties to the conflict on the ground, and it needs to be stressed above all that since, at the moment, Ethiopia and Eritrea have a manifest and considerable interest in using Somalian territory as a place in which to settle their differences by force of arms, it is very important that the European Union should, through diplomatic channels, make it perfectly plain to both of them that this is just not on.
As things stand at present, I see absolutely no sense whatever in foreign military intervention in Somalia, within which there are certain regions that are stable; Somaliland is one of them. For that reason, no troops must be sent, nor must there be any support for the deployment of them, or else we will again end up with what has come to pass often enough already, namely, the creation of a Frankenstein’s monster, for support was given to this or that grouping, which then did the very thing that it was intended should be avoided. I therefore urge that any action there on the part of the European Union be diplomatic in character.
. Mr President, Somalia has not had effective government for more than 15 years now. Instead we have seen bitter and tragic civil war between warring factions, Islamic militia and factions controlled by rival war lords.
On 4 June 2006, to the surprise of many, the Islamic Courts militia took control of much of southern Somalia, including the capital Mogadishu – partially destroyed by now – when they drove out the powerful faction leaders who had controlled Mogadishu since 1991, when the central administration was toppled. That has dramatically changed the political landscape in the region and the power shift has left the outside world in an unsure position as to with whom it should or could negotiate and develop a relationship.
What is required from the EU is to recognise what has happened and to support the work to date of the Arab League, for example, which initiated a dialogue in Khartoum on 22 June between the Transitional Federal Government institutions and the Union of Islamic Courts, which controls the south. They have agreed for now not to fight each other and to engage in dialogue for peace and reconciliation.
We must also support the efforts of the African Union to monitor and, if necessary, enforce peace to protect civilians.
The truth is that serious concern exists on a number of levels. The first concern is what to make of the Union of Islamic Courts. Is it a body that can be trusted and a partner for peaceful discussion? I know that the US has recently opened a dialogue with various parties about prospects for confidence-building measures. The other, and more real, concern is that in an effort to achieve stability and an end to violence, strict and fundamentalist Islamic law will be enforced on large populations. That is very worrying and the concern is well founded.
Yesterday’s media reports of a cinema crackdown in Somalia’s Galgadud region, where two people were shot after protests following the closure of a cinema there, are of great concern. Also yesterday, the Islamic Courts vowed to practice Sharia Law throughout the country and, in particular, in Mogadishu.
Sheikh Abdullah, one of the co-founders of the Union, said yesterday: ‘He who does not perform prayer will be considered an infidel and our Sharia Law orders that person to be killed’. That kind of language is inflammatory and dangerous. The EU needs to monitor what is happening carefully and be careful which sides it supports.
. Mr President, Commissioner, for many years now the people of Somalia have been suffering the plague of civil war and this House, gravely concerned especially about the violation of human rights, has previously passed a number of resolutions on that country.
The long-term lack of an effective government in that country has led to an anarchistic vacuum as far as central power is concerned. As a consequence, Islamic Courts militias and various radical factions are fighting for control of parts of Somalia, at the expense, as is inevitable in such circumstances, of the safety and well-being of innocent civilians.
Especially worrisome and worthy of condemnation has been the recent fighting in and around Mogadishu and in the Jowhar region. While expressing support for the initiatives by the UN, the African Union, the Arab League and IGAD in bringing peace and reconciliation to Somalia, this joint motion for a resolution calls upon all parties involved in the cancerous internal war in that nation to strive to pursue the path of dialogue and peace and offer the necessary cooperation to the transitional federal government and Parliament as the legitimate central authorities in Somalia, governed by the framework of the Transitional Federal Charter. At the same time, it urges the international community and the EU to increase their help, especially through humanitarian aid to Somalia.
One hopes that eventually this poor developing country will gradually begin to find a decisive way to much-needed peace and prosperity, for the benefit of all its citizens.
. Mr President, the Horn of Africa is plagued by disastrous political failures, not just of the making of local powers, but also compounded by a series of misguided international actions and mostly inactions.
The failed state of Somalia is just the most glaring example. The procrastination of the Ethiopian regime in solving the border question with Eritrea and the awful human rights, democracy and development records of the regimes in both Asmara and Addis Ababa are another sad example of international neglect of the region. So it is no wonder that international terrorists are taking advantage of so much conflict in such a lawless region. It looks as though they are getting more of what they want for their murderous purposes.
Rumours are spreading that the government of Prime Minister Meles Zenawi is dragging IGAD into violating the arms embargo imposed by the UN Security Council in Somalia. He is sending hundreds of thousands of troops into Baidoa. Last week I was in Washington and New York and I got confirmation from important sources within the administration and the UN that preparations by the Ethiopian army to march even further towards Mogadishu are under way. They are backed and blessed by the US in a very misguided policy. It is as if the lesson has not been drawn from the latest fiasco that drove the Islamic Courts into power in Mogadishu.
This will provide even more grounds for the terrorist actions of al-Qa’ida. There could be a reignition of the Eritrean-Ethiopian border conflict not just in Somalia but in the region as a whole. There could be more rebellions inside Ethiopia, leading to disintegration. The EU has to take a stand on that, and I would urge the Council and the Commission to warn against this interference and to ensure that the Somalia Contact Group be given all the support it needs to work towards a political solution that does not fail, as the previous 14 attempts have done.
. Mr President, ladies and gentlemen, Europe has not shown enough conviction in supporting the efforts to restore peace and democracy within the institutions set up by the National Reconciliation Conference, held in September 2003 in Nairobi. It was at this Conference that the Transitional Federal Charter was adopted.
The installation of the federal parliament, the election of the president of parliament and of his vice-presidents, the appointment by parliament on 10 October 2004 of Abdullah Yusuf Ahmed as president of the republic, and the appointment of the Prime Minister of the federal government were important steps, but the help and support provided by the Union was too half-hearted, and the lack of prompt action to help the population has left the way open to a resurgence of radical fundamentalism, which poses more and more of a risk because it is allied to terrorism.
Since 1991, the civil war has been bathing Mogadishu and the neighbouring areas in blood, with devastating consequences for the population. In the past, global and regional terrorism, with training camps in Somalia, was responsible for the Nairobi, Dar es Salaam and Mombasa attacks, and in the past few days in Mogadishu, the Union of Islamic Courts has executed at least 350 civilians.
We, in this Parliament, have continued for many years to stress the need for Europe to pay more attention to Somalia's problems and to its ambition to become a democratic State once again. A large majority of the federal parliament has given its support over the last few days to international peace-keeping forces intervening in Somalia as part of the national security plan. This is in an effort to respond to the Islamic courts.
We need to be alert to the danger posed by the political destabilisation plan implemented throughout Africa by the vast network of international extremism, and of the danger posed by Osama Bin Laden's message supporting the supreme council of Somali Islamic courts and opposing the legitimate president of the republic. The Union and the international community must support and protect the role that President Abdullah Yusuf Ahmed is performing in his country through constant dialogue between institutions and civil society, the aim being to establish federalism in Somalia, while respecting the identities and rights of minorities.
We call for the Security Council to partially lift the arms embargo within Somalia so that the national security forces can be legitimately strengthened, and for the international community to consolidate the East African presidents’ anti-terrorism initiative, which was created in 2003. Measures to counter the dangerous domino effect of terrorism throughout the Horn of Africa must be made effective.
The Union must appoint a special envoy for the Horn of Africa and formally establish a Somali diplomatic representation in Brussels. There is an urgent need to speed up our efforts to support the president, parliament, the government, the judicial system and the security forces and to protect the health and lives of the Somali population.
. Mr President, the rule of the Union of Islamic Courts has been established in southern Somalia. From the beginning of July this year, radical forces have gained increasing influence in the territory controlled by the Union. The new leader of the Council of Islamic Courts is Sheikh Hassan Dahir Aweys, a 60-year old radical Muslim cleric. Sheikh Aweys is suspected of working with Al-Qaeda. After 11 September 2001, the United States added Sheikh Aweys to the black list of international terrorists.
Sheikh Aweys does not recognise the UN-backed Somali Government with which Sheikh Sharif Ahmed, the first leader of the Council of Islamic Courts and viewed as being a relative moderate, signed a peace treaty after assuming power in Mogadishu. Islamist factions have announced their intention to seize power across the whole of Somalia and there is a real danger that the Union of Islamic Courts will attack the northern part of the country which, until now, has been considered a relatively peaceful region. It is made up of provinces that are divided into two autonomous regions, Somaliland and Puntland, which have strategic ports along their coastlines. These actions would mean that Somalia would turn into another Afghanistan, ruled by the Taliban.
The human rights situation in the territory controlled by the Union of Islamic Courts has deteriorated to a dramatic extent. Last week, Martin Adler, an independent Swedish journalist, was murdered at a rally organised by Sheik Aweys’ supporters. One of the first decrees to be passed by the Islamic radicals in Mogadishu was an order to close cinemas and halls where the World Cup was to be shown. Press agencies report that the Islamic military police shot two people and wounded four others during the Germany-Italy match. The cinema owner and a young woman were killed when the cinema where the match was being shown came under fire.
Mr President, ladies and gentlemen, if the radicalisation of the conflict in Somalia is to be avoided, then it would be helpful if the Islamic Courts had a part to play within the country’s transitional federal institutions. It is crucial to strengthen the Somali institutions by acknowledging that the Courts have, at least until now, supported the system of clamping down on the so-called warlords, who were tolerated and subsequently supported by United States governments.
The European Union should take a leading role again in Africa, just as Italy should in Somalia and throughout the Horn of Africa because of its historical precedents. For example, we should lift the ban on Somali immigrants entering Italy, which was something that Mr Dini wanted. The ban merely weakened the good relations between Italy and Somalia and made sure that Somalis dispersed to countries throughout Europe with the exception of Italy, where historical ties and responsibilities should have encouraged them to go. Italy accommodates immigrants from many countries with which it shares neither historical responsibilities dating back to colonial times nor cultural affinities, while it ignores Somalia.
It would make much more sense for each European country to take on the needs of its respective former colonies, and each country would obviously also have to be entrusted with a mandate for an international protectorate over those countries.
Mr President, I would like to express my great concern regarding the continuing civil war in Somalia.
Somalia has not had an effective national government for over 15 years. This situation is a serious threat to the peace and reconciliation process in that country. It is also a threat to security and stability in the whole region of the Somali Peninsula. We have to unequivocally condemn the recent fighting in Mogadishu and the events in Johwar and in other parts of the country, which have claimed the lives of many Somali people. At the same time, we must appeal for no actions to be taken that might cause tensions to escalate. We must appeal for the dialogue to continue and for the interim federal government and parliament, the central authorities which govern Somalia on the basis of a temporary federal act, to be involved in the cooperation efforts.
We also must not forget to provide the Somali people with humanitarian aid, aimed at helping the displaced and communities in need. We should therefore support all action taken to uphold International Humanitarian Law and to guarantee humanitarian aid agencies access to communities requiring aid, as well as ensuring the safety of staff working for humanitarian organisations.
. Mr President, this Parliament and the Commission are certainly joined in seeking a peaceful and democratic existence for the people of Somalia. That has been brought out in the debate this afternoon, following Mr Smith’s original introduction of this subject. I hope I shall be able to respond to paragraphs 6 and 8 in particular, concerning governance and institution-building in Somalia and protection of humanitarian relief and humanitarian relief workers, as he asked me to do.
The discussion today on Somalia is timely, as the situation of the country and the region as a whole remains very fragile. The Commission is very much concerned about the risk of Somalia returning to war and to chaos.
Ever since the establishment of the Transitional Institutions in 2004, the Commission has been spearheading the international community’s efforts to support the Somali Transitional Federal Institutions. My colleague, Mr Michel, follows the situation very closely and is in regular contact with President Yusuf and Prime Minister Ghedi of Somalia, as well as with leaders of the region.
I should like to focus my speech on three main aspects: firstly, the current state of play in the dialogue between the Transitional Federal Institutions and the Council of Islamic Courts; secondly, the regional dimension of the crisis in Somalia; and, thirdly, the extent of the Commission’s support for the peace process as the most valuable way to promote respect for democratic principles, human rights and the rule of law.
Concerning the first – the current state of play in the dialogue between the institutions and the Islamic Courts – on 22 June the Transitional Federal Government and representatives of the Union of Islamic Courts met in Khartoum and reached an agreement of principle to engage in dialogue, to mutually recognise each other and to convene for further substantive talks on 15 July, again in Khartoum. This agreement was welcomed by High Representative Solana and by the Commission. The Commission takes the view that there is a window of opportunity for an inter-Somali political dialogue and it is crucial to engage the Islamic Courts with a view to reaching a political solution within the framework of the Transitional Federal Institutions.
Confronting the Islamic Courts is not the solution: it would not only radicalise the positions of all involved but also offer an opening to the extremists to further their agenda to create an Islamic state, to introduce Sharia Law and provide a safe haven for al-Qaida cells.
Secondly, the regional dimension of the crisis in Somalia is crucial. It is essential that all regional partners show unity of purpose and engage constructively in the Somali peace process. Destabilising interventions in Somali affairs by other countries in the region must be rejected and condemned.
We are committed to work closely and support the initiatives of IGAD, the African Union and the League of Arab States in finding a political solution to the crisis, as Mr Coveney was asking us to do. The Commission intends to anchor Somalia in a broader regional strategy for peace, security and development for the Horn of Africa. The outline of that strategy was presented by Commissioner Michel to the IGAD Heads of State last February.
Finally, the Commission is the main donor for Somalia, with an ongoing overall aid programme of EUR 300 million. We have supported the Somali National Reconciliation Conference and the establishment of the Transitional Federal Institutions and are now committed to further enhancing the functioning of the Transitional Institutions.
On 28 May 2006, President Barroso and Commissioner Michel signed a Memorandum of Understanding with the Transitional Federal Government. I can confirm that the Commission intends to make EUR 22 million available immediately to support the short-term governance and capacity-building priorities set out by the Transitional Federal Government.
We remain unequivocally committed to supporting the peace process. The Commission’s humanitarian arm, ECHO, is also providing direct relief assistance to the civilian population affected by the fighting, as well as by the consequences of drought. Everyone has a responsibility for ensuring the safe delivery of that humanitarian assistance and providing the safe custody and security of the humanitarian workers, all of whom are involved in this very valuable work.
The debate is closed.
The vote will take place at the end of this afternoon’s debates.
The next item is the debate on six motions for resolutions on Mauritania(1).
. Mr President, Commissioner, ladies and gentlemen, despite being an ACP member state, Mauritania is one of the world’s forgotten countries. For too long, the countries of Europe turned a blind eye to the dictatorship of President Ould Taya, who imprisoned, tortured and banished opponents of his regime. Parliament and the European institutions remained silent when we submitted a request for an observation mission to be dispatched during the 2003 presidential elections, even though some candidates were being held in prison. The Union was overcautious following the events of 3 August 2005, which brought down the dictator, without a single drop of blood being shed, even though we knew that the country was on the verge of exploding. I am pleased that I organised the first discussion platform in 2004 at the European Parliament, gathering together, on neutral ground, Mauritanians from civil society, political parties and official representatives in an effort to pave the way for democracy.
We are paying tribute today to the Union, which supports the democratic process on which Mauritania has embarked, on the basis of a public consensus behind the Military Council for Justice and Democracy. Pledges have already been made by this transitional authority, with the creation of an independent national electoral commission, with the abolition of media censorship and with the organisation of a referendum, on 25 June 2005, the smooth running of which was hailed by international observers. I am also pleased that the Union has committed itself to sending a long-term observation mission to monitor the elections taking place this November, thus ensuring that every Mauritanian citizen can exercise his or her voting rights.
Finally, the revenue from oil exploitation must be used for education, health care and the development of the peoples of Mauritania. The exploitation of oil, which will not last forever, must not be done in a manner that is detrimental to marine and coastal biodiversity, but must protect the Banc d’Argouin, for example, from all forms of pollution and ensure that the fishery resource, which is so important to the people of Mauritania, is managed in a sustainable way.
I am pleased that the authorities, together with the Union, have embarked on a more open debate on the fishing agreements with a view to reaching a fair agreement. The ban on factory ships such as the ‘Atlantic Dawn', for example, is a prerequisite for reaching such an agreement. Finally – and here I conclude - the anti-immigration cooperation project must help to create jobs in Mauritania and to give migrants a reception that is worthy of the values espoused in Europe.
. – Mr President, the press is now talking about Mauritania in terms of its being a model for democracy in Africa, and the EU has officially re-established relations with it, but is the situation really that good? It certainly is not! That there is to be a referendum in Mauritania on a new constitution, and, in particular, that the President’s powers are to be limited by it, are things to be welcomed, but, according to the information available to us, there is still slavery in Mauritania, and that is utterly unacceptable, and something must be done about, not least on the part of the EU. The name of Mauritania also comes up whenever discussion turns to the way the European Union deals with refugees, a very large number of whom are sent there, where they are left to their fate. The EU is making its defences against refugees more and more military in character – the Frontex agency is one example of this.
Major military manoeuvres recently took place in Cap Verde; the plan had originally been that they should be held in Mauritania, and the reason why they were not was that France objected. I have had sight of the scenario for these manoeuvres, which do indeed have something to do with repelling refugees. The UNHCR has since noted that no checks on individuals’ refugee status are now carried out in such places as Lampedusa, where refugees from Mauritania are living, and the concept of what are termed ‘safe third countries’ is now being introduced, the eventual effect of which will be that refugees will not be able to get into the European Union in the first place.
We must therefore insist on help being given to people in need. What the EU is currently doing is building up what amounts to a deportation machine, and it must not be allowed to get away with it. Help must also be given with the ongoing democratisation of Mauritania.
. Mr President, taken together with Morocco, Mauritania constitutes an ancient culture, one that for centuries traded heavily with Europe and can boast highly-developed literature and traditions of well-organised trade, chivalry, large-scale agriculture and early forms of industry and craftsmanship. It has always enjoyed a flourishing culture, much of which one can sense there even today.
This makes it all the worse that some of us Europeans should have completely forgotten this country. I hope that we will now give more attention to Mauritania, and not just because of the refugee situation, difficult though that indeed is, or because of the discontinuation of the fisheries agreement.
I believe that this is a country that deserves our full support. The referendum was a strong indication of a democratic trend in a country that is an important bridge between the Mediterranean and West Africa and has enough to contend with in the shape of natural disasters and challenges to be faced, in doing which it has developed an astoundingly innovative talent for agriculture.
I am also at one with those who argue that this country, with its natural reserves and maritime resources, is one that needs to be handled with great care, but that must not, contrariwise, mean that we want to plunder its waters of their treasures, on which the country is dependent, while also being dependent on the extraction of certain raw materials that occur there and constitute virtually its only source of income.
The policy we apply in this respect must, then, be a very careful one – one that will build up Mauritania’s abilities to help itself, enable it to emerge from the state of being an often grossly exploited country and return to it its proud and ancient tradition of independence in a new and democratic form. This can be accomplished only if the powers of its President are limited, if the records of voters and residents are improved, and if truly democratic elections can be held with all Mauritania’s people participating in them on an equal footing.
. Mr President, at last the Republic of Mauritania appears to be gradually and delicately beginning to move towards the eventual restoration of democracy and respect for human rights. So far the transitional authorities in the country are seen to have kept their promises as regards the timetable for elections and the referendum conducted last month, despite the difficult practical problems, showed an overwhelming electoral majority in favour of urgent and vital constitutional changes.
The transition towards democracy is fully supported by the newly formed political parties and by civil society and there seems to be, at least in principle, agreement to allow the return of refugees from neighbouring countries to which they had fled, justifiably fearing for their safety.
If they are properly managed and corruption is kept at bay, the new petroleum resources being exploited in Mauritania offer the possibility of providing financial wealth for the benefit of the general population, especially in fields such as health and education.
This joint motion for a resolution aims primarily to offer support to the people of Mauritania in their difficult and eagerly awaited transition to democracy, in the hope that this worthy goal will be achieved amicably, peacefully and within the expected time parameters previously agreed with all the parties concerned.
. Mr President, on 3 August 2005, the regime of the former President Ould Taya was overthrown, with a military council declaring its intention to put a stop to totalitarian practices and to establish democracy. One might therefore imagine that these are merely declarations designed to justify what the international community referred to as a coup d'état.
Then, it quickly becomes clear that not a single drop of blood has been shed, that the transitional authorities have begun talks with all of the political parties and civil society, have set out an electoral timetable and have taken the unusual step of deciding to stand in the next elections. One therefore has the feeling that something is happening in Mauritania and that this might be an opportunity to free this country from the dictatorship.
From now on, our role consists in supporting the democratic process under way while respecting the timetable that the people of Mauritania have themselves set out. In this connection, I am delighted at the way in which the last constitutional elections were held. I support INEC, which must nevertheless ensure that every Mauritanian citizen can obtain his or her identity papers so as to be able to vote in the next elections and that Mauritanians living outside the country can take part in future ballots. I also support the political parties’ having the means to express themselves and to campaign on electoral platforms that act as a vehicle for proposals designed to improve the circumstances of the people of Mauritania.
. Mr President, when you hear of yet another putsch in Africa, you tend to think it is about one autocrat replacing another and carrying on plundering the country; fortunately, though, what happened in Mauritania after the putsch of 3 August 2005 appears to be something different.
It is not just that things went to a timetable, with a constitutional referendum in the June following the putsch, and elections now expected to be held in November, but also, everything has been done in agreement with all the political stakeholders, the Military Council, the transitional government and with the institutions – such as the independent electoral commission – that have been set up. That in itself I regard as pretty remarkable, and a joint delegation from the ACP and the EU went there to review what was going on, affording a good example of how North and South can come together to consider problems and conflict situations.
Now that we have completed the Article 96 process with Mauritania, I would like to see us making aid fully available again, but we do have to take care that income from the oil reserves, which were plundered as a result of a contract with an Australian firm, appears as income in the country’s budget, so that the resources it possesses really can be made available to the people.
We have already heard what the key issues are. There are refugees who must find their way back home. There are others who must get back to their economic activities in various sectors, and I hope that we will all join together in supporting this country as it continues on the road ahead. Now in particular, at a time when it appears to be on the right track, we must not lose sight of the need to encourage all the interested parties not to deviate from it.
. Mr President, at the risk of repeating what others before me have said, I too should like, on behalf my group, to stress the importance of what is currently taking place in Mauritania and to point out that since the coup d’état, about which several Members have spoken in this House, Parliament has never focused on the situation in this country, which has been somewhat abandoned by us all. I therefore believe that this resolution comes just at the right moment, at a time when an important democratic process has just got under way in the country.
What must be stressed above all today, with this resolution, is the will of the European Union, and of our Parliament in particular, to pay attention to the situation in Mauritania and to the way in which it is evolving, and to help, as much as we can, to implement and to pursue the democratic process since, on 25 June 2005, in fact, it was possible to hold the constitutional referendum. There are still, of course, a number of duties to be carried out on Mauritania's part; as Mrs Carlotti mentioned a moment ago, the electoral register, in particular, still needs to be completed, a duty to which we refer in the resolution. It also remains for Parliament, for its part, to support a request coming from the Mauritanian authorities, namely that an election observation mission be sent by the Commission to Mauritania for the forthcoming elections: the legislative and municipal elections in November and the presidential elections in March. I believe that this is important and that Parliament and the Commission must take the necessary initiatives on this matter.
. Mr President, following last year’s coup d’état the EU decided to open consultations with the Islamic Republic of Mauritania under Article 96 of the revised Cotonou Agreement.
The opening meeting was cordial and constructive. It was attended by representatives from Mauritanian political parties and civil society, who were given the opportunity to air their points of view, and by a group of ambassadors from ACP countries. Mauritania gave 23 undertakings in the areas of respect for democratic principles, fundamental freedoms and rights, the rule of law and good governance. A further undertaking was also given regarding monitoring and reporting.
At the opening meeting, the Commission encouraged the Mauritanian authorities to ensure the widest possible registration of voters in the country and abroad, as well as participation in the constitutional referendum and in the several elections due to take place during the transition period.
The Commission also encouraged the creation of an electoral level playing field through the adoption of equitable mechanisms of party financing and the guarantee of impartial behaviour by the military, the transition government, the administration and the judges. The Commission invited the transition authorities to take account of past problems, the most important of which are the sequels of slavery and the consequences of the inter-ethnic violence of 1989-1990 that led to loss of life and property and to the departure to neighbouring countries of tens of thousands of Mauritanian citizens.
While recognising that the duration of the transition period will not allow the new authorities to solve all problems, the Commission encouraged them to take decisive action in all those areas. The undertakings given by Mauritania have, in the Commission’s opinion, addressed all the main problems that the country is facing. Their formulation by the authorities was largely based upon the conclusions of the October 2005 National Consultation Workshops, which benefited from the participation of all stakeholders and reflected a broad national consensus.
Progress in the implementation of Mauritania’s undertakings allowed the EU to recognise that steady progress had been made and to conclude the consultations at the end of May 2006. However, given the measures still to be put in hand, the EU will conduct an enhanced political dialogue with the government over an 18-month monitoring period. In that context, the deployment of electoral observation missions for the forthcoming elections is foreseen and a first evaluation mission by the Commission will indeed take place next week.
The debate is closed.
The vote will take place at the end of this afternoon’s debates.
The next item is the debate on six motions for resolutions on freedom of expression on the Internet(1).
. Mr President, I would like to begin by reminding you of the declaration of the World Summit on the Information Society, which took place in Tunis in November 2005 and which attached great importance to the information society in terms of human rights and fundamental freedoms and in particular freedom of expression and of opinion, as well as the freedom to receive and have access to information.
That is why it is so sad and regrettable that today we have to point out that dozens of people are in prison in various countries of the world, though particularly in China, simply because they wanted to communicate and express themselves via the Internet.
Nevertheless, although there is no doubt that the censoring governments are mainly responsible, we must always remember that, in many cases, western companies, many of them European, supply those governments with the instruments and capacity to be able to carry out their control and censorship. This is true of companies such as Yahoo, Google, Microsoft, Cisco Systems, Telecom Italia, Wanadoo and certain subsidiaries of France Telecom.
For all of these reasons, the intention of this Resolution is to roundly condemn the restrictions to freedom of expression that certain governments impose via the Internet, and in particular the acts of persecution and detention that some of them carry out. We therefore expressly call upon the Council and the Commission to raise this issue in their bilateral meetings with the countries mentioned in the Resolution, particularly China.
Secondly, we want to call upon the Council and the Member States to make public, through a joint communiqué, their commitment to protecting the rights of Internet users and to freedom of expression on the Internet.
Thirdly, we call for restrictions to be placed on certain companies that make profits in certain countries at the expense of curtailing human rights.
In summary, in today’s world, one way to promote and respect human rights is to guarantee freedom of expression on the Internet and to prevent censorship, persecution and imprisonment. We must therefore call upon the Commission and the Council to take account of the need to pay attention to these particular issues, including when drawing up their aid programmes.
. Mr President, not everywhere in the world is access to the various media open to everyone; it is often the case that the Internet offers opposition elements the only chance of getting their position across to the public, and recital C of this resolution expresses that very well, although we must of course ask why this is so. All this has a great deal to do with media concentration; for example, there are very many people who find it absolutely impossible to get access to television or newspapers.
The resolution is critical of the censorship of the Internet that goes on in certain countries, and that is very much to the point, but it is another example of what happens in this House very often, in that we point the finger only at the others, without considering the situation in the European Union itself. Censorship of the Internet is not a good thing anywhere, not even in the Member States of the European Union.
Let me give some examples of what I am talking about. In Germany, the Chaos Computer Club has been subject to recurrent repression over recent years, and there are, for example, such sects as Scientology that have taken legal action to close down sites that examined them in a critical way.
The two particular pretexts for censorship that are adduced are, on the one hand child pornography and on the other right-wing extremism, but, although both are deserving of forthright condemnation, child pornography is criminalised throughout the world, and those who, wherever they are, access such sites make themselves liable to prosecution, while right-wing extremism – one example of which is what Mr Giertych came out with in this House a few days ago – is something we have to deal with politically.
It is also very important, when considering the Internet, to point out that search engines are now adapting their power to the rules, so that certain material no longer shows up when they are used. What is going on here is piecemeal commercialisation, so that only certain content – which has been paid for – can be found on webpages. What must be spelled out in plain language is that there must be no censorship of the Internet in the European Union, and that means, too, that the Commission must do something about this and banish such censorship from the European Union.
. Mr President, this resolution is a broad one attempting to deal with global access to the web, which is a huge issue. It welcomes the statement from the world summit in Tunis last November on the prime importance of the information society for democracy and respect for human rights and fundamental freedoms, in particular freedom of expression and opinion, as well as the freedom to receive and give access to information.
The reality is, of course, that the web provides a fantastic vehicle for change in countries that have to date suppressed freedom of expression and frustrated democracy. For that reason, the Internet is a real headache for totalitarian dictators and governments, who go to great lengths to restrict and prevent its free use. This resolution uses strongly worded language and condemns a number of countries who are openly attempting to restrict and censor information over the web, referring to them as enemies of freedom of expression.
Many of these countries continue to imprison persons who are referred to as ‘cyber dissidents’ and we call for their immediate release. This is particularly the case with China, and we have named a whole series of people involved.
The resolution also tries to deal with the more sensitive issue of involvement by Western, and specifically US and European, technology and companies in providing the capacity for certain governments to censor and filter Internet material. The great firewall of China is perhaps the starkest example of such censorship. The Chinese authorities have successfully persuaded companies such as Yahoo and Google to allow filtering of their search engines. For example, if one types in Tiananmen Square in China, one is likely to get an architectural history of the buildings around the square.
We call on the Commission to put together a voluntary code of conduct, working with rather than lecturing to companies operating in repressive countries, in an effort to reduce the capacity to prevent freedom of expression.
. Mr President, countries such as China and Cuba, Burma and Belarus – and the resolution names dozens of others – are placing tighter and tighter restrictions on the use of the Internet, and it is understandable that they should do so, for if there is anything that is a vehicle of free expression of opinion, that serves the opposition and the development of opposition to totalitarian states, then the Internet is it, and Internet service providers have always made a great thing of the freedom, specifically of information, that the Internet affords.
Yet it is quite often American and European ISPs that make it easier for free expression of opinion to be interfered with by, for example, agreeing to allow their services to be censored. American companies, for example Google, Microsoft and, in particular, Yahoo, have, in China, stirred up a hornets’ nest. A number of other companies have, of course, been doing the same thing: Secure Computing and Fortinet in Tunisia and Burma, Cisco Systems too, but European firms are also among them, examples being Telecom Italia in Cuba and Wanadoo – which belongs to France Telecom – in Tunisia.
It is of course intolerable that Western businesses should be helping repressive governments to trample human rights underfoot. The first thing to be done is for the European institutions to draw up a code of conduct in which they undertake not to have a hand in actions aimed at repressing what goes on online. It must also be stressed that businesses providing search, chat, publishing or other services on the Internet must do everything they can to ensure that the rights of consumers to use the Internet are fully safeguarded.
In China, there are now 48 cyber-dissidents behind bars, simply and solely because they deviated from the path through the Internet mapped out for them by the authorities. It is, to my mind, unthinkable that Western businesses should give active assistance to these repressive and authoritarian regimes by maintaining censorship. That sort of collaboration runs counter to fundamental European values such as the free expression of opinion and freedom of information. Free expression of opinion must remain a priority on the Internet, indeed, on the Internet in particular. American legislators are working on a , and it goes without saying that Europe cannot stand on the sidelines.
Even if we insist on legislation, I would prefer to see an attempt made at working out a code of conduct in order to see what we can sort out with the companies in question. We must also make it perfectly clear what we stand for. At the end of the day, of course, the problem does not primarily lie with the Internet companies, but with the repressive regimes themselves. Trade and communication with such countries can often have a beneficial influence, and of that I am, generally in favour, albeit not, of course, if we allow these regimes to bully us as regards what we trade in or what we communicate.
. Mr President, in our globalised society, the Internet is a fast and user-friendly means of communicating among individuals or in a group, of buying and selling, of accessing information and of creating material. The Internet has become an open global public space in which everyone is, in principle, free to move around and to express him or herself.
The World Summit on the Information Society has placed fundamental human rights at the core of the information society. The fact is, we are not all equal when it comes to freedom of expression on the Internet, and some States have begun to ban citizens, journalists and others from expressing themselves. Worse still, Reporters without Borders has made an alarming finding concerning Internet repression and reports that a very large number of Internet users are being held in prison, particularly in China.
Our resolution enables us to take a strong stand against these attacks on people’s freedoms and to condemn the States that carry them out.
We call on the Council and the Commission to demonstrate the same rigour in their international relations and their aid and cooperation programmes. Yet, we also want to appeal to the responsibility of businesses, particularly European ones, which, by providing technologies or services, are more or less involved in these acts and which ought to commit themselves to subscribing to a code of conduct preventing them from playing a part in censorship, in repression and in persecution. We cannot advocate freedom of trade while refusing to protect individual freedoms.
The Athens Forum on Internet governance, scheduled for November, must enable the European Union to put the recommendations from this resolution into practice.
. Mr President, the resolution which the European Parliament is to adopt today is really a resolution on defending freedom of speech, which forms the basis of any democratic society.
We might dare to say that the Internet protects this freedom better than any other medium. However, the governments of many states are trying to influence online content. The Internet is viewed as a wild and dangerous river and there are legislative initiatives in many states aimed at regulating its current. By the same token, however, these states are unfortunately running a serious risk of restricting freedom of speech. After all, a PC and a printer can become a printing press which could be used to print pamphlets, public notices or even whole books destined for unofficial circulation. A computer connected to the Internet is nothing more than a radio tuned to . Moreover, it is an interactive radio, where anyone can express their views and make comments. It is a serious threat to any totalitarian country or any country that restricts access to information to a certain extent.
It is only possible to censor individual pages on the Internet. It is impossible to censor the whole network but the temptation or threat to do so still exists. The Chinese Government, for example, has created an Internet police force which checks whether any of the dozen or so million Chinese Internet users have infringed the network usage regulations. Any infringement may result in up to 10 years in a labour camp. The owners of Internet cafes employ monitoring staff to check whether any banned content appears on the users’ screens. This content is filtered using keywords. If the words ‘Tibet’, ‘dissident’ or ‘China and human rights’ appear, the page is then blocked.
The Internet, which is fundamentally anarchic by nature, is a thorn in the side of governments and bureaucrats, who are not absent from cradles of democracy such as Europe and the United States, either. We should remember that the long-standing struggle between freedom and censorship never ends and that it is also a battle between good and evil. We have to remember that the freedom the Internet gives us also brings with it the danger of spreading antidemocratic and immoral information.
. Mr President, freedom of speech and opinion are fundamental values enshrined in the Universal Declaration of Human Rights. Freedom of speech should be guaranteed, irrespective of the way in which views are expressed. The Internet has, in recent years, become a new, universal form of communication. According to current estimates, there are around 600 million Internet users and this figure is increasing on a daily basis. The Internet is a medium which allows freedom of expression. This freedom also extends to groups such as human rights campaigners, democracy activists, political dissidents and independent journalists.
As it is an open forum, it also contributes to the growth of democracy, something that was observed during the World Summit in Tunisia in November of last year. However, not everyone likes such an open medium. Governments that are accustomed to controlling the press, the radio or the television now want to control the only independent medium which keeps slipping out of their grasp, namely the Internet. China, Iran, North Korea, Syria, Nepal, Cuba and Belarus are using increasingly sophisticated methods to control and restrict freedom of speech. What is worse, companies such as Yahoo, Google and Microsoft are agreeing to censorship at the request of governments, as is currently the case in China.
This situation is unacceptable. Freedom of speech is an inalienable right. We have to act to prevent any attempts to restrict it, including on the Internet. We have to create a net management system where only illegal activities, such as the dissemination of child pornography or other forms of abuse, will be restricted. To restrict freedom of speech on the Internet is to muzzle those who speak uncomfortable truths, which are a part of the very values that we have to defend in particular.
. Mr President, I think there are controls and controls. We pass laws every month for controls and limits that protect the vulnerable. Restricting pornography that uses or targets children should not be seen as an affront to true freedom. As a mother, I believe that robbing children of their innocence is a crime. Indeed, the Christian gospels say it is worthy of a millstone around the neck.
For a child, abuse, whether it is at the hand of a lecherous adult or the Internet, becomes a psychological millstone that blights the child for life. With the use of technologies like MRI and chemical screening, we now know that pornography alters children’s developing brains and stimulates the production of highly addictive brain chemicals. Researchers have even likened the long-term use of Internet pornography to the devastating effects of heroin.
We must do what we can to make the Internet safer. If Yahoo and Google can censor the web to suit a totalitarian Chinese Government, they can certainly censor the web for the benefit of our children.
When discussing Internet censorship, it is easy and satisfying to be able to condemn a dozen or so countries spread across a few continents. However, I am afraid that, other than making ourselves feel better, our actions will remain purely symbolic.
Perhaps we should look at the facts, particularly those which relate to European countries and companies. Let us take Belarus as an example. It is a neighbour of the European Union and a typical enemy of online freedom. If we mention Belarus in the same breath as the Maldives or Nepal, we will not be helping any of these countries in practice.
If the Italian company Telecom Italia is the network operator in Cuba, then the Communist regime censors freedom of expression with this European company’s agreement. If a branch of France Telecom decides to introduce broadband services together with a Tunisian operator, this move takes place at a time when the Tunisian Government is cutting off access to all opposition Internet sites in that country.
These are the facts. Let us not use avoidance tactics such as discussing issues over which we can only exert a moral influence. Let us focus on issues we can influence in practice.
Mr President, thanks to science and technology, mankind has begun to conquer space and has walked on the moon. We have also created wonderful communication tools such as the Internet. However, we should remember that technology has also been used to commit millions of murders, acts of moral corruption and those which destroy human dignity. Thus, although science and technology are undoubtedly good in themselves, they, like all human activities, should be constantly subject to monitoring, limits should be established and ethical principles should be followed. These principles allow us to distinguish good from evil, which does not have to mean limiting expression.
Modern technological problems extend far beyond the scope of technology and become moral problems. We should encourage real freedom, namely freedom from evil, and not wilfulness and lawlessness which destroy and demean humankind. There are many examples of dangers that result from the Internet. The ones which cause most outrage and that are most serious are Internet sites which feature child pornography and those with paedophile-oriented content. They reflect how rapidly and how low mankind can fall.
. Mr President, the motions for resolutions on freedom of expression on the Internet propose the means to promote access to the Internet free of repression by national authorities. These suggestions concentrate on measures to improve Internet governance and fight human rights violations.
The World Summit on the Information Society held in Tunis in November 2005 reaffirmed the links between the development of the Information Society and respect for human rights and fundamental freedoms, including the freedom of expression and opinion, as well as the freedom to receive and access information.
This consensus reached during the summit is a basis for us ‘to prevent and counteract threats, risks and limitations to human rights posed by the misuse of information and communication technologies’ as outlined in the Commission’s communication of April 2006 on the summit follow-up.
In this communication, the Commission ‘encourages the companies concerned to work on a code of conduct on this crucial issue, in close cooperation with NGOs’. This code of conduct would constitute an important step towards inspiring these countries to establish respective ethical standards.
The promotion of freedom of expression figures highly on the agenda of the Community’s corresponding external assistance programmes, in particular the European Initiative for Democracy and Human Rights. This will remain unchanged in the coming years under the new financing instrument for democracy and human rights.
Furthermore, we have a policy of bridging the digital divide between rich and poor countries. The more Internet use spreads, the more difficult it becomes for repressive governments to control it, despite the whole panoply of censorship methods. The Commission is actively promoting the summit’s recommendations in this area.
Before concluding, let me add a few more words on Internet governance. The Tunis Agenda called for the establishment of a forum for multi-stakeholder policy dialogue, the Internet Governance Forum, which will first meet at the end of October in Athens.
Europe should play a central role in this process. I am therefore hopeful that the European Parliament will take this opportunity to launch this dialogue with the representatives of European civil society before the Athens Forum.
The debate is closed.
The vote will take place at the end of this afternoon’s debates, that is to say in a moment.
Firstly, I would like to praise this proposal for its timeliness. As electronic communications spread rapidly, it is really very important to focus attention on freedom of expression on the Internet as well. Freedom of expression is an important issue. It must obtain in all circumstances, although at the same time we need to remember that freedom of expression carries with it a special responsibility. We have to ensure that the Internet does not contain material which conflicts with humanity, human rights and democracy.
We need to be especially concerned about children and young people, who are our society’s most valuable asset. They represent today, and the decision-makers must try and ensure that they can use the Internet to obtain relevant and appropriate information and avoid anything that runs counter to values which are enduring and which protect human life.
Freedom carries with it a responsibility. That is worth remembering at a time when the main theme in society often seems to be worthlessness.
The next item is voting time.
Mr President, my oral amendment is to avoid ambiguity in recital C. I propose to insert the word ‘unfortunately’ between the word ‘whereas’ and ‘Somalia’ and to replace the words ‘with a view to restoring order’ with the words ‘with a view to taking charge’. That is in an effort to ensure that nobody would interpret recital C as justifying the setting-up of radical Islamic courts with a view to restoring order.
I hope that the other groups will agree with the PPE-DE Group on that issue. I believe it is a sensible and understandable oral amendment.
Mr President, that has to do with the last paragraph, in relation both to Somalia and Mauritania. I would ask that the resolutions we adopt should, in so far as they relate to Africa, be addressed to the Panafrican Parliament as well.
Mr President, what has just been said about Somalia should apply in exactly the same way to Mauritania.
Mr President, what we in fact need to do, having listened to the Commissioner’s explanations and in order to demonstrate Parliament’s goodwill and the Committee on International Trade’s willingness to cooperate, is to delete from paragraph 2, in which the Commission is mentioned, the adjective, which I will read out in English since that is the original language,
‘even’.
We also wish to insert the word ‘formally’, so the text concerned will read: ‘(...) the Commission did not send the proposed regulation to Parliament (...)’.
The text ‘formally to Parliament’ is therefore added. I believe that that is going to improve our relations with the Commission.
That concludes the vote.
. The origin marking of a product represents the strength and the transparency of the product, a guarantee for the consumer and a necessary act of protection with regard to a nation’s work and its businesses.
The protection of European products (at least when this is entrusted to the clarity of markings, of production processes and of all those guarantees on products that a consumer has a right to know about and that, if you will, are also ethically necessary) is also crucial to the ‘fair competition' that precisely the dominant criteria of the ‘free market' (which should therefore be free, but properly competitive) require.
Origin marking is not in itself a sufficient guarantee of the above, but it does at least represent a first step.
Making origin marking compulsory, as what we are discussing here provides for, is only a first, crucial step in protecting against those products that are flooding the European market, competing unfairly with our products and causing damage to our businesses and our work. The traceability of a product – the complete transparency of the production process would be better – and an appropriate acknowledgement of the quality and the research and also of the craft and industrial traditions of the nations of Europe are also guarantees designed to protect consumers, as well as European businesses and industries.
That is why I voted in favour of the new regulation, even though I must stress that I regard it merely as a first step.
I declare the session of the European Parliament adjourned.